 1   LAW OFFICES OF MARC LIBARLE
     Marc Libarle (State Bar No. 071678)
 2   ml7006@gmail.com
     1388 Sutter Street, Suite 910
 3   San Francisco, CA 94109
     Phone: (415) 928-2400
 4
     HALLER LAW PLLC
 5   Timothy J. Haller (Admitted Pro Hac Vice)
     haller@haller-iplaw.com
 6   53 West Jackson Boulevard, Suite 1623
     Chicago, IL 60604
 7   Phone: (630) 336-4283
 8   NOBLE IP LLC
     Gabriel I. Opatken (Admitted Pro Hac Vice)
 9   gabriel@nobleipllc.com
     418 North Noble Street, Suite 4
10   Chicago, IL 60642
     Phone: (773) 648-5433
11
     Attorneys for Plaintiffs DDC Technology, LLC and DODOCASE VR, Inc.
12
                           IN THE UNITED STATES DISTRICT COURT
13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
14
       DDC TECHNOLOGY, LLC AND                           Case No. 3:17-cv-07088-EDL
15     DODOCASE VR, INC.,
                                                         SECOND AMENDED COMPLAINT
16                                    Plaintiffs,        FOR DECLARATORY JUDGMENT;
                 v.                                      INJUNCTIVE RELIEF; AND BREACH
17                                                       OF CONTRACT
       MERCHSOURCE, LLC (dba SHARPER
18     IMAGE) AND THREESIXTY BRANDS
       GROUP LLC (dba SHARPER IMAGE),
19
                                      Defendants.
20

21          Plaintiffs DDC Technology, LLC (“DDC”) and DODOCASE VR, Inc. (“DODOCASE”)
22   complain of Defendants MerchSource, LLC (dba Sharper Image) (“MerchSource”) and
23   ThreeSixty Brands Group LLC (dba Sharper Image) (“ThreeSixty”) as follows:
24                                       NATURE OF LAWSUIT
25          1.        This is a Second Amended Complaint for declaratory judgment and injunctive relief
26   under 28 U.S.C. §§ 1331 and 2201, as well as breach of contract based on this Court’s
27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   supplemental jurisdiction pursuant to 28 U.S.C. § 1367 as a result of events occurring after the

 2   filing of the original Complaint.

 3           2.      In pursuing such Second Amended Complaint, Plaintiffs rely on 35 U.S.C. §§ 282

 4   and 283.

 5           3.      Defendant MerchSource originally breached the terms of a Master License

 6   Agreement (“MLA”) between DODOCASE and MerchSource by, inter alia, refusing to make

 7   payment of agreed-upon royalties in a timely manner and refusing to provide assurances that it

 8   would comply with its marking obligations. MerchSource belatedly cured its non-payment breach

 9   by providing its 2017 Q3 royalty payment; yet, MerchSource still failed to provide assurances that

10   its marking obligations would be satisfied with respect to the newly-issued ‘117 and ‘184 Patents.

11           4.      After the filing of the Original Complaint in this action, MerchSource again

12   materially breached the MLA by (a) threatening to challenge the DODOCASE Patents (as defined

13   below) via Patent Trial and Appeal Board (“PTAB”) proceedings on January 12, 2018 (in an effort

14   to extort a more favorable royalty rate in exchange for keeping the alleged prior art “confidential”),

15   disclosing alleged prior art in support of that threat for the first time on January 15, 2018, and filing

16   PTAB petitions in contravention of the MLA’s venue and “no-challenge” provisions that same

17   afternoon; (b) failing to make its required payment on January 30, 2018, and (c) failing to provide

18   assurances that its marking obligations would be satisfied with respect to the newly-issued ‘117

19   and ‘184 Patents. MerchSource then failed to cure those breaches by the cure deadline of February

20   13, 2018 (per written notice by email of January 14, 2018). Accordingly, DODOCASE terminated

21   the MLA on February 14, 2018.

22           5.      Thus, Defendants obtained all of the benefits of the MLA, without meeting their

23   obligations thereunder, while attempting to renegotiate a new agreement with a more favorable

24   royalty rate. Then, having failed at their efforts to extort DODOCASE, Defendants breached the

25   no-challenge and forum selection clauses of the MLA to create a two-front litigation scenario in a

26   further attempt to pressure DODOCASE.

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                          -2-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1            6.    On October 16, 2018, DODOCASE transferred to DDC all right, title and interest

 2   in and to the DODOCASE Patents, including all causes of action and enforcement rights for past,

 3   current and future infringement of the DODOCASE Patents.

 4            7.    Accordingly, Plaintiffs seek: (a) a declaration that, despite Defendants’

 5   counterclaims to the contrary, the below-identified DODOCASE Patents are valid and

 6   enforceable; (b) an Order enjoining Defendants from further breaches of the MLA and/or

 7   infringement of the DODOCASE Patents; (c) an Order finding that Defendant MerchSource

 8   breached the MLA and ordering Defendants to promptly provide payment for royalties due at least

 9   through January 15, 2018 (with interest, costs and attorneys’ fees); and (d) continuing pursuit of

10   the preliminary injunction (ECF 52), Ordering Defendants to withdraw their invalidity challenges

11   filed with the PTAB in violation of the MLA as negotiated freely by the parties (which is presently

12   pending appeal to the Federal Circuit).

13                                             THE PARTIES

14            8.    DDC Technology, LLC (“DDC”) is a Delaware limited liability company with a

15   registered agent of Incorporating Services, Ltd., 3500 South Dupont Highway, Dover, Delaware

16   19901.

17            9.    DODOCASE VR, Inc. (formerly known as DODOcase, Inc. and predecessor-in-

18   interest to the DODOCASE Patents and the MLA) (“DODOCASE”) is a Delaware corporation

19   with a registered agent of The Corporation Trust Company, Corporation Trust Center, 1209

20   Orange Street, Wilmington, Delaware 19801 and headquarters located at 337 Linda Way, Mill

21   Valley, California 94941.

22            10.   DODOCASE was founded by Patrick Buckley and Craig Dalton in 2010 in the

23   basement of Patrick Buckley’s home. They started the company with the mission of making mobile

24   device accessories that were built by local craftsman. For the past seven years they have been

25   manufacturing and selling mobile device accessories made in the United States of America. Most

26   of their products are built in a factory they built themselves in San Francisco. DODOCASE has

27   sold millions of products and is recognized globally as a premium brand for mobile accessories.

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                    -3-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1          11.     In 2014, DODOCASE anticipated a growing mobile device accessories market,

 2   particularly for affordable virtual reality accessories that worked with smartphones. Patrick

 3   Buckley, an MIT trained mechanical engineer and inventor of multiple patents, recognized some

 4   breakthrough improvements that could be made to the state of the art for smartphone virtual reality

 5   accessories at the time and filed for patent protection implicating an innovative way to make a

 6   low-cost virtual reality input system for touchscreen devices. DODOCASE launched four virtual

 7   reality smartphone accessories in 2014 and has since sold over one-million smartphone virtual

 8   reality viewers.

 9          12.     In 2016, DODOCASE was forced to abandon the sale and production of products

10   that used its own patented technology because of severe price pressures placed on it by competitors

11   making products outside of the United States.

12          13.     DODOCASE has been awarded multiple patents for virtual reality technology,

13   including those asserted herein. Pursuant to a Patent Purchase Agreement dated October 16, 2018,

14   DDC is now the named assignee of, owns all right, title and interest in, and has standing to sue for

15   infringement of United States Patent No. 9,420,075, entitled “Virtual Reality Viewer and Input

16   Mechanism,” which issued on August 16, 2016 (“the ‘075 Patent”) (a true and correct copy is

17   attached as Exhibit A); United States Patent No. 9,723,117, entitled “Virtual Reality Viewer and

18   Input Mechanism,” which issued on August 1, 2017 (“the ‘117 Patent”) (a true and correct copy

19   is attached as Exhibit B); and United States Patent No. 9,811,184, entitled “Virtual Reality Viewer

20   and Input Mechanism,” which issued on November 7, 2017 (“the ‘184 Patent”) (a true and correct

21   copy is attached as Exhibit C). The foregoing patents are collectively referred to herein as the

22   “DODOCASE Patents”.

23          14.     During prosecution of the three DODOCASE Patents, the Examiner(s) considered

24   over two-dozen prior art references. Of particular note, the Examiner(s) considered U.S. Patent

25   No. 9,423,827 (“Compton”) and at least two non-patent references related to Google Cardboard.

26          15.     Defendant MerchSource, LLC (“MerchSource”) is a Delaware limited liability

27   company with a Delaware listed registered agent of Corporation Service Company, 251 Little Falls

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                     -4-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   Drive, Wilmington, Delaware 19808. MerchSource also maintains an office at 15 Cushing, Irvine,

 2   California 92618.

 3          16.    MerchSource states on its website (at merchsource.com/about.php): “MerchSource

 4   ideates, designs, sources and distributes consumer products to the nation’s largest retailers.

 5   MerchSource has developed long-standing multi-department retail relationships based around its

 6   diverse product line – which includes toys, electronics, home décor and many other categories.

 7   From its design and development headquarters in Southern California, MerchSource crafts from-

 8   scratch industrial designs and best-in-class packaging. Using its diverse brand portfolio,

 9   MerchSource builds successful cross-category programs that can be found throughout major

10   retailers nationwide. With its large-scale Asia operation (with offices in Hong Kong and

11   throughout China), MerchSource is one of the only major retail suppliers to own and control its

12   sourcing capabilities. As a full-service, vertically-integrated supplier, retailers rely on

13   MerchSource as a key vendor and a trusted sourcing partner.”

14          17.    Specific to this Complaint, MerchSource sells, offers to sell, manufactures, designs

15   and/or imports products that infringe the DODOCASE Patents absent payment of the agreed

16   royalties under the MLA, at least under the brand name “Sharper Image.”

17          18.    Defendant ThreeSixty Brands Group LLC (“ThreeSixty”) is a Delaware limited

18   liability company with a Delaware listed registered agent of The Corporation Trust Company,

19   Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

20          19.    MerchSource is wholly owned by ThreeSixty Group Limited, a privately-held

21   Hong Kong company and, upon information and belief, MerchSource internally operates as a

22   division of ThreeSixty.

23          20.    Upon information and belief, on or about December 30, 2016, ThreeSixty acquired

24   the Sharper Image brand. ThreeSixty is the owner-assignee of the trademark, “Sharper Image.”

25          21.    ThreeSixty previously stated on its website, now under construction (at

26   http://thethreesixtygroup.com/about.php): “ThreeSixty Group ideates, designs, sources and

27   distributes consumer products to the nation’s largest retailers. ThreeSixty has developed long-

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                   -5-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   standing multi-department retail relationships based around its diverse product line – which

 2   includes toys, electronics, home décor and many other categories. From its design and

 3   development headquarters in Southern California, ThreeSixty crafts its from-scratch industrial

 4   designs and best-in-class packaging. Using its diverse brand portfolio, ThreeSixty builds

 5   successful cross category programs that can be found throughout major retailers nationwide. With

 6   its large-scale Asia operation (with offices in Hong Kong and throughout China), ThreeSixty is

 7   one of the only major retail suppliers to own and control its sourcing capabilities. As a full-service,

 8   vertically-integrated supplier, retailers rely on ThreeSixty as a key vendor and a trusted sourcing

 9   partner.”

10          22.       Specific to this Complaint, ThreeSixty sells, offers to sell, manufactures, designs

11   and/or imports products that infringe the DODOCASE Patents (absent payment of the agreed

12   royalties under the MLA), at least under the brand name “Sharper Image.”

13                                     JURISDICTION AND VENUE

14          23.       This Court has exclusive jurisdiction over the subject matter of the original and

15   Amended Complaints under 28 U.S.C. §§ 1331, 1338(a) and 2201. This Court further has

16   supplemental jurisdiction over the breach of contract claim in this Amended Complaint under 28

17   U.S.C. § 1367.

18          24.       Personal jurisdiction is proper in this Court – and Defendants have so consented.

19   (See Ans. to Compl., ¶ 19). Additionally, the MLA states: “THE PARTIES AGREE THAT THE

20   SUBJECT MATTER AND PERSONAL JURISDICTION ARE PROPER IN THE COURTS

21   LOCATED IN SAN FRANCISCO COUNTY OR ORANGE COUNTY, CALIFORNIA.”

22   Further, Defendants have extensive contacts with the State of California, including with this

23   Judicial District; and Defendants have purposefully availed themselves of the privileges of

24   conducting business in the State of California, including through the sale and offer for sale of the

25   Defendant Products throughout the State of California and this Judicial District.

26          25.       Venue is proper in this Court – and Defendants have so consented. (See Ans. to

27   Compl., ¶ 20). Additionally, the MLA provides: “DISPUTES SHALL BE LITIGATED BEFORE

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                        -6-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   THE COURTS IN SAN FRANCISCO COUNTY OR ORANGE COUNTY, CALIFORNIA.”

 2   (Bold and italic emphasis added). Further, venue in this judicial district is proper under 28 U.S.C.

 3   § 1391(b) because a substantial part of the events giving rise to this action occurred in this Judicial

 4   District.

 5                   PREVIOUS RELATIONSHIP WITH MERCHSOURCE AND
                           THE PRESENT CASE OR CONTROVERSY
 6

 7           26.     On or about June 16, 2016, MerchSource contacted DODOCASE to inquire about

 8   obtaining a license to the ‘075 Patent.

 9           27.     On or about October 3, 2016, DODOCASE and MerchSource entered into the MLA

10   regarding the DODOCASE Patents.

11           28.     The MLA states, inter alia, “MerchSource desires to manufacture and sell virtual

12   reality viewer products having a capacitive touch input mechanism containing the Licensed IP.”

13           29.     Starting on or around June 9, 2017, MerchSource (through General Counsel Jenny

14   Wang) began to correspond with DODOCASE expressing dissatisfaction with the MLA executed

15   after arms-length negotiations. Specifically, MerchSource stated: (a) that DODOCASE was not

16   enforcing its intellectual property adequately, (email of June 9, 2017); (b) that it had become

17   unfeasible for MerchSource to continue selling its licensed products, (email of June 14, 2017); (c)

18   that MerchSource desired to amend the MLA to a lower royalty rate and with new rights for

19   MerchSource to enforce the DODOCASE Patents (id.); and (d) that MerchSource was ready to

20   cease selling the licensed products, resulting in a royalty rate of zero, (id.).

21           30.     On or around July 10, 2017, MerchSource (through present-counsel Mark C.

22   Johnson) contacted DODOCASE (via Craig Dalton) and threatened (without justification under

23   the MLA): “Accordingly, to protect the respective rights under the Agreement, MerchSource

24   requests that DODOcase take immediate action to remove [various third-party] products from the

25   marketplace no later than July 31, 2017. Should DodoCase fail to take remedial enforcement

26   action, MerchSource will have no choice but to impute a zero percent royalty rate under the [MLA]

27   in order to be similarly advantaged.” DODOCASE had no such obligation; however, on August

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                        -7-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   23, 2017, DODOCASE commenced a third-party enforcement action on the DODOCASE Patents,

 2   in the United States District Court, for the District of Delaware styled DODOcase, Inc. v. DGL

 3   Group LLC and DGL Group Ltd., Civil Action No. 1:17-cv-01188. That action has settled.

 4          31.     On or around July 14, 2017, DODOCASE (through counsel) responded and set

 5   forth its position regarding the MLA and reiterated that any manufacture, use, sale or offer for sale

 6   of the Defendant Products required the corresponding agreed-upon payment. Specifically,

 7   DODOCASE’s letter stated:

 8             Merchsource’s threat to “impute a zero percent royalty rate under the
            Agreement … [s]hould Dodocase fail to take remedial enforcement action” is
 9
            premised entirely on rights that Merchsource does not possess under the
10          Agreement.

11              Accordingly, Dodocase does not consent to any modification of the royalty rate
            of [] percent ([]%) of Net Sales Price, as set forth in the Agreement. If Merchsource
12          is dissatisfied with the royalty rate or terms of the Agreement that Merchsource
            freely entered into on a negotiated basis and with the advice of counsel,
13          Merchsource is free to: discontinue the sale of any and all Licensed Products in the
14          US; or continue selling the Licensed Products in the US market at the agreed upon
            [] percent ([]%) royalty rate.
15
               Should Merchsource proceed as threatened and make, use, sell or offer for sale
16          Licensed Products without payment of the agreed upon [] percent ([]%) royalty rate,
            Dodocase will have no choice but to consider all legal remedies available through
17          the courts to enforce the Agreement and, pursuant to Section 13.11 of the
18          Agreement, will be entitled to all costs, expenses and fees associated with the
            enforcement of the Agreement.
19
            32.     On or about October 5, 2017, MerchSource (through counsel Mark C. Johnson)
20
     again wrote directly to DODOCASE (via Craig Dalton) stating: “We have reviewed the Licensed
21
     Patents, including the allowed claims of U.S. Patent Application Serial No. 15/448,785 [the
22
     application for the later-issued ‘184 Patent], and have concluded that all relevant claims are invalid
23
     under 35 U.S.C. § 102 and/or § 103. Accordingly, MerchSource will not be paying royalties on
24
     any products sold hereafter.” MerchSource did not identify any prior art for DODOCASE to
25
     consider and, despite multiple opportunities and requests to do so, Defendants did not identify any
26
     prior art until January 15, 2018. Instead, Defendants continued attempts to renegotiate the MLA
27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                       -8-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   to a lower royalty rate (including discussions about extending the term of the MLA to the life of

 2   the DODOCASE Patents), while still marking their products with the ‘075 Patent.

 3           33.    DODOCASE replied to MerchSource’s counsel on or about October 17, 2017

 4   reiterating that refusal to pay royalties despite continued manufacture, use, sale and/or offer for

 5   sale constituted a breach of the MLA. DODOCASE’s October 17 correspondence further provided

 6   notice per the MLA of MerchSource’s need to cure its material anticipatory refusal to pay the

 7   agreed-upon royalties and threatened infringement through unauthorized manufacture, use, sale

 8   and/or offer for sale of the Defendant Products in the future.

 9           34.    On October 17 and November 2, 2017, DODOCASE informed MerchSource of the

10   issuance of the two continuation patents (the ‘117 Patent and the ‘184 Patent, respectively) and

11   MerchSource’s obligation to mark the Licensed Products accordingly. MerchSource never

12   confirmed that it would comply with its marking obligations. Accordingly, MerchSource’s silence

13   regarding marking indicated further intention to materially breach the MLA.

14           35.    As a result of DODOCASE’s October 17, 2017 notice, the deadline for

15   MerchSource to cure its refusal to pay the agreed-upon royalties for 2017 Q3 was November 16,

16   2017.

17           36.    On November 17, 2017, one day after the cure deadline, MerchSource sent an email

18   correspondence with a copy of a royalty check (not the “wire” required by the MLA) and a royalty

19   report for 2017 Q3. Notably, however, the royalty report included the following statement:

20   “Attached is the royalty payment for Q3 pursuant to the License Agreement, provided however

21   MerchSource considers the dispute over royalty rate and owed royalties under the Agreement

22   outstanding and not yet resolved.” Thus, while MerchSource made no further suggestion of patent

23   invalidity, DODOCASE remained concerned that MerchSource would again breach the MLA by

24   failing to pay the 2017 Q4 royalty.

25           37.    Accordingly, MerchSource’s previous breaches of the MLA (though partially cured

26   regarding payment for 2017 Q3), and stated reservation of any disputes regarding royalty rate and

27   owed royalties, created a real case or controversy (as of the filing of the original Complaint)

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                    -9-
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   between the parties with respect to the question of whether the DODOCASE Patents are valid and

 2   enforceable. As set forth below, MerchSource’s most-recent breaches of the MLA, including non-

 3   payment of royalties and Defendants’ actual challenges to the DODOCASE Patents (via the filing

 4   of PTAB petitions on January 15, 2018), and Defendants’ Answer to the original Complaint

 5   (including counterclaims for invalidity) have further solidified the case or controversy between the

 6   parties.

 7    DEFENDANTS’ CONDUCT SINCE THE FILING OF THE ORIGINAL COMPLAINT

 8              38.    DODOCASE filed the Original Complaint in this action on December 13, 2017.

 9              39.    Between December 19 and 22, 2017, Defendants (via counsel Mark C. Johnson)

10   requested an extension of time to answer or otherwise plead. In support of these requests,

11   Defendants cited: “the holidays,” “the potential opportunity for the parties to resolve this dispute

12   without Court intervention,” attorneys “out of the office,” individuals from MerchSource

13   “unavailable,” and Defendants’ counsel’s location in Cleveland.

14              40.    Unable to reach agreement as to the length of extension, on December 22,

15   Defendants filed their Motion for Extension of Time, stating in pertinent part:

16                  MerchSource seeks the extension so that it can more fully investigate and
                analyze the allegations in the Complaint in order to better respond to the Complaint
17
                by motion, answer or otherwise. …. While MerchSource has already commenced
18              its investigation of the allegations and issues, additional time is required. The
                twenty-one (21) day answer period under Fed. R. Civ. P. 12(a)(1)(A)(i) includes
19              the year-end holidays, and relevant MerchSource personnel and its attorneys have
                various travel, holiday and vacation plans during this time. The proposed extension
20              accounts for the holidays and related travel and vacation plans, and allows for
                MerchSource’s counsel to attend to deadlines and events in other matters already
21
                scheduled during January. [].
22
                    MerchSource will be prejudiced and harmed if required to respond to the
23              Complaint without the additional time to more fully analyze the claims and
                defenses. A proper factual and legal basis is required to prepare and raise certain
24              defenses, objections and responses, but many of these may be waived is not timely
                asserted. Without the short extension, MerchSource may inadvertently assert, fail
25
                to assert, or not fully assert different objections, claims or defenses, all to its
26              prejudice and detriment. In contrast, plaintiff will suffer no harm or prejudice by
                the short extension. The case has only just been filed, and the extension will not
27              affect any dates in the case, or otherwise delay case activities. [].

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                         - 10 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1          41.     Despite Defendants’ representations to DODOCASE that they wanted an extension

 2   due to the “potential opportunity for the parties to resolve this dispute without Court intervention,”

 3   Defendants did not engage in any further discussions regarding resolution until January 12, 2018.

 4          42.     In anticipation of that meeting, Defendants’ counsel requested that DODOCASE

 5   sign a non-disclosure agreement to allow “MerchSource to provide certain information and

 6   documents to DODOcase that are confidential and/or protected by privilege or attorney work

 7   product.” It became clear during discussions with Defendants’ counsel that the “work product”

 8   was alleged prior art.

 9          43.     Thus, Defendants sought to (a) use alleged prior art to extort a favorable settlement

10   of this action and a running-royalty license to the DODOCASE Patents while simultaneously (b)

11   shielding said alleged prior art from the public (including their competitors). Counsel for

12   DODOCASE explained that such an agreement would be unethical given DODOCASE’s

13   obligations of disclosure to the Patent Office for continuing applications and in future licensing

14   discussions or litigation with third parties. Accordingly, DODOCASE did not execute the non-

15   disclosure agreement that was signed and presented by Defendants.

16          44.     DODOCASE and Defendants (with counsel and party representatives present) then

17   met for a telephonic conference on Friday, January 12, 2018.

18          45.     During that conference, the parties discussed potential resolution including

19   renegotiation of the terms of the still-in-force MLA to maintain a running royalty (including

20   options for a running royalty for the life of the DODOCASE Patents).

21          46.     Unable to reach agreement, Defendants threatened that they were prepared to file

22   challenges to the DODOCASE Patents with the PTAB, though still refusing to provide the alleged

23   prior art upon which they intended to rely. Moreover, citing the scheduled increase in PTAB filing

24   fees, Defendants created an artificial deadline (of Monday, January 15, 2018) for discussions

25   regarding resolution.

26          47.     After DODOCASE refused to acquiesce to Defendants’ attempts to pressure a more

27   favorable royalty rate, and after Defendants threatened to file three PTAB petitions by 3:00 p.m.

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                      - 11 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   Eastern on Monday January 15, 2018, Defendants provided, for the first time, identification of

 2   three alleged prior art references (discussed below) at 12:54 p.m. Eastern on January 15.

 3          48.       DODOCASE reviewed the alleged prior art in Defendants’ artificially-created 2-

 4   hour timeframe, promptly determined that Defendants did not have legitimate support for their

 5   claims of invalidity, and conveyed its position to Defendants at 3:39 p.m. Eastern on January 15.

 6          49.       At 11:40 p.m. Eastern on January 15, counsel for Defendants provided a web link

 7   to their filed PTAB petitions regarding each of the three DODOCASE Patents, which comprised

 8   240 pages (exclusive of exhibits).

 9          50.       Defendants’ representations – regarding their alleged “good cause” for extension

10   of time and risk of prejudice – were false. Defendants did not need the allotted extension to analyze

11   this case but, rather, to prepare PTAB petitions.

12          51.       Defendants’ actions (a) delayed this case (leaving the black cloud over the

13   DODOCASE Patents) and will continue to delay pursuing infringement by other third parties

14   (during the lengthy PTAB process and appeal); (b) has forced a parallel litigation track in a second

15   forum (the PTAB) and third forum (the Federal Circuit) despite DODOCASE’s efforts to promptly

16   resolve this dispute in a jurisdiction explicitly agreed to in the MLA; and (c) exposed DODOCASE

17   (and now DDC) to increased costs and legal expenses.

18          52.       Finally, as anticipated, Defendant MerchSource failed to make its payment for Q4

19   royalties on January 30, 2018 and, despite having received written notice of material anticipatory

20   breach (via email of January 14, 2018), Defendant MerchSource failed to cure its breaches of the

21   MLA (including its payment, marking, and no-challenge obligations) by the February 13, 2018

22   cure deadline.

23          53.       As a result, DODOCASE terminated the MLA on February 14, 2018 via written

24   correspondence.

25

26

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                     - 12 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1                                  DEFENDANTS’ PTAB PETITIONS

 2          54.      Defendants filed three PTAB petitions against the DODOCASE Patents: (a) an

 3   inter partes review (“IPR”) against the ‘075 Patent; (b) a post-grant review (“PGR”) against the

 4   ‘117 Patent; and (c) a PGR against the ‘184 Patent.

 5          55.      Each of these PTAB petitions (and Defendants’ invalidity counterclaims by way of

 6   reference) rely on the same three “primary references”: (1) U.S. Patent Publication No.

 7   2013/0141360, which issued as U.S. Patent No. 9,423,827 (“Compton”); (2) a comment posted on

 8   a blog entitled, “Why Google Cardboard is Actually a Huge Boost for Virtual Reality”

 9   (“Gigaom”); and (3) a YouTube video entitled, “Use Google Cardboard without Magentometer

10   (Enabling Magnetic Ring Support to Every Device)” (“Tech#”).

11          56.      Compton was part of the Patent Office record for each of the DODOCASE Patents,

12   starting with its consideration during application for the ‘075 Patent (from which the ‘117 Patent

13   and ‘184 Patent are continuations). Nonetheless, the claims of the DODOCASE Patents issued.

14          57.      The Compton reference does not invalidate any of the DODOCASE Patents under

15   35 U.S.C. §§ 102 or 103, or any other provision of the Patent Act.

16          58.      Defendants further rely on Gigaom, a comment posted on a blog (allegedly from

17   June 28, 2014), which reads in its entirety:

18             The use of the compass make the use of the compass mode in google street view
            impossible… Or?
19
20                The gyro function is good, but better would be gyro + compass.

21                The alternative: A metal tape at the separator between the eyes.

22                It has contact with the touch screen.

23              If you touch this metal tape (allow, or this small copper tape for Tiffany), is it
            the same like this “magnet click”.
24
                  And the compass is full working.
25
                  Test it with a wire on every capacitive touch screen.
26

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                       - 13 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1          59.     While the Patent Office did not consider this blog comment – as DODOCASE was

 2   unaware of its existence until January 15, 2018 – this non-enabling alleged prior art reference

 3   (which DODOCASE contends does not constitute a “publication” under the Patent Act) does not

 4   invalidate any of the DODOCASE Patents under 35 U.S.C. §§ 102 or 103, or any other provision

 5   of the Patent Act.

 6          60.     Finally, Defendants’ PTAB petitions rely on Tech#, a YouTube video, allegedly

 7   posted on May 10, 2015 – nearly one year after the July 16, 2014 priority date of the DODOCASE

 8   Patents and after DODOCASE’s own significant disclosures in 2014 (see 35 U.S.C.

 9   §102(b)(1)(b)).

10          61.     While the Patent Office did not consider this YouTube video – as DODOCASE

11   was unaware of its existence until January 15, 2018 – this non-enabling alleged prior art reference

12   (which does not constitute prior art under the Patent Act) does not invalidate any of the

13   DODOCASE Patents under 35 U.S.C. §§ 102 or 103, or any other provision of the Patent Act.

14          62.     Moreover, while the Patent Office did not consider the Gigaom or Tech# alleged

15   prior art references, the original ‘075 Patent provisional application’s “Background” section

16   specifically discussed virtual reality viewers that “utilize magnets” (e.g., the Google Cardboard

17   viewer), and the Patent Office considered two Google Cardboard-related references in allowing

18   the ‘117 Patent and ‘184 Patent to issue.

19          63.     Specifically, the Patent Office considered a blog post entitled “Google Cardboard

20   DIY Guide,” which purported to demonstrate how to modify a Google Cardboard device. (See,

21   http://hacklabtaichung.blogspot.com/2014/07/google-cardboard-diy-guide.html.).

22          64.     Similarly, the Patent Office considered a YouTube video entitled “Adding a

23   Capacitive Lever to a Google Cardboard 1 (On the Cheap),” which purported to demonstrate how

24   to modify a Google Cardboard device. (See, https://www.youtube.com/watch?v=kgJpRtnqQPQ).

25          65.     Defendants have yet to set forth any relevant, non-cumulative prior art sufficient to

26   present a prima facie case that the DODOCASE Patents are invalid.

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                    - 14 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1                                    THE DEFENDANT PRODUCTS

 2             66.   Defendants MerchSource and ThreeSixty have continued to make, sell, offer to sell,

 3   and/or import – without payment of the agreed-upon royalty in the MLA (as of October 1, 2017)

 4   – the Sharper Image Smartphone 360 Virtual Reality Headset products, which products include an

 5   “interactive control button” (aka “capacitive button”). These products are herein referred to as the

 6   “Defendant Products.”

 7             67.   Generally, the Defendant Products are virtual reality viewers designed to operate

 8   with a mobile electronic device having a touch-screen (e.g., “smartphone”).

 9             68.   The Defendant Products include two lenses for viewing the mobile electronic

10   device.

11             69.   The Defendant Products comprise a housing configured to receive and hold the

12   mobile electronic device such that the touch-screen is generally centered in a horizontal direction

13   directly in a user’s field of view.

14             70.   The Defendant Products further include an input mechanism that is accessible on

15   the exterior of the Defendant Products. Defendants call this input mechanism an “interactive

16   control button” or “capacitive button” and state: “Capacitive button allows for convenient one-

17   touch menu selections,” and “Press the top button on the VR headset to select objects in your app

18   or video.”

19             71.   The “interactive control button” of the Defendant Products, when in a second (or

20   extended) position, contacts the touchscreen of the mobile electronic device within the virtual

21   reality viewer housing. The “interactive control button” of the Defendant Products comprises a

22   capacitive material to activate the touchscreen of a mobile electronic device.

23             72.   MerchSource’s presently-known Defendant Products “containing the Licensed IP”

24   include: “Virtual Reality Smartphone Viewer”; “Drone DX 14.4inch with Camera HD Streaming

25   with Virtual Reality Smartphone Viewer”; “Drone Lunar 14.4inch with Camera HD with Virtual

26   Reality Smartphone Viewer”; “Virtual Reality Smartphone Viewer with Controller”; “Virtual

27   Reality Smartphone Viewer with Built in Earbuds and Controller”; “Camera 360 Degree View

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                    - 15 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   with Accessories 5pc”; and “Remote Control Italia Racer with Virtual Reality Smartphone

 2   Viewer”.

 3          73.     The Defendant Products further include all substantively similar products

 4   (including other virtual reality viewers that comprise an “interactive control button” for use with

 5   a touchscreen of a mobile electronic device) and any predecessor and/or successor versions of the

 6   foregoing that would otherwise infringe the DODOCASE Patents absent a license.

 7          74.     After adequate discovery, DODOCASE may seek leave to amend this Complaint

 8   to include additional details of threatened or actual infringement, if any, by other products hereafter

 9   discovered to infringe any of the DODOCASE Patents.

10                         THE MASTER LICENSE AGREEMENT (“MLA”)

11          75.     Section 1 of the MLA between DODOCASE and MerchSource provides:

12          1.1 “Licensed IP” shall mean U.S. Patent No. 9,420,075 issued August 16, 2016,
            entitled “VIRTUAL REALITY VIEWER AND INPUT MECHANISM” and any
13
            continuation or divisional patents thereof.
14
            1.2 “Licensed Product(s)” shall mean those products sold by MerchSource
15          incorporating the inventions claimed and protected by the Licensed IP.

16          1.3 “Royalty Rate” shall mean the royalty rate of [] percent ([]%) of Net Sales Price.
17          1.8 “Affiliates” means any officer, director, manager, member, employee, agent of
            a Party, or any entity controlling or controlled by a Party.
18
            1.9 “Net Sales Price” shall mean 95% of the gross sale price charged by Licensee
19
            for the Licensed Product(s).
20          76.     Section 3.1 of the MLA provides: “In consideration for the license granted under
21   this Agreement, MerchSource agrees to pay Licensor the Royalty Rate on all Licensed Products
22   sold by MerchSource or its Affiliates.”
23          77.     Section 3.2 of the MLA further provides, in pertinent part: “All royalties calculated
24   as set forth in Section 3.1 shall be paid by MerchSource quarterly within thirty (30) days after the
25   end of each calendar quarter, and shall be accompanied by a written royalty report (“Royalty
26   Report”) reflecting the quantities of Licensed Products Sold by MerchSource during each such
27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                       - 16 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   quarter, along with all information necessary to calculate the royalties in accordance with the

 2   Royalty Rates ….”

 3          78.     Section 3.6 of the MLA further provides: “Upon termination of this Agreement,

 4   MerchSource shall have no further obligation to pay any fees to Licensor under this Article 3,

 5   except for royalties owed under this Section 3 and for the sale of Licensed Products during the

 6   Sell-Off Period, as applicable.”

 7          79.     Section 6.4 of the MLA provides: “MerchSource shall not (a) attempt to challenge

 8   the validity or enforceability of the Licensed IP; or (b) directly or indirectly, knowingly assist any

 9   Third Party in an attempt to challenge the validity and enforceability of the Licensed IP except to

10   comply with any court order or subpoena.”

11          80.     Section 8.3 of the MLA further provides: “This Agreement may be terminated by

12   the non-breaching Party in the event that the other Party materially breaches this Agreement and

13   said breach is not cured within thirty (30) [days] of written notice of said breach by the non-

14   breaching Party. If the breaching Party has not corrected the breach within such thirty (30) day

15   period, the non-breaching Party may, at its election, immediately terminate the Agreement.”

16          81.     Section 8.4 of the MLA provides: “Termination of this Agreement shall cancel any

17   and all rights under the Licensed IP granted to MerchSource pursuant to this Agreement. The

18   following provisions will survive termination of this Agreement: Sections 1 (Definitions), 2

19   (Payment, for Sales occurred during the Term and Sell-Off Period), 4 (Reports), 7

20   (Confidentiality), this section 8, and 13 (Miscellaneous).”

21          82.     Section 8.6 of the MLA provides: “Termination of this Agreement shall not cancel

22   any obligations that may have accrued, nor preclude any remedy for a default which occurred prior

23   to termination.”

24          83.     Section 8.1.6 of the MLA provides: “Upon termination of any Term Sheet or this

25   Agreement for any reason, MerchSource shall be entitled, for eighteen (18) months (the “Sell-Off

26   Period”) after termination, to continue to sell any Licensed Product, that is the subject of a purchase

27   order, is in transit to a customer or MerchSource, or is in inventory with MerchSource at the time

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                       - 17 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   of termination. Such sales shall be made subject to all the provisions of the Agreement and any

 2   respective Term Sheet, including the payment of royalties which shall be due quarterly until the

 3   close of the Sell-Off Period.”

 4          84.     Section 9.1 of the MLA provides: “Licensee agrees to mark all Licensed Products

 5   under this Agreement with such patent markings as specified in writing by Licensor and reasonably

 6   necessary to protect Licensor’s rights under 35 U.S.C. § 287(a).”

 7          85.     Section 13.4 of the MLA provides, in pertinent part: “THE PARTIES AGREE …

 8   THAT DISPUTES SHALL BE LITIGATED BEFORE THE COURTS IN SAN FRANCISCO

 9   COUNTY OR ORANGE COUNTY, CALIFORNIA.”

10          86.     Section 13.8 of the MLA provides: “In the event that any provision of this

11   Agreement shall be determined to be illegal or unenforceable, that provision will be limited or

12   eliminated to the minimum extent necessary so that this Agreement shall otherwise remain in full

13   force and effect and enforceable.”

14          87.     Section 13.11 of the MLA provides: “In the event litigation or other dispute

15   resolution process is necessary to enforce a provision or provisions of this Agreement, all costs,

16   expenses and attorneys’ fees shall be awarded to the prevailing Party.”

17          COUNT I: BREACHES OF THE MLA BY DEFENDANT MERCHSOURCE

18          88.     Plaintiffs reallege and incorporate by reference paragraphs 1-87, inclusive, as

19   though fully set forth herein.

20          89.     DODOCASE and MerchSource entered into the MLA on or about October 3, 2016.

21          90.     Defendant ThreeSixty is an Affiliate of MerchSource pursuant to the MLA, as

22   evidenced by its ownership of MerchSource.

23          91.     DODOCASE performed all of its obligations under the MLA. To the extent that

24   Defendants contend that DODOCASE did not perform any obligation under the MLA, Defendants

25   never provided any notice of such failure.

26

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                  - 18 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1             92.   MerchSource breached Section 3.1 of the MLA on January 30, 2018 by failing to

 2   “pay Licensor the Royalty Rate on all Licensed Products sold by MerchSource or its Affiliates”

 3   for the fourth quarter of 2017.

 4             93.   Upon information and belief, MerchSource also breached Section 3.1 of the MLA

 5   by paying less than the full Royalty Rate due for 2017 Q3.

 6             94.   MerchSource further breached Section 3.2 of the MLA on January 30, 2018 by

 7   failing to provide the required Royalty Report “reflecting the quantities of Licensed Products Sold

 8   by MerchSource during” the quarter ending on December 31, 2017, “along with all information

 9   necessary to calculate the royalties in accordance with the Royalty Rates.”

10             95.   MerchSource (in cooperation with its Affiliate, Defendant ThreeSixty) further

11   breached Section 6.4 of the MLA by “challeng[ing] the validity [and] enforceability of the

12   Licensed IP” as evidenced by Defendants’ filing of the PTAB petitions on January 15, 2018, after

13   studiously avoiding the public policy considerations set forth in Lear v. Adkins, 395 U.S. 653

14   (1969).

15             96.   Rather, Defendants’ engaged in vague hand-waiving regarding validity in violation

16   of the MLA while (a) retaining all of the benefits of the MLA, (b) continuing to mark Defendants’

17   Products with the ‘075 Patent (suggesting to the world that Defendants’ Products were superior to

18   those of competitors); and (c) placing a cloud of uncertainty over DODOCASE’s intellectual

19   property such that DODOCASE could not pursue additional instances of infringement.
20             97.   MerchSource further breached Section 9.1 of the MLA by failing to provide

21   assurances that it would “mark all Licensed Products under [the MLA] with such patent markings

22   as specified in writing.” Specifically, DODOCASE identified the newly-issued ‘117 Patent and

23   pending issuance of the ‘184 Patent via written correspondence on October 17, 2017; DODOCASE

24   then identified the newly-issued ‘184 Patent via written correspondence on November 2, 2017.

25             98.   MerchSource (in cooperation with its Affiliate Defendant ThreeSixty) further

26   breached Section 13.4 of the MLA by circumventing the parties’ bargained-for forum of “THE

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                   - 19 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   COURTS IN SAN FRANCISCO COUNTY OR ORANGE COUNTY, CALIFORNIA” as

 2   evidenced by Defendants’ filing of the PTAB petitions outside of the agreed-to forum.

 3          99.     DODOCASE anticipated at least some of these breaches by MerchSource during

 4   the unproductive discussions on and around January 12, 2018; accordingly, DODOCASE provided

 5   written notice of MerchSource’s anticipatory breach of at least reporting and payment obligations

 6   on January 14, 2018. This notice created a cure deadline of February 13, 2018.

 7          100.    MerchSource failed to cure any of its breaches of the MLA on or before February

 8   13, 2018.

 9          101.    In accordance with Section 8.3 of the MLA, DODOCASE terminated the MLA on

10   February 14, 2018 via written correspondence.

11          102.    MerchSource’s breaches of the MLA (in cooperation with Defendant ThreeSixty),

12   harmed DODOCASE.

13          103.    Specifically, MerchSource’s breaches of its reporting and payment obligations

14   under the MLA has harmed DODOCASE financially as a result of the non-payment and/or

15   incomplete payment. MerchSource’s breach of the MLA forced DODCASE to incur extensive

16   expenses to the point that it was compelled to sell its rights to the DODOCASE Patents and the

17   royalty payments under the MLA to DDC. DDC continues to be harmed by MerchSource’s non-

18   payment and/or incomplete payment.

19          104.    Moreover, MerchSource’s threat to continue selling products without satisfying the

20   patent marking obligations violated the MLA.

21          105.    Further, MerchSource’s breaches of the “no-challenge” and “forum selection”

22   provisions resulted in irreparable harm to DODOCASE because it was forced to litigate on a

23   second front that it contracted at arms’-length to avoid (and gave value for such avoidance). (See,

24   e.g., Gen. Protecht Grp., Inc. v. Leviton Mfg. Co., 651 F.3d 1355, 1363-64 (Fed. Cir. 2011)).

25   Specifically, as a result of MerchSource’s breach of these provisions, DODOCASE was forced to

26   incur extensive expenses to the point that it was compelled to sell its rights to the DODOCASE

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                   - 20 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   Patents and the royalty payments under the MLA to DDC. DDC continues to incur extensive

 2   expenses as a result of MerchSource’s breach of these provisions.

 3          106.    MerchSource’s breaches of the MLA are a substantial factor, if not the only factor,

 4   causing DODOCASE’s past harm and DDC’s continued harm.

 5          107.    DDC is entitled to all royalties accrued up until termination of the MLA.

 6          108.    Moreover, and at a minimum, DDC is entitled to all royalties accrued on or before

 7   January 15, 2018 (even in the unlikely event that the DODOCASE Patents are deemed invalid).

 8          109.    Plaintiffs are also entitled to this Court’s Order of a preliminary injunction on

 9   March 26, 2018 (ECF 52).

10          110.    The preliminary injunction was and remains proper because: (a) DODOCASE

11   suffered and DDC continues to suffer irreparable harm as a result of being required to litigate in a

12   second forum (with limited discovery) that it contracted to avoid (and which may lead to

13   inconsistent results); (b) DDC is highly likely to prevail on the underlying breach of contract claim

14   as set forth in this Count I; (c) Defendants will not be harmed by being required to litigate in the

15   agreed-to forum of this Court – which is evidenced by Defendants filing counterclaims for

16   invalidity in this Court (which can afford all relief requested by Defendants) on February 2, 2018

17   – while DODOCASE was and DDC continues to be harmed, which on balance favors Plaintiffs;

18   and (d) public policy is furthered by enforcing contract provisions negotiated freely and at arms’-

19   length between sophisticated parties.

20          111.    Finally, DDC is entitled to “all costs, expenses and attorneys’ fees” necessarily

21   incurred to remedy MerchSource’s breach of the MLA.

22    COUNT II: INJUNCTION TO PREVENT THREATENED BREACH OF SURVIVING
                            PROVISIONS OF THE MLA
23       AND/OR INFRINGEMENT OF UNITED STATES PATENT NO. 9,420,075
24          112.    Plaintiffs reallege and incorporate by reference paragraphs 1-87, inclusive, as

25   though fully set forth herein.

26          113.    DDC is entitled to injunctive relief under § 2201 to prevent continued breach of the

27   MLA (to the extent Defendants intend to rely upon the “Sell-Off Period” provision while refusing

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                     - 21 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   to pay royalties due thereunder) and/or infringement of the ‘075 Patent pursuant to 35 U.S.C. §

 2   283.

 3           114.    Defendants’ continued sale and offer for sale of the Defendant Products resulted in

 4   further breaches of the MLA and/or the direct infringement of at least independent claim 1 of the

 5   ‘075 Patent.

 6           115.    The MLA, negotiated by MerchSource at arms-length, states that “MerchSource

 7   desires to manufacture and sell virtual reality viewer products having a capacitive touch input

 8   mechanism containing the Licensed IP”, and Defendants have never alleged non-infringement of

 9   the ‘075 Patent (as further evidenced by the absence of any counterclaims for non-infringement).

10                                                  Claim 1

11           116.    The Defendant Products are virtual reality viewers for use with a mobile electronic

12   device having a touch-screen.

13           117.    The Defendant Products comprise a housing configured to receive the mobile

14   electronic device.

15           118.    Said housing is configured to hold the mobile electronic device such that the touch-

16   screen is generally centered in a horizontal direction and directly in a user’s field of view when

17   looking into a generally hollow interior of the housing through a side opposite the touch-screen.

18           119.    The Defendant Products include an input mechanism that is accessible from an

19   exterior of the housing and is moveable within the interior between at least a first position and an
20   extended position.

21           120.    Said input mechanism comprises an electrical shield having a surface, wherein only

22   a portion of the surface of the electrical shield is configured to contact a central region of the touch-

23   screen of the mobile electronic device when the input mechanism is in the extended position.

24           121.    Further, the Defendant Products are covered by and infringe dependent claims 2-9

25   of the ‘075 Patent.

26

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                        - 22 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1           122.    Defendant MerchSource (and, upon information and belief, Defendant ThreeSixty)

 2   received notice of the ‘075 Patent, and the likelihood of its infringement thereof absent a license,

 3   at least as early as June 16, 2016 (the date MerchSource sought a license as described above).

 4           123.    To the extent required by law, DODOCASE and DDC have complied with, and

 5   require all licensees to comply with, the provisions of 35 U.S.C. § 287. Moreover, the MLA

 6   required that MerchSource mark the Defendant Products with the ‘075 Patent number.

 7           124.    Defendants’ continuing breach of the MLA and/or direct infringement as described

 8   above injured DODOCASE and, if not enjoined, will continue to injure DDC as long as such

 9   breach and/or infringement occurs.

10           125.    Based on Defendants’ acknowledgement that the Defendant Products incorporate

11   the technologies of at least the ‘075 Patent, and the unique facts of the past relationship between

12   DODOCASE and MerchSource (as described above), DDC seeks discretionary enhancement of

13   any damages under 35 U.S.C. § 284 prior to an injunction and attorneys’ fees and costs under 35

14   U.S.C. § 285.

15           126.    There is a substantial threat of irreparable injury from Defendants’ continuing

16   breach of the MLA and/or infringement of the ‘075 Patent (including Defendants’ unlawful

17   encumbrance of the property rights granted by the DODOCASE Patents, which encumbrance

18   placed a cloud over DODOCASE’s ability, and continues to place a cloud over DDC’s ability, to

19   license its patent rights at a fair market value).

20           127.    Accordingly, Defendants should be enjoined from further breaches of the MLA

21   and/or infringement of the ‘075 Patent.

22           COUNT III: DECLARATORY JUDGMENT AS TO THE VALIDITY AND
               ENFORCEABILITY OF UNITED STATES PATENT NO. 9,420,075
23

24           128.    Plaintiffs reallege and incorporate by reference paragraphs 1-87, inclusive, as

25   though fully set forth herein.

26           129.    The ‘075 Patent was duly issued by the United States Patent Office on August 16,

27   2016.

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                    - 23 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1          130.    The ‘075 Patent is entitled to the presumption of validity set forth in 35 U.S.C. §

 2   282.

 3          131.    On January 15, 2018, Defendants filed an IPR petition challenging the validity of

 4   the ‘075 Patent.

 5          132.    On February 2, 2018, Defendants filed counterclaims challenging the validity of

 6   the ‘075 Patent.

 7          133.    Accordingly, a present case or controversy exists between the parties and Plaintiffs

 8   request a declaration from this Court that the ‘075 Patent is valid and enforceable.

 9    COUNT IV: INJUNCTION TO PREVENT THREATENED BREACH OF SURVIVING
                            PROVISIONS OF THE MLA
10        AND/OR INFRINGEMENT OF UNITED STATES PATENT NO. 9,723,117
11          134.    Plaintiffs reallege and incorporate by reference paragraphs 1-87, inclusive, as

12   though fully set forth herein.

13          135.    DDC is entitled to injunctive relief under § 2201 to prevent continued breach of the

14   MLA (to the extent Defendants intend to rely upon the “Sell-Off Period” provision while refusing

15   to pay royalties due thereunder) and/or infringement of the ‘117 Patent pursuant to 35 U.S.C. §

16   283.

17          136.    Defendants’ continued sale and offer for sale of the Defendant Products resulted in

18   further breaches of the MLA and/or the direct infringement of at least independent claim 12 of the

19   ‘117 Patent.

20          137.    The MLA, negotiated by MerchSource at arms-length, states that “MerchSource

21   desires to manufacture and sell virtual reality viewer products having a capacitive touch input

22   mechanism containing the Licensed IP”, and Defendants have never alleged non-infringement of

23   the ‘117 Patent (as further evidenced by the absence of any counterclaims for non-infringement).

24                                                Claim 12

25          138.    The Defendant Products are virtual reality viewers for use with a mobile electronic

26   device having a touch-screen.

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                   - 24 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1           139.   The Defendant Products comprise a first lens and a second lens, wherein the first

 2   lens is facing the same direction as the second lens, and wherein the first lens and the second lens

 3   are spaced apart in a horizontal direction.

 4           140.   The Defendant Products comprise a housing having a back side configured to be

 5   held against or in proximity to a user’s face and a front side configured to receive the mobile

 6   electronic device, the front side of the housing opposite the back side of the housing such that the

 7   touchscreen is viewable from the back side of the housing and through the first lens and the second

 8   lens.

 9           141.   The Defendant Products include a user input that is accessible from an exterior of

10   the housing and has a first position and a second position.

11           142.   The Defendant Products include a touchscreen input conductively coupled to the

12   user input and generally centered between the first lens and the second lens in the horizontal

13   direction, wherein, upon receipt of the mobile electronic device, the touchscreen input is in

14   physical contact with the touchscreen when the user input is in the second position.

15           143.   Further, the Defendant Products are covered by and infringe dependent claims 13-

16   15, 18 and 20 of the ‘117 Patent.

17           144.   Defendant MerchSource (and, upon information and belief, ThreeSixty) had notice

18   of the ‘117 Patent, and the likelihood of its infringement thereof absent a license, at least as early

19   as October 5, 2017 (the date of MerchSource’s correspondence regarding invalidity).

20           145.   To the extent required by law, DODOCASE and DDC have complied with, and

21   require all licensees to comply with, the provisions of 35 U.S.C. § 287. Moreover, the MLA

22   required that MerchSource mark the Defendant Products with the ‘117 Patent number.

23           146.   Defendants’ continuing breach of the MLA and/or direct infringement as described

24   above, injured DODOCASE and, if not enjoined, will continue to injure DDC as long as such

25   breach and/or infringement occurs.

26           147.   Based on Defendants’ acknowledgement that the Defendant Products incorporate

27   the technologies of at least the ‘075 Patent (to which the ‘117 Patent claims priority), and the

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                      - 25 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   unique facts of the past relationship between DODOCASE and MerchSource (as described above),

 2   DDC seeks discretionary enhancement of any damages under 35 U.S.C. § 284 and attorneys’ fees

 3   and costs under 35 U.S.C. § 285.

 4           148.    There is a substantial threat of irreparable injury from Defendants’ continuing

 5   breach of the MLA and/or infringement of the ‘117 Patent (including Defendants’ unlawful

 6   encumbrance of the property rights granted by the DODOCASE Patents, which encumbrance

 7   placed a cloud over DODOCASE’s ability, and continues to place a cloud over DDC’s ability, to

 8   license its patent rights at a fair market value).

 9           149.    Accordingly, Defendants should be enjoined from further breaches of the MLA

10   and/or infringement of the ‘117 Patent.

11            COUNT V: DECLARATORY JUDGMENT AS TO THE VALIDITY AND
                ENFORCEABILITY OF UNITED STATES PATENT NO. 9,723,117
12

13           150.    Plaintiffs reallege and incorporate by reference paragraphs 1-87, inclusive, as

14   though fully set forth herein.

15           151.    The ‘117 Patent was duly issued by the United States Patent Office on August 1,

16   2017.

17           152.    The ‘117 Patent is entitled to the presumption of validity set forth in 35 U.S.C. §

18   282.

19           153.    On January 15, 2018, Defendants filed an IPR petition challenging the validity of

20   the ‘117 Patent.

21           154.    On February 2, 2018, Defendants filed counterclaims challenging the validity of

22   the ‘117 Patent.

23           155.    Accordingly, a present case or controversy exists between the parties and Plaintiffs

24   request a declaration from this Court that the ‘117 Patent is valid and enforceable.

25

26

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                    - 26 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1    COUNT VI: INJUNCTION TO PREVENT THREATENED BREACH OF SURVIVING
                            PROVISIONS OF THE MLA
 2        AND/OR INFRINGEMENT OF UNITED STATES PATENT NO. 9,811,184
 3           156.    Plaintiffs reallege and incorporate by reference paragraphs 1-87, inclusive, as
 4   though fully set forth herein.
 5           157.    DDC is entitled to injunctive relief under § 2201 to prevent continued breach of the
 6   MLA (to the extent Defendants intend to rely upon the “Sell-Off Period” provision while refusing
 7   to pay royalties due thereunder) and/or infringement of the ‘184 Patent pursuant to 35 U.S.C. §
 8   283.
 9           158.    Defendants’ continued sale and offer for sale of the Defendant Products resulted in
10   further breaches of the MLA and/or the direct infringement of at least independent claim 12 of the
11   ‘184 Patent.
12           159.    The MLA, negotiated by MerchSource at arms-length, states that “MerchSource
13   desires to manufacture and sell virtual reality viewer products having a capacitive touch input
14   mechanism containing the Licensed IP”, and Defendants have never alleged non-infringement of
15   the ‘184 Patent (as further evidenced by the absence of any counterclaims for non-infringement).
16                                                  Claim 12

17           160.    The Defendant Products are virtual reality viewers for use with a mobile electronic

18   device having a touch-screen.

19           161.    The Defendant Products comprise a first lens and a second lens, wherein the first
20   lens is facing the same direction as the second lens, and wherein the first lens and the second lens

21   are spaced apart in a horizontal direction.

22           162.    The Defendant Products comprise an enclosure having a first side and a second side

23   opposite the first side, the first side configured to hold the first lens and the second lens, the second

24   side configured to receive the mobile electronic device.

25           163.    The Defendant Products include a user input that is accessible from an exterior of

26   the enclosure and has a first position and a second position.

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                        - 27 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1           164.    The Defendant Products include a touchscreen input conductively coupled to the

 2   user input and generally centered between the first lens and the second lens in the horizontal

 3   direction, wherein, upon receipt of the mobile electronic device, the touchscreen input is in

 4   physical contact with the touchscreen when the user input is in the second position.

 5           165.    Further, the Defendant Products are covered by and infringe dependent claims 15-

 6   18 and 20 of the ‘184 Patent.

 7           166.    Defendant MerchSource (and, upon information and belief, ThreeSixty) had notice

 8   of the ‘184 Patent, and the likelihood of its infringement thereof, as of its issuance on November

 9   7, 2017 (as evidenced by MerchSource’s October 5, 2017 acknowledgement of the application that

10   resulted in the ‘184 Patent).

11           167.    To the extent required by law, DODOCASE and DDC have complied with, and

12   require all licensees to comply with, the provisions of 35 U.S.C. § 287. Moreover, the MLA

13   required that MerchSource mark the Defendant Products with the ‘184 Patent number.

14           168.    Defendants’ continuing breach of the MLA and/or direct infringement as described

15   above injured DODOCASE and, if not enjoined, will continue to injure DDC as long as such

16   breach and/or infringement occurs.

17           169.    Based on Defendants’ acknowledgement that the Defendant Products incorporate

18   the technologies of at least the ‘075 Patent (to which the ‘184 Patent claims priority), and the

19   unique facts of the past relationship between DODOCASE and MerchSource (as described above),

20   DDC seeks discretionary enhancement of any damages under 35 U.S.C. § 284 and attorneys’ fees

21   and costs under 35 U.S.C. § 285.

22           170.    There is a substantial threat of irreparable injury from Defendants’ continuing

23   breach of the MLA and/or infringement of the ‘184 Patent (including Defendants’ unlawful

24   encumbrance of the property rights granted by the DODOCASE Patents, which encumbrance

25   placed a cloud over DODOCASE’s ability, and continues to place a cloud over DDC’s ability, to

26   license its patent rights at a fair market value).

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                  - 28 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1          171.    Accordingly, Defendants should be enjoined from breaches of the MLA and/or

 2   infringement of the ‘184 Patent.

 3          COUNT VII: DECLARATORY JUDGMENT AS TO THE VALIDITY AND
              ENFORCEABILITY OF UNITED STATES PATENT NO. 9,811,184
 4

 5          172.    Plaintiffs reallege and incorporate by reference paragraphs 1-87, inclusive, as

 6   though fully set forth herein.

 7          173.    The ‘184 Patent was duly issued by the United States Patent Office on November

 8   7, 2017.

 9          174.    The ‘184 Patent is entitled to the presumption of validity set forth in 35 U.S.C. §

10   282.

11          175.    On January 15, 2018, Defendants filed an IPR petition challenging the validity of

12   the ‘184 Patent.

13          176.    On February 2, 2018, Defendants filed counterclaims challenging the validity of

14   the ‘184 Patent.

15          177.    Accordingly, a present case or controversy exists between the parties and Plaintiffs

16   requests a declaration from this Court that the ‘184 Patent is valid and enforceable.

17                                       PRAYER FOR RELIEF

18          WHEREFORE, Plaintiffs DDC Technology, LLC and DODOCASE VR, Inc. respectfully

19   request this Court to enter judgment against Defendants MerchSource, LLC and ThreeSixty

20   Brands Group LLC, jointly and severally – and against each of their subsidiaries, predecessors,

21   successors, parents, affiliates, officers, directors, agents, servants, employees, and all persons in

22   active concert or participation with them – granting the following relief:

23          A.      A temporary restraining order or preliminary injunction Ordering Defendants to

24   withdraw their PTAB petitions;

25          B.      The entry of declaratory judgment in favor of Plaintiffs and against Defendants that

26   the DODOCASE Patents are valid and enforceable as provided by 35 U.S.C. § 282;

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                     - 29 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1           C.      Injunctive relief preventing any continued breaches of the MLA (to the extent

 2   Defendants intend to rely upon the “Sell-Off Period” provision while refusing to pay royalties due

 3   thereunder) and/or infringement of the DODOCASE Patents, and preventing further irreparable

 4   injury to Plaintiffs as provided by 35 U.S.C. § 283, particularly in view of the competitive

 5   relationship of the parties;

 6           D.      An award of damages against Defendants adequate to compensate Plaintiffs for any

 7   infringement that may have occurred or will occur in the future, but in no event less than a

 8   reasonable royalty as permitted by 35 U.S.C. § 284, together with prejudgment interest from the

 9   date the infringement began;

10           E.      A finding that Defendant MerchSource breached the MLA;

11           F.      An award of damages for breach of the MLA, but in no event less than the royalties

12   accrued from Defendants’ sale of Licensed Products through January 15, 2018 (the date on which

13   Defendants first identified alleged prior art and formally challenged the DODOCASE Patents by

14   filing their PTAB petitions);

15           G.      An award of any damages resulting from MerchSource’s underpayment of previous

16   royalties, to the extent applicable;

17           H.      A finding that this case is exceptional based at least on Defendants’ conduct and an

18   award to Plaintiffs of their reasonable attorneys’ fees and costs as provided by 35 U.S.C. § 285;

19           I.      A finding that Defendant MerchSource is liable for attorneys’ fees and costs

20   pursuant to the MLA;

21           J.      An accounting of all costs associated with the filing and maintenance of this action

22   incurred by Plaintiffs; and

23           K.      Such other relief to which Plaintiffs are entitled under the law and any other and

24   further relief that this Court or a jury may deem just and proper.

25                                             JURY DEMAND

26           Plaintiffs demands a trial by jury on all issues so triable.

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                                    - 30 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1   January 7, 2019

 2                                    Respectfully submitted,

 3                                    /s/Timothy J. Haller
                                      HALLER LAW PLLC
 4                                    Timothy J. Haller (Admitted Pro Hac Vice)
                                      haller@haller-iplaw.com
 5
                                      NOBLE IP LLC
 6                                    Gabriel I. Opatken (Admitted Pro Hac Vice)
                                      gabriel@nobleipllc.com
 7
                                      LAW OFFICES OF MARC LIBARLE
 8                                    Marc Libarle (State Bar No. 071678)
                                      ml7006@gmail.com
 9
                                      Attorneys for Plaintiffs DDC Technology, LLC
10                                    and DODOCASE VR, Inc.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                               - 31 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
 1                                  CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document is being served on January 7, 2019 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system per L.R. 5-1(h)(1).

 5
                                                     /s/Timothy J. Haller
 6                                                   Timothy J. Haller
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      SECOND AMENDED COMPLAINT FOR DECLARATORY                                               - 32 -
      JUDGMENT; INJUNCTIVE RELIEF; AND BREACH OF
      CONTRACT
       EXHIBIT A

           TO

SECOND AMENDED COMPLAINT
FOR DECLARATORY JUDGMENT;
   INJUNCTIVE RELIEF; AND
    BREACH OF CONTRACT
                                                                 IIIIIIIIIIIIII
                                                                            Illllllllllllllllllllllllllllllllllllllllll111111111111111
                                                                                               US009420075B2


c12)   United States Patent                                               (IO)   Patent No.:                     US 9,420,075 B2
       Buckley                                                            (45)   Date of Patent:                            Aug. 16, 2016

(54)   VIRTUAL REALITY VIEWER AND INPUT                                             (2013.01); G06F 1/163 (2013.01); G06F 3/011
       MECHANISM                                                                    (2013.01); G06F 3/041 (2013.01); G06F 3/044
                                                                                          (2013.01); G06T 19/006 (2013.01); H04M
(71)   Applicant: DODOcase, Inc., San Francisco, CA                                1/0266 (2013.01); H04M 1/21 (2013.01); G02B
                  (US)                                                                                                      2027/0178 (2013.01)
                                                                       (58)   Field of Classification Search
(72)   Inventor:    Patrick Buckley, San Francisco, CA                        CPC ................................... G02B 27/01-2027/0198
                    (US)                                                      USPC .......................................................... 345/7-9
                                                                              See application file for complete search history.
(73)   Assignee: DODOcase, Inc., San Francisco, CA
                 (US)                                                  (56)                      References Cited
( *)   Notice:      Subject to any disclaimer, the term ofthis                          U.S. PATENT DOCUMENTS
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by O days.                            2013/0141360 Al*          6/2013 Compton .............. G06F 1/1632
                                                                                                                                    345/173
(21)   Appl. No.: 14/801,606                                           * cited by examiner
(22)   Filed:       Jul. 16, 2015                                      Primary Examiner - Michael Pervan
                                                                       (74) Attorney, Agent, or Firm - Leason Ellis LLP
(65)                   Prior Publication Data
       US 2016/0018853 Al           Jan.21,2016                        (57)                         ABSTRACT
                                                                       The present invention concerns virtual reality viewers for use
                 Related U.S. Application Data
                                                                       with touchscreen enabled mobile devices. The virtual reality
(60)   Provisional application No. 62/025,376, filed on Jul.           viewer comprises: a housing configured to receive a mobile
       16, 2014, provisional application No. 62/161,857,               electronic device within an interior of the housing; and an
       filed on May 14, 2015.                                          input mechanism that is accessible from an exterior of the
                                                                       housing and that is moveable within the interior between a
(51)   Int. Cl.                                                        first position and an extended position, wherein a surface of
       G02B 27101               (2006.01)                              the input mechanism is configured to contact the touch-screen
       H04M 1/04                (2006.01)                              of the mobile electronic device when in the extended position.
       G06F 3/044               (2006.01)                              The disclosed systems and methods facilitate receiving user
       G06T 19/00               (2011.01)                              inputs on the exterior of the housing and providing the user
       H04M 1/02                (2006.01)                              inputs to the touchscreen within the housing using the electro-
       H04M 1/21                (2006.01)                              mechanical input mechanism. Accordingly, the viewer can be
       G06F 1/16                (2006.01)                              used with a variety of smartphones without requiring mag-
       G06F 3/01                (2006.01)                              netic switches or a wireless/cable connection between the
       G06F 3/041               (2006.01)                              input device and the smartphone.
(52)   U.S. Cl.
       CPC ............. H04M   1/04 (2013.01); G02B 27/0176                            20 Claims, 10 Drawing Sheets


                                                                                                                      720    /715


                                                                 715
                                                           /
U.S. Patent                Aug. 16, 2016                                                                                                                Sheet 1 of 10          US 9,420,075 B2




                                                                                                                                                                     10
                                                                                                                                                                 (
                                                                                                                                                       35




                                                                                                                                                                          70



              L--(                                                                               /                           / ;/•
              \                       \                                                      J                           /                   I./"--     ---
              \                          \                                               f                           I                   f   \   J
                  '\                         \                                   /                               J                   I        ~-----
                       \                         \                           I                               I                   I

                       '   \
                                                 '   \               f
                                                                         /                       I
                                                                                                     /                   J
                                                                                                                             /
                               \                         \       I                           I                       I
                                'l                       \1                              i                       I
                                 \                    A                              I                       I
                                  \                  I\                          l                       I
                                     ~           I           \               !                       I
                                      x' \/ ,,                                                                                               40
                                 /,                              J.. /
                           / \/\/
                       I                         \!.._Jl




                                                                                                                                             FIG.1
U.S. Patent     Aug. 16, 2016                           Sheet 2 of 10                           US 9,420,075 B2




                                  45
                                                  17
                I                           Il-        --------------1            I
                l



                I@
                                                                                  I


                                                             @
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                           35     80
                i
          40    i -------------
                                                                                  I




                                                            50
                                            FIG.2

                                                                                      10
                                                  35                       (
                                        I
                                    I




                                                  45
                                                                          25


               30
                                  .,.r                         .
                             ,.( ·---------------                  ", .... 21",
                    ,                                                  - u
               22-';"




                                                   40

                                            FIG.3
U.S. Patent   Aug. 16, 2016    Sheet 3 of 10   US 9,420,075 B2




                                                       10
                                                   (




                              FIG.4




                              FIG.5
U.S. Patent    Aug. 16, 2016        Sheet 4 of 10                             US 9,420,075 B2



                                                                       10
                     12                                        29b (

              22




                                               20

                                                                        28c



                                                                        29c




                               FIG.6A

                               20
                                r
                                ("t
                                 .....',
                                               '-26a
                                (\....,. ...
                                               "-26b
                                .......
                                .._ ..
                                I     1
                                      I

                                     "-26c
                                ......
                                I,_   ·'
                                      "
                                           \
                                ~
                                               ' Lbd
                                               .... l"'J""I.




                           FIG.68
U.S. Patent   Aug. 16, 2016     Sheet 5 of 10   US 9,420,075 B2




                                                        715
                                                    /




                              FIG.7A
U.S. Patent   Aug. 16, 2016     Sheet 6 of 10       US 9,420,075 B2




                                                 ,..,0
                                                7L,      /715




                              FIG.78
U.S. Patent   Aug. 16, 2016   Sheet 7 of 10   US 9,420,075 B2




               0

                                                      .
                                                  -
                                                  G
                                                  LL
U.S. Patent   Aug. 16, 2016     Sheet 8 of 10   US 9,420,075 B2




                                                    700
                                                /
                          722




                                   730




                              FIG.70
U.S. Patent   Aug. 16, 2016   Sheet 9 of 10   US 9,420,075 B2




                                                       .
                                                  -
                                                  (9
                                                  LL
U.S. Patent   Aug. 16, 2016     Sheet 10 of 10   US 9,420,075 B2




                                          730     725




                              FIG.7F
                                                     US 9,420,075 B2
                              1                                                                        2
      VIRTUAL REALITY VIEWER AND INPUT                                 and identify user inputs using the movement data. Other VR
                 MECHANISM                                             viewers utilize dedicated input devices, like video game con-
                                                                       trollers, that connect to the electronic device within the
           CROSS REFERENCE TO RELATED                                  viewer either by a wired plug like connection (e.g., USB or
                  APPLICATIONS                                    5    Apple compatible connector), or a wireless connection capa-
                                                                       bilities. However, such VR viewer configurations typically
    The present application is related to and includes U.S.            require complex electronic circuitry and wireless connectiv-
Provisional Patent Application Ser. No. 62/025,376 titled              ity capabilities in order to facilitate the capture and transfer of
"SYSTEM AND METHOD FOR VR HEADSET USER                                 user inputs. Moreover, dedicated input controllers can be
INTERACTION" filed on Jul. 16, 2014 and listing inventors         10   cumbersome when used with hand-held viewer.
Patrick Regan Buckley, Craig Dalton and Gene Daly; and                    What is needed is a VR viewer having integrated user input
U.S. Provisional Patent Application Ser. No. 62/161,857,               devices that is configured for use with a wide variety of
titled "SYSTEM AND METHOD FOR VIRTUAL REAL-                            conventionally available smartphone devices.
ITY HEADSET USER INTERACTION THROUGH ELEC-                                These considerations are addressed by the present inven-
TROMECHANICAL DEVICE AND TOUCHSCREEN,"                            15   tion.
filed on May 14, 2015 and listing inventors Patrick Regan
Buckley, Craig Dalton and Gene Daly, which are each hereby                          SUMMARY OF THE INVENTION
incorporated by reference as if set forth in their respective
entireties herein.                                                        The present invention concerns a virtual reality viewer
                                                                  20   including an input mechanism that can be used with mobile
       TECHNICAL FIELD OF THE INVENTION                                electronic device having a touchscreen contained within the
                                                                       viewer. According to a first aspect, the virtual reality viewer
  The present invention relates to virtual reality viewer              for use with a mo bile electronic device having a touch-screen,
devices, in particular, virtual reality viewer devices for use         comprises: a housing configured to receive a mobile elec-
with personal mobile electronic devices and having an input       25   tronic device within an interior of the housing. In addition, the
device.                                                                viewer further comprises an input mechanism that is acces-
                                                                       sible from an exterior of the housing and is moveable within
          BACKGROUND OF THE INVENTION                                  the interior between at least a first position and an extended
                                                                       position, wherein a surface of the input mechanism is config-
   Virtual reality viewers and headsets (collectively referred    30   ured to contact the touch-screen of the mobile electronic
to as viewers) are becoming an increasingly popular way of             device when in the extended position.
viewing digital media, gaming and the like. With the wide-                According to another aspect, the virtual reality viewer for
spread distribution of powerful and capable smartphone                 use with a mobile electronic device having a touch-screen,
devices, many VR viewers are designed to use such smart-               comprises: a housing configured to receive a mobile elec-
phone devices as the visual display device, instead of having     35   tronic device within an interior of the housing; and an input
dedicated displays and electronics.                                    device including a first portion that is accessible from an
   Typically the viewers have a housing that a user looks into         exterior of the housing, and a surface within the interior that
in order to view the video display device contained within the         is configured to contact the touch-screen of the mobile elec-
housing. Viewers can be hand-held devices that a user holds            tronic device and transfer a capacitive touch input to the
up to the users face/eyes, for example, like a user would hold    40   touch-screen in response to a user interaction with the first
a pair of binoculars. Viewers can also be worn on a user's             portion.
head, so as to free the users hands while looking into the                These and other aspects, features, steps and advantages can
viewer.                                                                be further appreciated from the accompanying figures and
   As would be understood by those in the art, viewers con-            description of certain illustrative embodiments.
figured to use a smartphone as the visual display device          45
typically receive the smartphone such that the smart phone                    BRIEF DESCRIPTION OF THE DRAWINGS
display is viewable when a user looks into the viewer housing.
These viewers also typically include one or more optical                  FIG. 1, illustrates an exemplary virtual reality viewer;
lenses within the housing so as to facilitate a three-dimen-              FIG. 2, illustrates the viewer of FIG. 1;
sional viewing experience despite the two-dimensional dis-        50      FIG. 3, illustrates the viewer of FIG. 1;
play of the smartphone. In some instances the smartphone is               FIG. 4, illustrates an exemplary virtual reality viewer;
completely contained within the housing, in other implemen-               FIG. 5, illustrates an exemplary virtual reality viewer;
tations the smartphone is attached to the housing in a manner             FIG. 6A, illustrates an exemplary virtual reality viewer
such that the display is exposed within the interior of the            including an input mechanism in accordance with an embodi-
viewer                                                            55   ment of the invention;
   One challenge to utilizing a smartphone in these types of              FIG. 68, illustrates the viewer of FIG. 6A;
viewers is that the touch sensitive display is concealed within           FIG. 7A, illustrates an exemplary input mechanism for a
the viewer housing, thereby making it difficult for a user to          virtual reality viewer in accordance with an embodiment of
interact with the touch sensitive display of the device. To            the invention;
overcome this, some existing VR viewers utilize magnets on        60      FIG. 78, illustrates the exemplary input mechanism for a
the exterior of the viewer as input devices, however one               virtual reality viewer of FIG. 7A;
drawback is that the locations of magnetic sensors on smart-              FIG. 7C, illustrates a virtual reality viewer including the
phones vary from device to device and, as such, these viewers          input mechanism of FIG. 7A;
with magnetic inputs are only effectively used with a limited             FIG. 7D, illustrates the exemplary viewer andinputmecha-
number of devices. Other VR viewers utilize built in acceler-     65   nism of FIG. 7C;
ometers or other such position/orientation sensors within the             FIG. 7E, illustrates the exemplary viewer and input mecha-
smartphone to detect movement or the absence of movement               nism of FIG. 7C; and
                                                      US 9,420,075 B2
                               3                                                                        4
   FIG. 7F, illustrates the exemplary viewer and input mecha-           arranged to be in alignment with the user's eyes when the user
nism of FIG. 7C.                                                        looks into the viewer. Generally, lenses 70 are mounted such
                                                                        that light from the display of the electronic device passes
   DETAILED DESCRIPTION OF THE INVENTION                                through lenses 70 to the user's eyes. The configuration, con-
                                                                   5    struction and placement of a lens or lenses 70 for use in virtual
    According to an aspect of the subject application, Virtual          reality viewers are generally known and understood by those
reality viewer systems and methods are provided that facili-            skilled in the art.
tate the capture of user inputs while using the virtual reality            A view divider 20 can also be disposed within the housing.
viewer. More specifically, the disclosed systems and methods            FIG. 4 is a perspective view of an exemplary configuration of
provide a virtual reality viewer for use with a wide variety of    10   a viewer 10 without a top, bottom and sides and showing the
personal electronic devices (e.g., a smartphone) as the visual          interior space of the viewer including the view divider 20.
display device, and having improved tactile user input capa-            FIG. 5 shows a bottom view of the interior of an exemplary
bilities.                                                               viewer 10 including view divider 20 and having the left and
    According to a salient aspect, the disclosed systems and            right, bottom and front sides removed. Referring to FIG. 5,
methods facilitate receiving tactile user inputs (e.g., user       15   the view divider 20 is configured to isolate the field of view of
touches, button depressions etc.) on the exterior of the hous-          the left eye from the right eye. In other words, the view divider
ing of the viewer and providing the user inputs to the touch            serves to obstruct the right eye from seeing or receiving
sensitive display of the smartphone device that is within the           images displayed by the left portion 19 of the display 17 of the
viewer housing. In this manner, the disclosed systems and               electronic device 15 and the left eye from seeing images
methods provide a viewer that is configured to be useable          20   displayed by the right portion 18 of the display 17. It should
with a wide variety of smartphones without requiring input              also be appreciated that the particular width of the left and
devices that require specifically placed magnetic sensors,              right portions of the display that are actually viewable by the
wireless or dedicated cable connection to the electronic                user can vary depending on the lenses. In some implementa-
device 15.                                                              tions view dividers are not used.
    In one arrangement, the viewer is provided having a hous-      25      Between the left and right portion of the display 17 is a
ing that encloses a generally hollow interior. As shown in FIG.         central portion 14 of the display. The central portion of the
1, which is a perspective view of an exemplary viewer 10                display is not viewable by either the left or right eye due to the
having a conventional construction without an input mecha-              view divider 20, and, in addition or alternatively, due to the
nism. As shown, the viewer comprises a housing 12 that                  optical characteristics of the lenses 70. The width of the
includes a front surface 30, back surface 25, top surface 45,      30   central portion 14 can range from the width of the view
bottom surface 50 (not shown), left surface 40 and right                divider 20 but can be larger depending on the optical charac-
surface 35.                                                             teristics of the lenses 70. The central portion 14 that is not
    In some implementations, when in operation, housing 12              viewable by either the left or right eye can also vary in shape
will be disposed in the position directly in front of the user's        depending on the optical characteristics of the lenses. For
eyes such that the lenses contained in the housing, are in         35   example it might be rectangular or an hour glass shape that is
alignment with each of the user's eyes and the display of the           wider towards the top and bottom sides of the viewer and
electronic device is viewable through the lenses. It should be          narrower in the middle section of the display 17.
understood that the housing can be held by the user, or worn               In one arrangement, the viewer 10 is configured to include
by the user such that the back surface of the housing is held           one or more input devices that are configured to receive user
against or in proximity to the users face.                         40   inputs at the exterior of the viewer and provide such inputs
    The housing 12 is configured to receive an electronic               directly to the touch sensitive display 17. The input devices
device 15 having a touch sensitive display. The electronic              can be configured to be passive and/or active input devices.
device 15 can be any electronic device configured to visually              Preferably the inputs are provided to the display at the
display information via a display (e.g., LED, Plasma, LCD               central portion 14 of the display, however one or more of the
display) and receive user inputs via a touch sensitive user        45   user inputs can be provided to the electronic device at alter-
interface (e.g., a capacitive touch sensitive display), as would        native portions of the display 17 as well. Because the central
be understood by those skilled in the art. For example and              portion 14 of the display is not viewable by the left or right eye
without limitation, electronic device 15 can include a smart-           to, by providing inputs at the central portion 14, the viewer 10
phone or other such personal electronic device having a touch           is capable of providing inputs to the electronic device 15 in a
sensitive display, for example, an iPhone or Android smart-        50   manner that does not disturb the field of view of the left or
phone device and the like that are commercially available.              right eye. Moreover, because the device 15 is received within
    Preferably the electronic device 15 is received or mounted          the housing and preferably positioned such that the display 17
within the interior of the housing 12 such that the electronic          portion of the device is generally centered in at least a hori-
device display 17 is viewable when the user is looking                  zontal direction and often in vertical direction as well, pro-
through the housing 12. By way of further example, the             55   viding inputs in the central portion 14, for example, where the
electronic device 15, can be mounted on the housing such that           view divider 20 is proximate to the display 17, allows the
it defines the back surface of the viewer. It can be appreciated        systems and methods disclosed herein to be useable with a
that other configurations for the viewer 10 are envisioned              wide variety of touch sensitive smartphone devices of various
without departing from the scope of the invention.                      sizes and screen layouts. Moreover software can be config-
    As shown in FIG. 2, which is a back view of the viewer (the    60   ured universally to these touch points regardless of the shape
terminology back side of refers to the side that the user looks         or size of the device because of the centered location.
into), preferably the housing 12 is configured to receive the              An exemplary implementation of a viewer including an
electronic device 15 such that the touch sensitive display 17 of        input mechanism in accordance with an embodiment of the
the device 15 is centered in a vertical direction 80 and/or a           invention is shown in FIG. 6A-6B, which depict a cross-
horizontal direction 85.                                           65   sectional view and of the exemplary viewer 10, including the
    As shown in FIGS. 1 and 2, in some implementations, the             view divider 20 and the electronic device 15 from the side and
housing includes one or more lenses 70 disposed therein                 back perspective respectively. As shown, the viewer includes
                                                        US 9,420,075 B2
                                5                                                                         6
input devices that include one or more touchscreen inputs                  interaction offered by the users hands wrapping around the
(26a-26d). In this particular exemplary configuration, the                 virtual reality viewer and interacting with the inputs can more
touchscreen inputs (26a-26d) are disposed on the distal sur-               easily be translated into 3 dimensional virtual interactions in
face 22 of the view divider 20. Preferably, the electronic                 a more natural way then previous user input mechanisms used
device 15 is mounted in a manner such that the touch sensitive        5    today. It should also be understood that the arrangement of the
display 17 of the device 15, is proximate to (or is touching) at           touchscreen inputs the corresponding user inputs and associ-
least a portion of the distal surface 22 of the view divider 20,           ated functions can be pre-defined in software that is loaded
such that the display 17 (not shown from this particular per-              into and executing in the device 15 processor.
spective) of the device is in physical contact with the surface               Although an exemplary passive input device configuration
of the touchscreen input portion of the input mechanism.              10   having 4 distinct user inputs has been disclosed, it can be
   As most smartphones have capacitive touch sensitive dis-                appreciated that other passive input device configurations are
plays, in an exemplary implementation, the touchscreen                     envisioned. For example an array of user inputs and corre-
inputs (26a-26d) are constructed from a conductive material,               sponding touchscreen inputs can be provided. It should also
for example, a conductive foam or polymer and the like as are              be understood that other active input device configurations
used as the tip of a stylus configured for use with a capacitive      15   can also be implemented in accordance with the disclosed
touch screen. A compressible material will allow the housing               embodiments without departing from the scope of the inven-
to accommodate devices of varying thicknesses and create a                 tion.
capacative connection between the display and the touch-                      Although FIG. 6A shows the user inputs positioned on the
screen inputs without the screen touching other portions of                top and bottom surfaces of the housing 12 and also shows that
the surface 22, for example, to prevent scratching of the             20   the leads run through the view divider 20 and through the top
screen, provide communicative connection between touch-                    and bottom surfaces of the housing to corresponding user
screen input and the touchscreen without cross-talk and other              inputs, it can be appreciated that the leads can run through any
such considerations.                                                       portions of the housing. It can be further appreciated that any
   Preferably, the touchscreen inputs (26a-26d) are electri-               number of the user inputs (29a-29d) can be located on any
cally coupled to one or more user inputs (29a-29d) that are           25   portion of the housing and in any orientation or configuration.
configured to receive user interactions while using the viewer.            Moreover, it can be further appreciated that any number of
Preferably the user inputs (29a-29d) are exposed on the outer              touchscreen inputs (e.g., 26a-26d) can be located on the distal
surfaces of the housing or positioned on the exterior of the               end 22 and in any orientation or configuration.
housing 12 such that the user can interact with the user inputs               Moreover, although the exemplary configuration provides
(29a-29d) while using the viewer 10, although other configu-          30   the user inputs to the screen 17 at the central portion 14 of the
rations are envisioned without departing from the scope of the             display 17 via the view divider 20, other configurations are
invention. The user inputs are configured to sense/detect or               possible. For example, the viewer can provide such touch-
receive the user interactions and transmit/transfer/relay the              screen inputs (e.g., 26a-26d) on a surface that abuts one or
user interaction to the touch sensitive display via the touch              more other portions the display 17.
screen inputs (26a-26d). In some implementations, the user            35      In accordance with the disclosed embodiments of the
inputs relay the user interactions to the touch screen inputs              invention, the exemplary viewers can be configured to allow
(26a-26d) via input leads (28a-28d), respectively. For                     the user to mechanically induce an electrical/capacitive touch
example and without limitation, input leads can be conductive              event on the touchscreen. Further to the foregoing exemplary
wires/leads that electrically couple the user inputs (29a-29d)             embodiments of the invention, additional exemplary configu-
to touchscreen inputs (26a-26d).                                      40   rations of a viewer having an input mechanism, which is also
   In such an exemplary configuration in which the input                   referred to as the user input assembly, configured to induce a
device is a passive input device, the user inputs (e.g., 29a-              capacitive touch event that is detectable by a touchscreen
29d) are preferably constructed of conductive material, for                based on mutual-capacitance are further described herein. It
example, a metalized polymer, conductive polymers, conduc-                 can be appreciated that the exemplary implementation
tive/capacitive inks, carbon based inks or other such inks            45   described herein can be adapted to mechanically induce input
designed to activate capacitive screens. Accordingly, a user               events on a variety of types of touchscreens (e.g., resistive
touch ofa conductive user input (e.g., 29a ), via the conductive           touchscreen events, touch events). Additional exemplary con-
lead (e.g., 28a) and touchscreen input (e.g., 26a ), will alter the        figurations of the viewer in accordance with the disclosed
electrical properties of the portion of the display 17 that is in          embodiments are further described herein in relation to FI GS.
contact with the touchscreen input.                                   50   7A-7F.
   As will be understood by those skilled in the art, the device              FIG. 7C depicts a perspective view of a viewer 700
15 having a capacitive touch sensitive display 17 can detect               assembled and having a front side open showing the generally
the particular location of a change in the electrical property             hollow interior of the viewer. Also shown is an input mecha-
that is caused by the user touch of the user input (e.g., 29a ). As        nism 715. The input mechanism is disposed within the inte-
would be understood by those skilled in the art, based on the         55   rior 702 of the housing of the viewer 700. Moreover, at least
particular location of the sensed change, the device 15, which             a portion of the input mechanism is also accessible from the
has a processor executing instructions in the form of code, can            exterior of the viewer such that a user can interact with the
interpret that an electrical change sensed at a particular loca-           input mechanism and cause the portion of the input mecha-
tion on the display 17 corresponds to a user interaction with a            nism contained within the housing to generate a touch input
particular user input and corresponds to a prescribed input           60   on the touch interface. More specifically, the input mecha-
instruction, for example, a left mouse click or a right mouse              nism is moveable within the interior between at least a first
click, or a double click, or as the user moving a cursor, or other         position (also referred to as an unactuated state), in which a
such functions. Moreover, it would be understood that other                portion of the input mechanism is retracted so as to not con-
combinations of user interactions sensed by the touch sensi-               tact a touchscreen of the mobile device, and an extended
tive display can be interpreted as one or more of a number of         65   position (also referred to as the actuated state) in which a
user inputs such as pushing all 4 buttons at once could repre-             surface of the input mechanism contacts the touch-screen of
sent grabbing a virtual item. The 3 dimensional physical                   the mobile electronic. As shown, at least a portion of the input
                                                       US 9,420,075 B2
                               7                                                                        8
mechanism is centrally located within the housing and                    induce a touch input. The coupling mechanically translates
defines at least a portion of a view divider 710. It should be           user actuation of the portion of the input mechanism from the
appreciated that the housing and or one or more portions of              exterior of the housing into movement of the input mecha-
the input mechanism further described herein can be com-                 nism within the interior of the housing and causing a surface
prised of a variety of materials such as plastics, metals, com-     5    of the input mechanism to touch the touchscreen. For
posites, woods and other heavy paper-like materials (e.g.,               example, in the particular implementation shown in FIGS.
cardboard) and or other such natural and synthetic materials.            7A-7F, actuation of the lever causes the coupling to deform
   FIG. 7A depicts the view divider 710 with one side of the             and extend in a direction towards the touchscreen, which in
view divider folded back so as to expose a portion of the user           turn moves a portion of the electrical shield towards the
input mechanism 715 disposed within the interior of the             10   touchscreen. Furthermore, as shown in FIG. 7A, the coupling
viewer 700. The diagram also shows the user input mecha-                 can be coupled to the housing. As can be appreciated, cou-
nism 715 in an unactuated state.                                         pling one or more portions of the input mechanism to the
   As shown, FIG. 7A depicts a distal end 720 of a user input            housing can serve to support the input mechanism as well as
portion of the user input mechanism, which in this exemplary             guide the movement of the input mechanism during user
implementation is a lever. The proximal end (not shown) of          15   actuation.
the lever is accessible to a user from outside the viewer when               The coupling can be comprised of one or more flexible
assembled. The diagram depicts the input assembly 715 in an              materials such as plastics, metals, composites, woods and
un-actuated state. Also shown is an electrical shield 725. The           other heavy paper-like materials (e.g., cardboard) and or other
electric shield is arranged such that at least a portion of the          such natural and synthetic materials. A linkage or coupling
electric shield is configured to contact the touch-screen of the    20   that is flexible can be beneficial in that the material memory
mobile electronic device when the input mechanism is in the              causes the coupling to return to a resting state when pressure
extended position. The electrical shield is a material config-           is released from the lever which automatically pulls the input
ured to, when brought in proximity to and/or touches the                 mechanism away from the touchscreen. However, alternative
touchscreen, induce a touch event that is electrically detect-           methods for automatically retracting the contact surface of
able by the touchscreen/device. In some implementations the         25   the input mechanism can be similarly implemented without
electrical shield material can be a metallized textile/fabric or         departing from the scope of the invention.
films, e.g., polymer film coated with a thin layer of metal, for            Although a particular exemplary linkage configuration is
example PET (Polyethylene terephthalate) films and Mylar                 described in relation to FIGS. 7A-7F, it can be appreciated
(BoPET Biaxially-oriented polyethylene terephthalate ).                  that other linkage configurations can be implemented without
Such metalized materials are commonly used in anti-static           30   departing from the scope of the invention. It can also be
bags. Moreover, the electrical shield can be comprised of                appreciated that, although the lever, coupling and metallic
other metallic conductors, non-metallic conductors, metal-               shield have been described as individual components, the
lized fabrics, metallized polymers, conductive polymers,                 subject invention is not so limited as one or more of the
conductive fabrics, flexographic inks, rigid flex printed cir-           foregoing components can be joined or integrally formed as
cuit board (PCB) and the like. As would be understood by            35   single unit. Similarly, it can also be appreciated that one or
those skilled in the art, such materials have electrical proper-         more of the components of the input mechanism can be joined
ties that, when a surface of the material is brought in proxim-          to the housing or integrally formed with the housing in a
ity to a touchscreen and/or touches a touchscreen, can affect            permanent or temporary fashion using any conventional
the electrical properties detected at that location by the touch-        manufacturing techniques.
screen device. Other materials having the requisite electrical      40       In some implementations, a compressible pad 735, for
properties can also be used, for example, inks or pastes with            example, a foam or foam-like material can be disposed
carbon such as black flexographic inks having capacitive                 between the flexible coupling and the electric shield. The pad
touch properties that are printed on substrates. Moreover, it            can be placed between the flexible coupling and the electrical
can be appreciated that a combination of materials can be                shield 725 in at least the location where the coupling contacts
used to provide a surface of the input mechanism that is            45   the metallic shield when extended (e.g., the back side of the
configured to induce a detectable touch input when the sur-              electrical shield where the front side of the shield material
face is touched to the touchscreen. For example the electric             contacts the touchscreen when extended). It can be appreci-
shield can include a conductive polymer arranged to selec-               ated that the electrical shield can be attached to the foam
tively contact the touchscreen and that is electrically coupled          material or unattached. It can also be appreciated that the pad
to a metallized fabric or conductive ink applied to a surface of    50   can be coupled to the coupling either directly or indirectly by
the housing and/or input mechanism.                                      one or more intermediate structures that comprise the input
   In some implementations, the electric shield is configured            mechanism. The pad is used to create a sufficiently sized
(e.g., sized and/or positioned) so as to have capacitive prop-           contact surface between the front side of the shield material
erties sufficient to be detected by a capacitive touch-screen            and the touchscreen so as to register a touch input event on the
when the input mechanism is in the extended position and in         55   screen (e.g., to simulate the size and shape of a finger). The
the absence of human contact with the electric shield. How-              pad also helps the surface of the input mechanism configured
ever, it can also be appreciated that, in some implementations,          to touch the touchscreen (i.e., the shield material) conform to
the electric shield can be electrically coupled to the portion of        the touchscreen surface when the input mechanism is in the
the input mechanism that is interacted with by the user such             extended position/actuated state.
that electrical properties of the user's body can be utilized to    60       It can be appreciated that various sizes and shapes of the
induce the touch input.                                                  pad can be used to induce a sufficient sized contact surface. It
   Also shown is a coupling 730 that is configured to move the           can also be appreciated that in some implementations the pad
input mechanism towards the touchscreen when the lever is                can be omitted. It can also be appreciated that the metallic
actuated. The coupling is a linkage that couples the portion of          shield and pad may be integrated or combined into a single
the input mechanism that is accessible to the user from the         65   material such as conductive foam gaskets used in Electro-
exterior (e.g., the proximal end of the lever) to the surface of         magnetic Interference (EMI) or Radio Frequency Interfer-
the input mechanism configured to touch the touchscreen and              ence (RFI) applications. It can also be appreciated that the pad
                                                       US 9,420,075 B2
                               9                                                                       10
can be sized and/or shaped such that actuating the input                 ating the lever can cause the coupling to flex and therefore
mechanism with greater force causes a greater surface area of            cause the electrical shield to extend towards and touch the
the electrical shield to be applied to the screen which can be           touchscreen of the user device. In this exemplary implemen-
interpreted differently by the device than when a smaller                tation, the coupling and shield extend out of a cut-out in the
surface area is detected by the touchscreen. This inputmecha-       5    view divider. As a result, the device can detect the change in
nism configuration can be used to provide a secondary signal             an electrical property at one or more locations of the screen,
for detecting the amplitude of the users input, for example a            which is caused by the electrical shield touching (or
method for detecting the amount of force the user applied to             approaching) the touch-sensitive display.
the input.                                                                  Accordingly, it can be appreciated that, what is provided is
   A portion of the lever can be attached to or in communica-       10   a virtual reality viewer for use with an electronic touchscreen
tion with (i.e., touching) or integrally formed to at least a            device comprising a housing for receiving and holding a
portion of the coupling. For instance, as shown, the distal end          touchscreen display device within an interior region of the
of the lever can be abutting a portion of the coupling such that,        housing. The viewer further comprising an input mechanism
when the lever is actuated at a proximal end, movement of the            that is accessible from an exterior of the housing and is
distal end of the lever causes the plastic coupling to buckle       15   moveable within the interior between at least a first position
and at least a portion of the coupling extends in the direction          and an extended position, wherein a surface of the input
towards the touchscreen. In addition or alternatively the cou-           mechanism is configured to contact the touch-screen of the
pling can be a structure that is flexibly coupled to one or more         mobile electronic device when in the extended position. In
portions of the housing such that it moves in a prescribed               one particular implementation, the input mechanism com-
manner when a lever is moved or a button is pushed by the           20   prises a lever having a proximal end that is exposed to the
user.                                                                    exterior of the housing and a distal end disposed within the
   FIG. 7A depicts the view divider 710 with one side of the             housing, whereby the proximal end of the lever is accessible
view divider folded back so as to expose the user input assem-           by a user from the exterior of the housing and actuation (e.g.,
bly 715 disposed within the view divider of the viewer 700.              movement) of the lever at the proximal end translates to
The diagram also shows the user input assembly 715 in an            25   mechanical movement of the distal end. The viewer further
unactuated state.                                                        comprising a coupling attached to or in communication with
   FIG. 78 depicts the view divider 710 with one side of the             the distal end of the lever such that, when the lever is actuated
view divider folded back so as to expose the user input assem-           at the proximal end, movement of the lever causes at least a
bly 715 disposed within the view divider of the viewer 700.              portion of the coupling to move toward a back wall of the
The diagram also shows the user input assembly 715 in an            30   housing, e.g., extend or move in a direction of the touch-
actuated state.                                                          screen. The viewer further comprises an electrical shield,
   FIG. 7C depicts a perspective view of the viewer 700                  wherein the electrical shield is a material configured to induce
assembled and showing the view divider 710 and showing at                a touch event that is electrically detectable by a touchscreen/
least a portion of the user input assembly 715 disposed within           device when at least a portion of the shield contacts or is in
the interior of the housing 700. The diagram also shows the         35   proximity to a touchscreen. In addition, the portion of the
user input assembly 715 in an un-actuated state. As shown,               electrical shield is positioned between the coupling and the
the user input (lever) includes a proximal end portion 722 that          touchscreen such that movement of the coupling advances at
extends through a cut-out in the housing of the viewer700 and            least the portion of the electrical shield material toward the
is accordingly accessible to the user from the exterior of the           touchscreen so as to induce the touch event. Moreover, the
housing. It can be appreciated that alternative configurations      40   viewer can further comprise a compressible pad disposed
in which one or more portions of the lever or other such                 between the portion of the coupling and the electrical shield,
mechanical actuators or portions of the input mechanism is               wherein the pad is attached to the coupling and is sized,
accessible from the exterior of the viewer are envisioned. For           shaped and has the softness/rigidness to create a sufficiently
instance the lever can be contained within the interior of the           sized contact point for generating a touchscreen detection
housing and accessible to the user through a cut-out through        45   event on the touchscreen device. The compressible pad and
an external wall of the housing.                                         electrical shield material work to mimic the electrical and
   FIG. 7D depicts a side view of the viewer 700 assembled               physical properties of a human finger so that any form of
and showing the view divider 710 and showing at least a                  touch screen technology will register a touch event when the
portion of the user input assembly 715 disposed within the               lever mechanism is actuated. As would be understood by
interior of the viewer housing 700. The figure also shows the       50   those skilled in the art the combination of physical, and elec-
user input assembly 715 in an un-actuated state.                         trical properties of this pad electrical shield material can be
   FIG. 7E depicts a perspective view of the viewer 700                  tuned to work on a variety of touch screen technologies such
assembled and showing the view divider 710 and showing at                as capacitive, resistive, or conductive touch screen technolo-
least a portion of the user input assembly 715 disposed within           gies. As previously noted, in some implementations, one or
the interior of the viewer housing 700. The diagram also            55   more components of the exemplary user input assembly can
shows the user input assembly 715 in an actuated state where             be integrated into or part of the view divider.
the electrical shield is extended out of the cut-out in the view            According to a salient aspect, the viewer and the exemplary
divider.                                                                 electro-mechanical user input assembly is configured to
   FIG. 7F depicts a side view of the viewer 700 assembled               allow a user to interact with the touch sensitive screen without
and showing the view divider 710 and showing at least a             60   access to the touch sensitive screen while within the viewer.
portion of the user input assembly 715 disposed within the               Moreover, the exemplary viewer and user input assembly can
interior of the viewer 700. The diagram also shows the user              be configured to allow a user to interact with the touch sen-
input assembly 715 in an actuated state where the electrical             sitive screen without reliance on the electrical properties of
shield is extended out of the cut-out 712 in the view divider.           the human body to induce the electrical event. For instance,
   When a user device is placed within the viewer, such that        65   the metallized film 725 can be sized such that it is suitable for
the touchscreen is facing the interior of the viewer and near            inducing a touch event without requiring user contact there-
the view divider, actuating the user input assembly by actu-             with. In addition or alternatively, the portion of the metallized
                                                       US 9,420,075 B2
                              11                                                                        12
film that is configured to touch the screen can be accessible to         ing of the invention. As used herein, the singular forms "a",
receiving a user touch. For instance, a portion of the metal-            "an" and "the" are intended to include the plural forms as
lized film can be exposed on the lever 722 or otherwise                  well, unless the context clearly indicates otherwise. It will be
accessible to the user on an external surface.                           further understood that the terms "comprises" and/or "com-
   As would be understood by those skilled in the art, the          5    prising", when used in this specification, specify the presence
mobile electronic device, which has a processor executing                of stated features, integers, steps, operations, elements, and/
instructions in the form of code, can detect that electrical             or components, but do not preclude the presence or addition
property change at the one or more locations and interpret the           of one or more other features, integers, steps, operations,
change as one or more prescribed user interactions. In some              elements, components, and/or groups thereof.
implementations, the user interaction can be interpreted as a       10      Also, the phraseology and terminology used herein is for
simple click event. In some implementations, a variety of                the purpose of description and should not be regarded as
possible user interactions can be detected as a function of the          limiting. The use of "including," "comprising," or "having,"
location of the touch event on the touchscreen (e.g., as caused          "containing," "involving," and variations thereof herein, is
by different input mechanisms configured to cause touch                  meant to encompass the items listed thereafter and equiva-
inputs at respective locations on the touchscreen), the dura-       15   lents thereof as well as additional items.
tion of the touch event, the size of the area of the touchscreen            The subject matter described above is provided by way of
registering the touch event, and the like. These detected                illustration only and should not be construed as limiting.
aspects of the touch event can be interpreted and translated             Various modifications and changes can be made to the subject
into one or more prescribed input instructions, for example, a           matter described herein without following the example
left mouse click or a right mouse click, a double click, or as      20   embodiments and applications illustrated and described, and
the user moving a cursor, a virtual gesture such as a grab,              without departing from the true spirit and scope of the present
push, pull, throw, pinch or as a scaled input instruction such as        invention, as set forth in each and any of the following claims.
a hold softly or hold firmly or other such functions.
   Moreover, user interactions detected by the touch sensitive              What is claimed:
display can be interpreted in combination with one or more          25      1. A virtual reality viewer for use with a mobile electronic
other input devices. More specifically, a user interaction               device having a touch-screen, the viewer comprising:
detected can be interpreted in light of other input data                    a housing configured to receive the mobile electronic
received by the user device from other on-board input devices                  device, wherein the housing is configured to hold the
or data sources, for example and without limitation, an accel-                 mobile electronic device such that the touch-screen is
erometer that detects the orientation and location of the           30         generally centered in a horizontal direction and directly
device or a camera or 3d scanner that detects the physical                     in a user's field of view when looking into a generally
environment of the user or portions of the users body position.                hollow interior of the housing through a side opposite
In addition, the housing can also include one or more addi-                    the touch-screen;
tional user input devices electrically coupled to the mobile                an input mechanism that is accessible from an exterior of
device by a wireless or wired connection, such that inputs via      35         the housing and is moveable within the interior between
the electro-mechanical input mechanism can be provided to                      at least a first position and an extended position, the
the mobile device in addition to inputs provided using the                     input mechanism comprising:
additional input device. For example, based on the orientation                 an electrical shield having a surface, wherein only a
and location of the device and the information being viewed                       portion of the surface of the electrical shield is con-
by the user on the device, the device can determine that a user     40            figured to contact a central region of the touch-screen
is looking at an interactive virtual icon using the viewer.                       of the mobile electronic device when the input mecha-
Paired with the user actuation of the user input mechanism                        nism is in the extended position.
and the detection of a touch input, the device can interpret the            2. The virtual reality viewer of claim 1, wherein input
combined user input (e.g. accelerometer data and the touch               mechanism is configured to provide a capacitive touch input
interaction data) as a "mouse click" on that particular virtual     45   to the touch-screen when the input mechanism is in the
icon or as a grab or hold of that virtual item or icon. Another          extended position, and
example might be combining the accelerometer data for                       wherein at least a portion of the input mechanism is move-
device position, camera data from the device capturing the                     able between the first position and the extended position
users physical environment, and a touch event from the                         and is located within a central region of the interior that
mechanism described in this invention in a way that allows          50         is between a left and a right region of the interior and the
the user to select a real physical item to scan/import into a                  field of view such that only the portion of the surface of
virtual or augmented reality interface allowing for the digital                the electrical shield contacts the central area of the
manipulation of the physical item or overlaying additional                     touch-screen of the mobile electronic device.
information about the physical item.                                        3. The virtual reality viewer of claim 1, wherein an exterior
   It can also be appreciated that the user input mechanism         55   wall of the housing is shaped to define a cut-out, and wherein
can be adapted to induce user interactions at a variety of               at least a first portion of the input mechanism is accessible to
different locations or multiple user input assemblies can be             the user through the cut-out.
provided to facilitate more complex user inputs.                            4. The virtual reality viewer of claim 3, wherein the hous-
   It is to be understood that like numerals in the drawings             ing substantially encloses the touch-screen within the inte-
represent like elements through the several figures, and that       60   rior, and further comprising:
not all components and/or steps described and illustrated with              a back wall opposite the touch-screen, wherein the back-
reference to the figures are required for all embodiments or                   wall includes a left and a right lens for viewing a left and
arrangements.                                                                  a right region of the interior and the touch-screen within
   The subject matter described above is provided by way of                    the housing;
illustration only and should not be construed as limiting. The      65      wherein at least a second portion of the input mechanism is
terminology used herein is for the purpose of describing                       generally centered in the horizontal direction within the
particular embodiments only and is not intended to be limit-                   interior and is configured to move in a direction toward
                                                        US 9,420,075 B2
                               13                                                                         14
       the touch-screen when the first portion of the input                      wherein the surface of the electrical shield is sized to
       mechanism is actuated; and                                                   have capacitive properties sufficient to provide a
   wherein the portion of the surface of the electrical shield is                   detectable capacitive touch input to the touch-screen
       disposed on the second portion of the input mechanism                        when the input mechanism is in the extended position
       and is generally centered within the interior in the hori-     5             and only the portion of the surface contacts the touch-
       zontal direction whereby the portion is generally located                    screen; and
       between the left and right regions and is moveable                        a flexible linkage coupled to the lever and the housing,
       between the first position and the extended position.                        wherein the linkage is configured to flex in response to
   5. The virtual reality viewer of claim 1, wherein at least a                     actuation of the lever and guide at least the portion of
portion of the input mechanism defines at least a portion of a        10            the surface between the first position and the extended
view divider within the interior of the housing, wherein the                        position and return to the first position in response to
view divider is a structure that is generally centered within the                   release of the lever after actuation is complete.
interior and at least partially separates a left and a right region           16. The virtual reality viewer of claim 1, further compris-
of the interior.                                                           ing:
    6. The virtual reality viewer of claim 1, wherein the elec-       15      a plurality of input mechanisms;
trical shield comprises one or more of: a metallized fabric, a                   wherein each of the plurality of input mechanisms are
metallized polymer; a conductive polymer, a conductive fab-                         accessible from the exterior of the housing at a respec-
ric, a rigid flex printed circuit board and a flexographic ink.                     tive location and are moveable within the interior;
   7. The virtual reality viewer of claim 6, wherein the surface                 wherein each of the plurality of input mechanisms have
of the electrical shield is sized to have electrical properties       20            a respective electric shield having a respective surface
that are sufficient to be detected by the touch-screen based on                     located within the interiorofthe housing, and wherein
capacitance when the input mechanism is in the extended                             only a respective portion of the respective surface is
position and only the portion of the surface is contacting the                      configured to contact the central region of the touch-
touch-screen.                                                                       screen at a distinct respective location when in the
   8. The virtual reality viewer of claim 6, wherein the surface      25            extended position.
of the electric shield is sized to have sufficient capacitive                 17. The virtual reality viewer of claim 1, further compris-
properties such that contact between only the portion of the               ing at least one additional user input devices that is accessible
surface and the touch-screen can be detected by a capacitive               from an exterior of the housing.
touch-screen when the input mechanism is in the extended                      18. A virtual reality viewer for use with a mobile electronic
position and in the absence of human contact with the electric        30   device having a capacitive touch-screen, the viewer compris-
shield.                                                                    ing:
   9. The virtual reality viewer of claim 8, wherein the only                 a housing configured to receive the mobile electronic
portion of the surface that is configured to contact the touch-                  device and substantially enclose the touch-screen within
screen when the input mechanism is in the extended position                      a generally hollow interior of the housing, wherein the
is substantially smaller in size than the remaining portion of        35         housing holds the touch-screen in a position that is gen-
the surface of electric shield that is not configured to contact                 erally centered in a horizontal direction and directly in a
the touch-screen.                                                                user's field of view when viewing the touch-screen
    10. The virtual reality viewer of claim 6, further compris-                  through a back wall of the housing, wherein the back-
ing a compressible pad disposed between the second portion                       wall is opposite the touch-screen and includes a left and
of the input mechanism and the portion of the surface of the          40         a right lens for viewing a left region and a right region of
electric shield, wherein the pad is configured to create a                       the interior and the touch-screen;
sufficiently sized area of contact between the portion of the                 an input device including,
surface and the touch-screen when the input mechanism is in                      a first portion that is accessible from an exterior of the
the extended position.                                                              housing, and
    11. The virtual reality viewer of claim 10, wherein the pad       45         an elongate second portion disposed within the interior
is configured to vary the size of the area of contact between                       of the housing between the left and right regions
the portion of the surface of the electric shield and the touch-                    wherein the second portion is generally oriented in a
screen as a function of a force applied to the input mechanism                      vertical direction that is perpendicular to the horizon-
from the exterior of the housing.                                                   tal direction;
    12. The virtual reality viewer of claim 1, wherein the input      50         an electric shield,
mechanism includes a lever and a flexible linkage coupled to                        wherein a first surface of the electric shield is disposed
the housing, wherein the flexible linkage is configured to                             on the first portion and is electrically coupled to a
deform when the lever is actuated and thereby guide at least                           second surface of the electric shield,
the portion of the surface between the first position and the                       wherein the second surface is disposed on the second
extended position.                                                    55               portion within the interior and is generally centered
    13. The virtual reality viewer of claim 12, wherein at least                       in the horizontal direction between the left and
a portion of the flexible linkage is integrally formed with the                        right regions, and wherein only the second surface
housing.                                                                               of the electric shield is configured to contact a
    14. The virtual reality viewer of claim 12, wherein the                            central portion of the touch-screen of the mobile
flexible linkage is configured to return the portion of the           60               electronic device and selectively transfer a capaci-
surface from the extended position to the first position in the                        tive touch input to the touch-screen in response to a
absence of user interaction with the input mechanism.                                  user interaction with the first portion of the input
    15. The virtual reality viewer of claim 1, wherein the hous-                       mechanism.
ing is formed to define a cut-out through an exterior side of the             19. The virtual reality viewer of claim 18, further compris-
housing; and                                                          65   ing:
   wherein the input mechanism further comprises:                             a compressible pad disposed between the second portion
       a lever that is accessible through the cut-out;                           and the second surface to provide an area of contact
                                                       US 9,420,075 B2
                              15                                         16
     between the second surface and the touch-screen that is
     sufficient to transfer the capacitive touch input;
  wherein at least the electric shield includes a conductive
     material configured to transfer electrical capacitance
     between the first surface and the touch-screen via the         5
     second surface in response to a user interaction with the
     first surface; and
  wherein the second portion of the input mechanism at least
     partially divides the left and right regions.
  20. A virtual reality viewer for use with a mobile electronic     10
device having a touch-screen, the viewer comprising:
  a housing configured to receive a mobile electronic device
     within an interior of the housing, wherein the housing is
     formed to define a cut-out through an exterior side of the
     housing;                                                       15
  an input mechanism that is accessible from an exterior of
     the housing and is moveable within the interior between
     at least a first position and an extended position, the
     input mechanism comprising:
     a lever that is accessible through the cut-out;                20
     an electrical shield, wherein only portion of a surface of
        the electrical shield is configured to contact the touch-
        screen of the mobile electronic device when in the
        extended position,
     a flexible linkage coupled to the lever and the housing,       25
        wherein the linkage is configured to deform in
        response to actuation of the lever and thereby guide
        the portion of the surface between the first position
        and the extended position, and
     wherein at least a portion of the input mechanism defines      30
        at least a portion of a view divider within the interior
        of the housing.

                       * * * * *
       EXHIBIT B

           TO

SECOND AMENDED COMPLAINT
FOR DECLARATORY JUDGMENT;
   INJUNCTIVE RELIEF; AND
    BREACH OF CONTRACT
                                                                  IIIIIIIIIIIIII
                                                                              Illllllllllllllllllllllllllllllllllllllllll11111111111111111
                                                                                             US009723117B2


c12)   United States Patent                                               (IO)     Patent No.:              US 9,723,117 B2
       Buckley                                                            (45)     Date of Patent:                   * Aug. 1, 2017

(54)   VIRTUAL REALITY VIEWER AND INPUT                                (58)    Field of Classification Search
       MECHANISM                                                               CPC ................................... G02B 27/01-2027/0198
                                                                                                      (Continued)
(71)   Applicant: DODOcase, Inc., San Francisco, CA
                  (US)                                                 (56)                    References Cited

(72)   Inventor:     Patrick Buckley, Mill Valley, CA (US)                              U.S. PATENT DOCUMENTS

                                                                              8,957,835 B2      2/2015 Hoellwarth
(73)   Assignee: DODOcase, Inc., San Francisco, CA                            9,176,325 B2     11/2015 Lyons
                 (US)
                                                                                                  (Continued)
( *)   Notice:       Subject to any disclaimer, the term ofthis
                     patent is extended or adjusted under 35                              OTHER PUBLICATIONS
                     U.S.C. 154(b) by O days.
                                                                       Pace, Tony, "Google Cardboard DIY Guide," Jul. 1, 2014 (available
                     This patent is subject to a terminal dis-         at http://hacklabtaichung.blogspot.com/2014/07 I google-cardboard-
                     claimer.                                          diy-guide.html ).
                                                                                                  (Continued)
(21)   Appl. No.: 15/209,397
                                                                       Primary Examiner - Michael Pervan
(22)   Filed:        Jul. 13, 2016
                                                                       (57)                     ABSTRACT
(65)                   Prior Publication Data                          The present invention concerns virtual reality viewers for
                                                                       use with touchscreen enabled mobile devices. The virtual
       US 2016/0337491 Al            Nov. 17, 2016                     reality viewer comprises: a housing configured to receive a
                                                                       mobile electronic device within an interior of the housing;
                 Related U.S. Application Data                         and an input mechanism that is accessible from an exterior
                                                                       of the housing and that is moveable within the interior
(63)   Continuation of application No. 14/801,606, filed on            between a first position and an extended position, wherein a
       Jul. 16, 2015, now Pat. No. 9,420,075.                          surface of the input mechanism is configured to contact the
                        (Continued)                                    touch-screen of the mobile electronic device when in the
                                                                       extended position. The disclosed systems and methods
(51)   Int. Cl.                                                        facilitate receiving user inputs on the exterior of the housing
       G02B 27101               (2006.01)                              and providing the user inputs to the touchscreen within the
       H04M 1/05                (2006.01)                              housing using the electro-mechanical input mechanism.
                          (Continued)                                  Accordingly, the viewer can be used with a variety of
(52)   U.S. Cl.                                                        smartphones without requiring magnetic switches or a wire-
       CPC ............ H04M 1/05 (2013.01); G02B 27/017               less/cable connection between the input device and the
                        (2013.01); G02B 27/0176 (2013.01);             smartphone.
                          (Continued)                                                  20 Claims, 10 Drawing Sheets

                                                                                  10
                                                                              (
                                                                  35
                                                                                  11
                                                                  US 9,723,117 B2
                                                                             Page 2


                 Related U.S. Application Data                                            9,377,626   B2    6/2016    Lyons
                                                                                          9,405,126   Bl    8/2016    Margolin
(60)    Provisional application No. 62/161,857, filed on May                              9,423,827   B2    8/2016    Compton
                                                                                      2013/0141360    Al*   6/2013    Compton .............. G06F 1/1632
        14, 2015, provisional application No. 62/025,376,
                                                                                                                                                    345/173
        filed on Jul. 16, 2014.                                                       2014/0152531 Al*      6/2014    Murray . ................ G06F 1/1632
                                                                                                                                                      345/8
(51)    Int. Cl.                                                                      2014/0375531    Al    12/2014   Latypov
        G06F 3/044                     (2006.01)                                      2015/0235426    Al     8/2015   Lyons
        G06T 19/00                     (2011.01)                                      2015/0339468    Al    11/2015   Son
        H04M 1/02                      (2006.01)                                      2015/0348327    Al    12/2015   Zalewski
                                                                                      2015/0364113    Al    12/2015   Ahn
        H04M 1/21                      (2006.01)                                      2016/0054802    Al     2/2016   Dickerson
        H04M 1/04                      (2006.01)                                      2016/0055680    Al     2/2016   Kim
        G06F 1/16                      (2006.01)                                      2016/0062514    Al     3/2016   Jo
        G06F 3/01                      (2006.01)                                      2016/0063767    Al     3/2016   Lee
                                                                                      2016/0063919    Al     3/2016   Ha
        G06F 3/041                     (2006.01)                                      2016/0066295    Al     3/2016   Han
(52)    U.S. Cl.                                                                      2016/0084647    Al     3/2016   Lee
        CPC .............. G06F 1/163 (2013.01); G06F 3/011                           2016/0086386    Al     3/2016   Son
                     (2013.01); G06F 3/041 (2013.01); G06F                            2016/0142703    Al     5/2016   Park
                                                                                      2016/0154494    Al     6/2016   Kim
                    3/044 (2013.01); G06T 19/006 (2013.01);                           2016/0180591    Al     6/2016   Shiu
                          H04M 1/0266 (2013.01); H04M 1/04                            2016/0224176    Al     8/2016   Kim
                      (2013.01); H04M 1/21 (2013.01); G02B                            2016/0232879    Al     8/2016   Han
                                                     2027/0178 (2013.01)              2016/0238851    Al     8/2016   Jeong
(58)    Field of Classification Search                                                2016/0255748    Al     9/2016   Kim
                                                                                      2016/0262608    Al     9/2016   Krueger
        USPC .......................................................... 345/7-9
        See application file for complete search history.
                                                                                                       OTHER PUBLICATIONS
(56)                       References Cited
                                                                                  Unknown, "Adding a capacitive lever to a google cardboard 1 (on
                  U.S. PATENT DOCUMENTS                                           the cheap)," Jul. 6, 2015 (available at https://www.youtube.com/
                                                                                  watch?FkgJpRtnqQPQ).
       D750,074 S           2/2016 Coz
       9,274,340 B2         3/2016 Lyons                                          * cited by examiner
U.S. Patent                   Aug.1, 2017                                                                                     Sheet 1 of 10        US 9,723,117 B2




                                                                                                                                              10
                                                                                                                                         (
                                                                                                                             35
                                                                                                                                              12




                                                                                                                                                   70



                                                                            I                           I       \    I
              f--{                                                  /                               /           I.I I~--      ---
              \               I                                 I                           /                       1/
                                                                                                                1
              \               \                         /                               I                   I       •-----
                  \               \                 I                               I                   I
                  I               I             /                           /                       /
                      \               \     I                           I                       I
                          I           I I                           I                       !
                          \      It                             I                       I
                           I     ~                          I                       I
                            \   I\                      I                       I
                             I I \                  I                       I

                              f \/ /                                                                                40
                       /1 X /
                      / ; /I/
                  I               \!.._J/




                                                                                                                    FIG.1
U.S. Patent        Aug.1, 2017                               Sheet 2 of 10                        US 9,723,117 B2




                                   45
                                                      17
               I                                Il-        --------------1          I
               l



               I@
                                                                                    I


                                                                 @
                                                                                    I
                                                                                    I
                                                                                    I
                                                                                    I
                                                                                    I
                                                                                             35     80
               i
         40    i -------------
                                                                                    I




                                                      20
                                                                50
                                                FIG.2

                                                                                        10
                                                      35                      (
                                            I
                                        I
                                 _l,.
                                   I

                                                      45
                                                                             25


              30
                                  .,r                              .
                            ,,r ·---------------                       ...
                                                                        ,....21",
                   ,                                                      - u
              22-';"




                                                       40

                                                FIG.3
U.S. Patent        Aug.1, 2017      Sheet 3 of 10   US 9,723,117 B
                                                                   2


                                                            iO
                                                        (




                                 F\G.4



              "5
              !




                                 F\G.5
U.S. Patent   Aug.1, 2017     Sheet 4 of 10                                       US 9,723,117 B2



                                                                           10
                    12                                             29b (

              22




                                                   20

                                                                            28c



                                                                            29c




                            FIG.6A

                             20
                             \--
                              ("t
                               .....~ ...
                                               '-26a
                              (\....,. ~ ...
                                               "-26b
                               .......
                                 _, P-._
                              I... 1

                               ...... "-26c
                              I,_
                                    ~- ~

                                           \

                                               \
                             -                     .... l"'J""I.
                                                       Lbd


                            FIG.68
U.S. Patent         Aug.1, 2017   Sheet 5 of 10   US 9,723,117 B2




                                                       715

                                                    ~

              710
              " V




                            FIG.7A
U.S. Patent   Aug.1, 2017   Sheet 6 of 10    US 9,723,117 B2




                                                      715
                                            720
                                                  /




                       FIG.78
U.S. Patent    Aug. l, 2017   Sheet 7 of 10   US 9,723,117 B2




      g\
      ,...__




               0
                ~,
                                                          .
                                                      CJ
                                                      -
                                                      LL
U.S. Patent   Aug.1, 2017         Sheet 8 of 10          US 9,723,117 B2




                                                               ~r,o
                                                               {\) '


                                                           /
                            722
                                                  71{\
                                                  I V




                                      7"0
                                      ,J




                             FIG.70
U.S. Patent   Aug. l, 2017   Sheet 9 of 10   US 9,723,117 B2




                                                       .
                                                   (.9
                                                   -
                                                   LL
U.S. Patent   Aug.1, 2017   Sheet 10 of 10   US 9,723,117 B2




                                   730          725




                      FIG.7F
                                                     US 9,723,117 B2
                               1                                                                      2
     VIRTUAL REALITY VIEWER AND INPUT                                   movement and identify user inputs using the movement
                MECHANISM                                               data. Other VR viewers utilize dedicated input devices, like
                                                                        video game controllers, that connect to the electronic device
           CROSS REFERENCE TO RELATED                                   within the viewer either by a wired plug like connection
                  APPLICATIONS                                     5    (e.g., USB or Apple compatible connector), or a wireless
                                                                        connection capabilities. However, such VR viewer configu-
    This application is a continuation of U.S. patent applica-          rations typically require complex electronic circuitry and
tion Ser. No. 14/801,606, which was filed on Jul. 16, 2016,             wireless connectivity capabilities in order to facilitate the
titled VIRTUAL REALITY VIEWER AND INPUT                                 capture and transfer of user inputs. Moreover, dedicated
MECHANISM, and issued as U.S. Pat. No. 9,420,075,                  10
                                                                        input controllers can be cumbersome when used with hand-
which claims priority to U.S. Provisional Application No.               held viewer.
62/161,857, which was filed on May 14, 2015, titled SYS-                   What is needed is a VR viewer having integrated user
TEM AND METHOD FOR VIRTUAL REALITY HEAD-
                                                                        input devices that is configured for use with a wide variety
SET USER INTERACTION THROUGH ELECTROME-
                                                                        of conventionally available smartphone devices.
CHANICAL DEVICE AND TOUCHSCREEN, and to U.S.                       15
                                                                           These considerations are addressed by the present inven-
Provisional Application No. 62/025,376, which was filed on
                                                                        tion.
Jul. 16, 2014, titled SYSTEM AND METHOD FOR VR
HEADSET USER INTERACTION, the contents of which
                                                                                    SUMMARY OF THE INVENTION
are incorporated by reference herein.
                                                                   20
       TECHNICAL FIELD OF THE INVENTION                                    The present invention concerns a virtual reality viewer
                                                                        including an input mechanism that can be used with mobile
  The present invention relates to virtual reality viewer               electronic device having a touchscreen contained within the
devices, in particular, virtual reality viewer devices for use          viewer. According to a first aspect, the virtual reality viewer
with personal mobile electronic devices and having an input        25   for use with a mobile electronic device having a touch-
device.                                                                 screen, comprises: a housing configured to receive a mobile
                                                                        electronic device within an interior of the housing. In
         BACKGROUND OF THE INVENTION                                    addition, the viewer further comprises an input mechanism
                                                                        that is accessible from an exterior of the housing and is
   Virtual reality viewers and headsets (collectively referred     30   moveable within the interior between at least a first position
to as viewers) are becoming an increasingly popular way of              and an extended position, wherein a surface of the input
viewing digital media, gaming and the like. With the wide-              mechanism is configured to contact the touch-screen of the
spread distribution of powerful and capable smartphone                  mobile electronic device when in the extended position.
devices, many VR viewers are designed to use such smart-                   According to another aspect, the virtual reality viewer for
phone devices as the visual display device, instead of having      35   use with a mobile electronic device having a touch-screen,
dedicated displays and electronics.                                     comprises: a housing configured to receive a mobile elec-
   Typically the viewers have a housing that a user looks into          tronic device within an interior of the housing; and an input
in order to view the video display device contained within              device including a first portion that is accessible from an
the housing. Viewers can be hand-held devices that a user               exterior of the housing, and a surface within the interior that
holds up to the users face/eyes, for example, like a user          40   is configured to contact the touch-screen of the mobile
would hold a pair of binoculars. Viewers can also be worn               electronic device and transfer a capacitive touch input to the
on a user's head, so as to free the users hands while looking           touch-screen in response to a user interaction with the first
into the viewer.                                                        portion.
   As would be understood by those in the art, viewers                     These and other aspects, features, steps and advantages
configured to use a smartphone as the visual display device        45   can be further appreciated from the accompanying figures
typically receive the smartphone such that the smart phone              and description of certain illustrative embodiments.
display is viewable when a user looks into the viewer
housing. These viewers also typically include one or more                     BRIEF DESCRIPTION OF THE DRAWINGS
optical lenses within the housing so as to facilitate a three-
dimensional viewing experience despite the two-dimen-              50      FIG. 1 illustrates an exemplary virtual reality viewer;
sional display of the smartphone. In some instances the                    FIG. 2 illustrates the viewer of FIG. 1;
smartphone is completely contained within the housing, in                  FIG. 3 illustrates the viewer of FIG. 1;
other implementations the smartphone is attached to the                    FIG. 4 illustrates an exemplar virtual reality viewer;
housing in a manner such that the display is exposed within                FIG. 5 illustrates an exemplary virtual reality viewer;
the interior of the viewer                                         55      FIG. 6A illustrates an exemplary virtual reality viewer
   One challenge to utilizing a smartphone in these types of            including an input mechanism in accordance with an
viewers is that the touch sensitive display is concealed                embodiment of the invention;
within the viewer housing, thereby making it difficult for a               FIG. 68 illustrates the viewer of FIG. 6A;
user to interact with the touch sensitive display of the device.           FIG. 7A illustrates an exemplary input mechanism for a
To overcome this, some existing VR viewers utilize magnets         60   virtual reality viewer in accordance with an embodiment of
on the exterior of the viewer as input devices, however one             the invention;
drawback is that the locations of magnetic sensors on                      FIG. 78 illustrates the exemplary input mechanism for a
smartphones vary from device to device and, as such, these              virtual reality viewer of FIG. 7A;
viewers with magnetic inputs are only effectively used with                FIG. 7C illustrates an exemplary virtual reality viewer
a limited number of devices. Other VR viewers utilize built        65   including the input mechanism of FIG. 7A;
in accelerometers or other such position/orientation sensors               FIG. 7D illustrates the exemplary viewer and input
within the smartphone to detect movement or the absence of              mechanism of FIG. 7C;
                                                     US 9,723,117 B2
                               3                                                                       4
  FIG. 7E     illustrates the exemplary viewer and input                receive the electronic device 15 such that the touch sensitive
mechanism    of FIG. 7C; and                                            display 17 of the device 15 is centered in a vertical direction
  FIG. 7F     illustrates the exemplary viewer and input                80 and/or a horizontal direction 85.
mechanism    of FIG. 7C.                                                   As shown in FIGS. 1 and 2, in some implementations, the
                                                                   5    housing includes one or more lenses 70 disposed therein
           DETAILED DESCRIPTION OF THE                                  arranged to be in alignment with the user's eyes when the
                    INVENTION                                           user looks into the viewer. Generally, lenses 70 are mounted
                                                                        such that light from the display of the electronic device
   According to an aspect of the subject application, Virtual           passes through lenses 70 to the user's eyes. The configura-
reality viewer systems and methods are provided that facili-
                                                                   lO   tion, construction and placement of a lens or lenses 70 for
tate the capture of user inputs while using the virtual reality
                                                                        use in virtual reality viewers are generally known and
viewer. More specifically, the disclosed systems and meth-
                                                                        understood by those skilled in the art.
ods provide a virtual reality viewer for use with a wide
variety of personal electronic devices (e.g., a smartphone) as             A view divider 20 can also be disposed within the
the visual display device, and having improved tactile user        15
                                                                        housing. FIG. 4 is a perspective view of an exemplary
input capabilities.                                                     configuration of a viewer 10 lip without a top, bottom and
   According to a salient aspect, the disclosed systems and             sides and showing the interior space of the viewer including
methods facilitate receiving tactile user inputs (e.g., user            the view divider 20. FIG. 5 shows a bottom view of the
touches, button depressions etc.) on the exterior of the                interior of an exemplary viewer 10 including view divider
housing of the viewer and providing the user inputs to the         20   20 and having the left and right, bottom and front sides
touch sensitive display of the smartphone device that is                removed. Referring to FIG. 5, the view divider 20 is
within the viewer housing. In this manner, the disclosed                configured to isolate the field of view of the left eye from the
systems and methods provide a viewer that is configured to              right eye. In other words, the view divider serves to obstruct
be useable with a wide variety of smartphones without                   the right eye from seeing or receiving images displayed by
requiring input devices that require specifically placed mag-      25   the left portion 19 of the display 17 of the electronic device
netic sensors, wireless or dedicated cable connection to the            15 and the left eye from seeing images displayed by the right
electronic device 15.                                                   portion 18 of the display 17. It should also be appreciated
   In one arrangement, the viewer is provided having a                  that the particular width of the left and right portions of the
housing that encloses a generally hollow interior. As shown             display that are actually viewable by the user can vary
in FIG. 1, which is a perspective view of an exemplary             30
                                                                        depending on the lenses. In some implementations view
viewer 10 having a conventional construction without an
                                                                        dividers are not used.
input mechanism. As shown, the viewer comprises a housing
                                                                           Between the left and right portion of the display 17 is a
12 that includes a front surface 30, back surface 25, top
                                                                        central portion 14 of the display. The central portion of the
surface 45, bottom surface 50 (not shown), left surface 40
and right surface 35.                                              35
                                                                        display is not viewable by either the left or right eye due to
   In some implementations, when in operation, housing 12               the view divider 20, and, in addition or alternatively, due to
will be disposed in the position directly in front of the user's        the optical characteristics of the lenses 70. The width of the
eyes such that the lenses contained in the housing, are in              central portion 14 can range from the width of the view
alignnient with each of the user's eyes and the display of the          divider 20 but can be larger depending on the optical
electronic device is viewable through the lenses. It should be     40   characteristics of the lenses 70. The central portion 14 that
understood that the housing can be held by the user, or worn            is not viewable by either the left or right eye can also vary
by the user such that the back surface of the housing is held           in shape depending on the optical characteristics of the
against or in proximity to the users face.                              lenses. For example it might be rectangular or an hour glass
   The housing 12 is configured to receive an electronic                shape that is wider towards the top and bottom sides of the
device 15 having a touch sensitive display. The electronic         45   viewer and narrower in the middle section of the display 17.
device 15 can be any electronic device configured to visually              In one arrangement, the viewer 10 is configured to include
display information via a display (e.g., LED, Plasma, LCD               one or more input devices that are configured to receive user
display) and receive user inputs via a touch sensitive user             inputs at the exterior of the viewer and provide such inputs
interface (e.g., a capacitive touch sensitive display), as              directly to the touch sensitive display 17. The input devices
would be understood by those skilled in the art. For example       50   can be configured to be passive and/or active input devices.
and without limitation, electronic device 15 can include a                 Preferably the inputs are provided to the display at the
smartphone or other such personal electronic device having              central portion 14 of the display, however one or more of the
a touch sensitive display, for example, an iPhone or Android            user inputs can be provided to the electronic device at
smartphone device and the like that are commercially avail-             alternative portions of the display 17 as well. Because the
able.                                                              55   central portion 14 of the display is not viewable by the left
   Preferably the electronic device 15 is received or mounted           or right eye to, by providing inputs at the central portion 14,
within the interior of the housing 12 such that the electronic          the viewer 10 is capable of providing inputs to the electronic
device display 17 is viewable when the user is looking                  device 15 in a manner that does not disturb the field of view
through the housing 12. By way of further example, the                  of the left or right eye. Moreover, because the device 15 is
electronic device 15, can be mounted on the housing such           60   received within the housing and preferably positioned such
that it defines the back surface of the viewer. It can be               that the display 17 portion of the device is generally centered
appreciated that other configurations for the viewer 10 are             in at least a horizontal direction and often in vertical
envisioned without departing from the scope of the inven-               direction as well, providing inputs in the central portion 14,
tion.                                                                   for example, where the view divider 20 is proximate to the
   As shown in FIG. 2, which is a back view of the viewer          65   display 17, allows the systems and methods disclosed herein
(the terminology back side of refers to the side that the user          to be useable with a wide variety of touch sensitive smart-
looks into), preferably the housing 12 is configured to                 phone devices of various sizes and screen layouts. Moreover
                                                     US 9,723,117 B2
                              5                                                                     6
software can be configured universally to these touch points           device 15, which has a processor executing instructions in
regardless of the shape or size of the device because of the           the form of code, can interpret that an electrical change
centered location.                                                     sensed at a particular location on the display 17 corresponds
   An exemplary implementation of a viewer including an                to a user interaction with a particular user input and corre-
input mechanism in accordance with an embodiment of the           5    sponds to a prescribed input instruction, for example, a left
invention is shown in FIG. 6A-6B, which depict a cross-                mouse click or a right mouse click, or a double click, or as
sectional view and of the exemplary viewer 10, including the           the user moving a cursor, or other such functions. Moreover,
view divider 20 and the electronic device 15 from the side             it would be understood that other combinations of user
and back perspective respectively. As shown, the viewer                interactions sensed by the touch sensitive display can be
includes input devices that include one or more touchscreen       10   interpreted as one or more of a number of user inputs such
inputs (26a-26d). In this particular exemplary configuration,          as pushing all 4 buttons at once could represent grabbing a
the touchscreen inputs (26a-26d) are disposed on the distal            virtual item. The 3 dimensional physical interaction offered
surface 22 of the view divider 20. Preferably, the electronic          by the users hands wrapping around the virtual reality
device 15 is mounted in a manner such that the touch                   viewer and interacting with the inputs can more easily be
sensitive display 17 of the device 15, is proximate to (or is     15   translated into 3 dimensional virtual interactions in a more
touching) at least a portion of the distal surface 22 of the           natural way then previous user input mechanisms used
view divider 20, such that the display 17 (not shown from              today. It should also be understood that the arrangement of
this particular perspective) of the device is in physical              the touchscreen inputs the corresponding user inputs and
contact with the surface of the touchscreen input portion of           associated functions can be pre-defined in software that is
the input mechanism.                                              20   loaded into and executing in the device 15 processor.
   As most smartphones have capacitive touch sensitive                    Although an exemplary passive input device configura-
displays, in an exemplary implementation, the touchscreen              tion having 4 distinct user inputs has been disclosed, it can
inputs (26a-26d) are constructed from a conductive material,           be appreciated that other passive input device configurations
for example, a conductive foam or polymer and the like as              are envisioned. For example an array of user inputs and
are used as the tip of a stylus configured for use with a         25   corresponding touchscreen inputs can be provided. It should
capacitive touch screen. A compressible material will allow            also be understood that other active input device configu-
the housing to accommodate devices of varying thicknesses              rations can also be implemented in accordance with the
and create a capacative connection between the display and             disclosed embodiments without departing from the scope of
the touchscreen inputs without the screen touching other               the invention.
portions of the surface 22, for example, to prevent scratching    30      Although FIG. 6A shows the user inputs positioned on the
of the screen, provide communicative connection between                top and bottom surfaces of the housing 12 and also shows
touchscreen input and the touchscreen without cross-talk               that the leads run through the view divider 20 and through
and other such considerations.                                         the top and bottom surfaces of the housing to corresponding
   Preferably, the touchscreen inputs (26a-26d) are electri-           user inputs, it can be appreciated that the leads can run
cally coupled to one or more user inputs (29a-29d) that are       35   through any portions of the housing. It can be further
configured to receive user interactions while using the                appreciated that any number of the user inputs (29a-29d) can
viewer. Preferably the user inputs (29a-29d) are exposed on            be located on any portion of the housing and in any
the outer surfaces of the housing or positioned on the                 orientation or configuration. Moreover, it can be further
exterior of the housing 12 such that the user can interact with        appreciated that any number of touchscreen inputs (e.g.,
the user inputs (29a-29d) while using the viewer 10,              40   26a-26d) can be located on the distal end 22 and in any
although other configurations are envisioned without depart-           orientation or configuration.
ing from the scope of the invention. The user inputs are                  Moreover, although the exemplary configuration provides
configured to sense/detect or receive the user interactions            the user inputs to the screen 17 at the central portion 14 of
and transmit/transfer/relay the user interaction to the touch          the display 17 via the view divider 20, other configurations
sensitive display via the touch screen inputs (26a-26d). In       45   are possible. For example, the viewer can provide such
some implementations, the user inputs relay the user inter-            touchscreen inputs (e.g., 26a-26d) on a surface that abuts
actions to the touch screen inputs (26a-26d) via input leads           one or more other portions the display 17.
(28a-28d), respectively. For example and without limitation,              In accordance with the disclosed embodiments of the
input leads can be conductive wires/leads that electrically            invention, the exemplary viewers can be configured to allow
couple the user inputs (29a-29d) to touchscreen inputs            50   the user to mechanically induce an electrical/capacitive
(26a-26d).                                                             touch event on the touchscreen. Further to the foregoing
   In such an exemplary configuration in which the input               exemplary embodiments of the invention, additional exem-
device is a passive input device, the user inputs (e.g.,               plary configurations of a viewer having an input mechanism,
29a-29d) are preferably constructed of conductive material,            which is also referred to as the user input assembly, con-
for example, a metalized polymer, conductive polymers,            55   figured to induce a capacitive touch event that is detectable
conductive/capacitive inks, carbon based inks or other such            by a touchscreen based on mutual-capacitance are further
inks designed to activate capacitive screens. Accordingly, a           described herein. It can be appreciated that the exemplary
user touch of a conductive user input (e.g., 29a), via the             implementation described herein can be adapted to mechani-
conductive lead (e.g., 28a) and touchscreen input (e.g., 26a ),        cally induce input events on a variety of types of touch-
will alter the electrical properties of the portion of the        60   screens (e.g., resistive touchscreen events, touch events).
display 17 that is in contact with the touchscreen input.              Additional exemplary configurations of the viewer in accor-
   As will be understood by those skilled in the art, the              dance with the disclosed embodiments are further described
device 15 having a capacitive touch sensitive display 17 can           herein in relation to FIGS. 7A-7F.
detect the particular location of a change in the electrical              FIG. 7C depicts a perspective view of a viewer 700
property that is caused by the user touch of the user input       65   assembled and having a front side open showing the gen-
(e.g., 29a). As would be understood by those skilled in the            erally hollow interior of the viewer. Also shown is an input
art, based on the particular location of the sensed change, the        mechanism 715. The input mechanism is disposed within the
                                                     US 9,723,117 B2
                               7                                                                       8
interior 702 of the housing of the viewer 700. Moreover, at                 In some implementations, the electric shield is configured
least a portion of the input mechanism is also accessible                (e.g., sized and/or positioned) so as to have capacitive
from the exterior of the viewer such that a user can interact           properties sufficient to be detected by a capacitive touch-
with the input mechanism and cause the portion of the input              screen when the input mechanism is in the extended position
mechanism contained within the housing to generate a touch         5    and in the absence of human contact with the electric shield.
input on the touch interface. More specifically, the input              However, it can also be appreciated that, in some imple-
mechanism is moveable within the interior between at least              mentations, the electric shield can be electrically coupled to
a first position (also referred to as an unactuated state), in          the portion of the input mechanism that is interacted with by
which a portion of the input mechanism is retracted so as to            the user such that electrical properties of the user's body can
                                                                   10   be utilized to induce the touch input.
not contact a touchscreen of the mobile device, and an
                                                                            Also shown is a coupling 730 that is configured to move
extended position (also referred to as the actuated state) in
                                                                        the input mechanism towards the touchscreen when the lever
which a surface of the input mechanism contacts the touch-
                                                                        is actuated. The coupling is a linkage that couples the portion
screen of the mobile electronic. As shown, at least a portion           of the input mechanism that is accessible to the user from the
of the input mechanism is centrally located within the             15   exterior (e.g., the proximal end of the lever) to the surface
housing and defines at least a portion of a view divider 710.           of the input mechanism configured to touch the touchscreen
It should be appreciated that the housing and or one or more            and induce a touch input. The coupling mechanically trans-
portions of the input mechanism further described herein can            lates user actuation of the portion of the input mechanism
be comprised of a variety of materials such as plastics,                from the exterior of the housing into movement of the input
metals, composites, woods and other heavy paper-like mate-         20   mechanism within the interior of the housing and causing a
rials (e.g., cardboard) and or other such natural and synthetic          surface of the input mechanism to touch the touchscreen. For
materials.                                                              example, in the particular implementation shown in FIGS.
   FIG. 7A depicts the view divider 710 with one side of the            7A-7F, actuation of the lever causes the coupling to deform
view divider folded back so as to expose a portion of the user          and extend in a direction towards the touchscreen, which in
input mechanism 715 disposed within the interior of the            25   turn moves a portion of the electrical shield towards the
viewer 700. The diagram also shows the user input mecha-                touchscreen. Furthermore, as shown in FIG. 7A the coupling
nism 715 in an unactuated state.                                        can be coupled to the housing. As can be appreciated,
   As shown, FIG. 7A depicts a distal end 720 of a user input           coupling one or more portions of the input mechanism to the
portion of the user input mechanism, which in this exem-                housing can serve to support the input mechanism as well as
plary implementation is a lever. The proximal end (not             30   guide the movement of the input mechanism during user
shown) of the lever is accessible to a user from outside the            actuation.
viewer when assembled. The diagram depicts the input                        The coupling can be comprised of one or more flexible
assembly 715 in an un-actuated state. Also shown is an                  materials such as plastics, metals, composites, woods and
electrical shield 725. The electric shield is arranged such that        other heavy paper-like materials (e.g., cardboard) and or
at least a portion of the electric shield is configured to         35   other such natural and synthetic materials. A linkage or
contact the touch-screen of the mobile electronic device                coupling that is flexible can be beneficial in that the material
when the input mechanism is in the extended position. The               memory causes the coupling to return to a resting state when
electrical shield is a material configured to, when brought in          pressure is released from the lever which automatically pulls
proximity to and/or touches the touchscreen, induce a touch             the input mechanism away from the touchscreen. However,
event that is electrically detectable by the touchscreen/          40   alternative methods for automatically retracting the contact
device. In some implementations the electrical shield mate-              surface of the input mechanism can be similarly imple-
rial can be a metallized textile/fabric or films, e.g., polymer         mented without departing from the scope of the invention.
film coated with a thin layer of metal, for example PET                     Although a particular exemplary linkage configuration is
(Polyethylene terephthalate) films and Mylar (Bo PET Biaxi-             described in relation to FIGS. 7A-7F, it can be appreciated
ally-oriented polyethylene terephthalate ). Such metalized         45   that other linkage configurations can be implemented with-
materials are commonly used in anti-static bags. Moreover,              out departing from the scope of the invention. It can also be
the electrical shield can be comprised of other metallic                appreciated that, although the lever, coupling and metallic
conductors, non-metallic conductors, metallized fabrics,                 shield have been described as individual components, the
metallized polymers, conductive polymers, conductive fab-                subject invention is not so limited as one or more of the
rics, flexographic inks, rigid flex printed circuit board (PCB)    50   foregoing components can be joined or integrally formed as
and the like. As would be understood by those skilled in the             single unit. Similarly, it can also be appreciated that one or
art, such materials have electrical properties that, when a             more of the components of the input mechanism can be
surface of the material is brought in proximity to a touch-             joined to the housing or integrally formed with the housing
screen and/or touches a touchscreen, can affect the electrical          in a permanent or temporary fashion using any conventional
properties detected at that location by the touchscreen            55   manufacturing techniques.
device. Other materials having the requisite electrical prop-               In some implementations, a compressible pad 735, for
erties can also be used, for example, inks or pastes with               example, a foam or foam-like material can be disposed
carbon such as black flexographic inks having capacitive                between the flexible coupling and the electric shield. The
touch properties that are printed on substrates. Moreover, it           pad can be placed between the flexible coupling and the
can be appreciated that a combination of materials can be          60   electrical shield 725 in at least the location where the
used to provide a surface of the input mechanism that is                coupling contacts the metallic shield when extended (e.g.,
configured to induce a detectable touch input when the                  the back side of the electrical shield where the front side of
surface is touched to the touchscreen. For example the                  the shield material contacts the touchscreen when extended).
electric shield can include a conductive polymer arranged to            It can be appreciated that the electrical shield can be attached
selectively contact the touchscreen and that is electrically       65   to the foam material or unattached. It can also be appreciated
coupled to a metallized fabric or conductive ink applied to             that the pad can be coupled to the coupling either directly or
a surface of the housing and/or input mechanism.                        indirectly by one or more intermediate structures that com-
                                                     US 9,723,117 B2
                              9                                                                      10
prise the input mechanism. The pad is used to create a                 interior of the viewer housing 700. The figure also shows the
sufficiently sized contact surface between the front side of           user input assembly 715 in an un-actuated state.
the shield material and the touchscreen so as to register a               FIG. 7E depicts a perspective view of the viewer 700
touch input event on the screen (e.g., to simulate the size and        assembled and showing the view divider 710 and showing at
shape of a finger). The pad also helps the surface of the input   5    least a portion of the user input assembly 715 disposed
mechanism configured to touch the touchscreen (i.e., the               within the interior of the viewer housing 700. The diagram
shield material) conform to the touchscreen surface when               also shows the user input assembly 715 in an actuated state
the input mechanism is in the extended position/actuated               where the electrical shield is extended out of the cut-out in
state.                                                                 the view divider.
   It can be appreciated that various sizes and shapes of the     10      FIG. 7F depicts a side view of the viewer 700 assembled
pad can be used to induce a sufficient sized contact surface.          and showing the view divider 710 and showing at least a
It can also be appreciated that in some implementations the            portion of the user input assembly 715 disposed within the
pad can be omitted. It can also be appreciated that the                interior of the viewer 700. The diagram also shows the user
metallic shield and pad may be integrated or combined into             input assembly 715 in an actuated state where the electrical
a single material such as conductive foam gaskets used in         15   shield is extended out of the cut-out 712 in the view divider.
Electromagnetic Interference (EMI) or Radio Frequency                     When a user device is placed within the viewer, such that
Interference (RFI) applications. It can also be appreciated            the touchscreen is facing the interior of the viewer and near
that the pad can be sized and/or shaped such that actuating            the view divider, actuating the user input assembly by
the input mechanism with greater force causes a greater                actuating the lever can cause the coupling to flex and
surface area of the electrical shield to be applied to the        20   therefore cause the electrical shield to extend towards and
screen which can be interpreted differently by the device              touch the touchscreen of the user device. In this exemplary
than when a smaller surface area is detected by the touch-             implementation, the coupling and shield extend out of a
screen. This input mechanism configuration can be used to              cut-out in the view divider. As a result, the device can detect
provide a secondary signal for detecting the amplitude of the          the change in an electrical property at one or more locations
users input, for example a method for detecting the amount        25   of the screen, which is caused by the electrical shield
of force the user applied to the input.                                touching (or approaching) the touch-sensitive display.
   A portion of the lever can be attached to or in commu-                 Accordingly, it can be appreciated that, what is provided
nication with (i.e., touching) or integrally formed to at least        is a virtual reality viewer for use with an electronic touch-
a portion of the coupling. For instance, as shown, the distal          screen device comprising a housing for receiving and hold-
end of the lever can be abutting a portion of the coupling        30   ing a touchscreen display device within an interior region of
such that, when the lever is actuated at a proximal end,               the housing. The viewer further comprising an input mecha-
movement of the distal end of the lever causes the plastic             nism that is accessible from an exterior of the housing and
coupling to buckle and at least a portion of the coupling              is moveable within the interior between at least a first
extends in the direction towards the touchscreen. In addition          position and an extended position, wherein a surface of the
or alternatively the coupling can be a structure that is          35   input mechanism is configured to contact the touch-screen of
flexibly coupled to one or more portions of the housing such           the mobile electronic device when in the extended position.
that it moves in a prescribed manner when a lever is moved             In one particular implementation, the input mechanism
or a button is pushed by the user.                                     comprises a lever having a proximal end that is exposed to
   FIG. 7A depicts the view divider 710 with one side of the           the exterior of the housing and a distal end disposed within
view divider folded back so as to expose the user input           40   the housing, whereby the proximal end of the lever is
assembly 715 disposed within the view divider of the viewer            accessible by a user from the exterior of the housing and
700. The diagram also shows the user input assembly 715 in             actuation (e.g., movement) of the lever at the proximal end
an unactuated state.                                                   translates to mechanical movement of the distal end. The
   FIG. 78 depicts the view divider 710 with one side of the           viewer further comprising a coupling attached to or in
view divider folded back so as to expose the user input           45   communication with the distal end of the lever such that,
assembly 715 disposed within the view divider of the viewer            when the lever is actuated at the proximal end, movement of
700. The diagram also shows the user input assembly 715 in             the lever causes at least a portion of the coupling to move
an actuated state.                                                     toward a back wall of the housing, e.g., extend or move in
   FIG. 7C depicts a perspective view of the viewer 700                a direction of the touchscreen. The viewer further comprises
assembled and showing the view divider 710 and showing at         50   an electrical shield, wherein the electrical shield is a material
least a portion of the user input assembly 715 disposed                configured to induce a touch event that is electrically detect-
within the interior of the housing 700. The diagram also               able by a touchscreen/device when at least a portion of the
shows the user input assembly 715 in an un-actuated state.             shield contacts or is in proximity to a touchscreen. In
As shown, the user input (lever) includes a proximal end               addition, the portion of the electrical shield is positioned
portion 722 that extends through a cut-out in the housing of      55   between the coupling and the touchscreen such that move-
the viewer 700 and is accordingly accessible to the user from          ment of the coupling advances at least the portion of the
the exterior of the housing. It can be appreciated that                electrical shield material toward the touchscreen so as to
alternative configurations in which one or more portions of            induce the touch event. Moreover, the viewer can further
the lever or other such mechanical actuators or portions of            comprise a compressible pad disposed between the portion
the input mechanism is accessible from the exterior of the        60   of the coupling and the electrical shield, wherein the pad is
viewer are envisioned. For instance the lever can be con-              attached to the coupling and is sized, shaped and has the
tained within the interior of the housing and accessible to the        softness/rigidness to create a sufficiently sized contact point
user through a cut-out through an external wall of the                 for generating a touchscreen detection event on the touch-
housing.                                                               screen device. The compressible pad and electrical shield
   FIG. 7D depicts a side view of the viewer 700 assembled        65   material work to mimic the electrical and physical properties
and showing the view divider 710 and showing at least a                of a human finger so that any form of touch screen tech-
portion of the user input assembly 715 disposed within the             nology will register a touch event when the lever mechanism
                                                     US 9,723,117 B2
                              11                                                                      12
is actuated. As would be understood by those skilled in the             that virtual item or icon. Another example might be com-
art the combination of physical, and electrical properties of           bining the accelerometer data for device position, camera
this pad electrical shield material can be tuned to work on a           data from the device capturing the users physical environ-
variety of touch screen technologies such as capacitive,                ment, and a touch event from the mechanism described in
resistive, or conductive touch screen technologies. As pre-        5    this invention in a way that allows the user to select a real
viously noted, in some implementations, one or more com-                physical item to scan/import into a virtual or augmented
ponents of the exemplary user input assembly can be inte-               reality interface allowing for the digital manipulation of the
grated into or part of the view divider.                                physical item or overlaying additional information about the
   According to a salient aspect, the viewer and the exem-              physical item.
plary electro-mechanical user input assembly is configured         10      It can also be appreciated that the user input mechanism
to allow a user to interact with the touch sensitive screen             can be adapted to induce user interactions at a variety of
without access to the touch sensitive screen while within the           different locations or multiple user input assemblies can be
viewer. Moreover, the exemplary viewer and user input                   provided to facilitate more complex user inputs.
assembly can be configured to allow a user to interact with                It is to be understood that like numerals in the drawings
the touch sensitive screen without reliance on the electrical      15   represent like elements through the several figures, and that
properties of the human body to induce the electrical event.            not all components and/or steps described and illustrated
For instance, the metallized film 725 can be sized such that            with reference to the figures are required for all embodi-
it is suitable for inducing a touch event without requiring             ments or arrangements.
user contact therewith. In addition or alternatively, the                  The subject matter described above is provided by way of
portion of the metallized film that is configured to touch the     20   illustration only and should not be construed as limiting. The
screen can be accessible to receiving a user touch. For                 terminology used herein is for the purpose of describing
instance, a portion of the metallized film can be exposed on            particular embodiments only and is not intended to be
the lever 722 or otherwise accessible to the user on an                 limiting of the invention. As used herein, the singular forms
external surface.                                                       "a", "an" and "the" are intended to include the plural forms
   As would be understood by those skilled in the art, the         25   as well, unless the context clearly indicates otherwise. It will
mobile electronic device, which has a processor executing               be further understood that the terms "comprises" and/or
instructions in the form of code, can detect that electrical            "comprising", when used in this specification, specify the
property change at the one or more locations and interpret              presence of stated features, integers, steps, operations, ele-
the change as one or more prescribed user interactions. In              ments, and/or components, but do not preclude the presence
some implementations, the user interaction can be inter-           30   or addition of one or more other features, integers, steps,
preted as a simple click event. In some implementations, a              operations, elements, components, and/or groups thereof.
variety of possible user interactions can be detected as a                 Also, the phraseology and terminology used herein is for
function of the location of the touch event on the touch-               the purpose of description and should not be regarded as
screen (e.g., as caused by different input mechanisms con-              limiting. The use of"including," "comprising," or "having,"
figured to cause touch inputs at respective locations on the       35   "containing," "involving," and variations thereof herein, is
touchscreen), the duration of the touch event, the size of the          meant to encompass the items listed thereafter and equiva-
area of the touchscreen registering the touch event, and the            lents thereof as well as additional items.
like. These detected aspects of the touch event can be                     The subject matter described above is provided by way of
interpreted and translated into one or more prescribed input            illustration only and should not be construed as limiting.
instructions, for example, a left mouse click or a right mouse     40   Various modifications and changes can be made to the
click, a double click, or as the user moving a cursor, a virtual        subject matter described herein without following the
gesture such as a grab, push, pull, throw, pinch or as a scaled         example embodiments and applications illustrated and
input instruction such as a hold softly or hold firmly or other         described, and without departing from the true spirit and
such functions.                                                         scope of the present invention, as set forth in each and any
   Moreover, user interactions detected by the touch sensi-        45   of the following claims.
tive display can be interpreted in combination with one or
more other input devices. More specifically, a user interac-               What is claimed:
tion detected can be interpreted in light of other input data              1. A virtual reality viewer for use with a mobile electronic
received by the user device from other on-board input                   device having a touchscreen, the viewer comprising:
devices or data sources, for example and without limitation,       50      a first lens and a second lens, wherein the first lens is
an accelerometer that detects the orientation and location of                 facing the same direction as the second lens, and
the device or a camera or 3d scanner that detects the physical                wherein the first lens and the second lens are spaced
environment of the user or portions of the users body                         apart in a horizontal direction;
position. In addition, the housing can also include one or                 a housing having a back side configured to be held against
more additional user input devices electrically coupled to the     55         or in proximity to a user's face and a front side
mobile device by a wireless or wired connection, such that                    configured to receive the mobile electronic device, the
inputs via the electro-mechanical input mechanism can be                      front side of the housing opposite the back side of the
provided to the mobile device in addition to inputs provided                  housing such that the touchscreen is viewable from the
using the additional input device. For example, based on the                  back side of the housing and through the first lens and
orientation and location of the device and the information         60         the second lens;
being viewed by the user on the device, the device can                     a touchscreen input constructed of conductive material,
determine that a user is looking at an interactive virtual icon               wherein the touchscreen input is in physical contact
using the viewer. Paired with the user actuation of the user                  with the touchscreen upon receipt of the mobile elec-
input mechanism and the detection of a touch input, the                       tronic device.
device can interpret the combined user input (e.g. acceler-        65      2. The virtual reality viewer of claim 1, further comprising
ometer data and the touch interaction data) as a "mouse                 a user input that is accessible from an exterior of the housing
click" on that particular virtual icon or as a grab or hold of          and is conductively coupled to the touchscreen input.
                                                    US 9,723,117 B2
                             13                                                                 14
  3. The virtual reality viewer of claim 2, further comprising           housing such that the touchscreen is viewable from the
a lead that conductively couples the touchscreen input to the            back side of the housing and through the first lens and
user input, wherein a portion of the lead runs through a                 the second lens;
portion of the housing.                                               a user input that is accessible from an exterior of the
   4. The virtual reality viewer of claim 1, wherein a portion 5         housing and has a first position and a second position;
                                                                      a touchscreen input conductively coupled to the user input
of the housing has a cut-out, and wherein at least a portion
                                                                         and generally centered between the first lens and the
of the user input is accessible through the cut-out.                     second lens in the horizontal direction, wherein, upon
   5. The virtual reality viewer of claim 1, wherein the                 receipt of the mobile electronic device, the touchscreen
conductive material is a conductive foam or polymer.                     input is in physical contact with the touchscreen when
                                                                10
   6. The virtual reality viewer of claim 1, further comprising          the user input is in the second position.
a second touchscreen input constructed of conductive mate-            13. The virtual reality viewer of claim 12, wherein a
rial, wherein the second touchscreen input is generally            portion of the housing has a cut-out, and wherein at least a
centered between the first lens and the second lens in the         portion of the user input is accessible through the cut-out.
horizontal direction and in physical contact with the touch-          14. The virtual reality viewer of claim 12, wherein the
                                                                15 touchscreen input is constructed of a conductive material.
screen upon receipt of the mobile electronic device.
                                                                      15. The virtual reality viewer of claim 14, wherein the
   7. The virtual reality viewer of claim 6, wherein the
                                                                   conductive material is a conductive foam or polymer.
touchscreen input is offset upwards in a vertical direction           16. The virtual reality viewer of claim 12, further com-
and the second touchscreen input is offset downwards in the        prising:
vertical direction.                                             20    a second user input that is accessible from an exterior of
   8. The virtual reality viewer of claim 6, wherein the user            the housing and has a first position and a second
input is a metal or conductive polymer.                                  position; and
   9. The virtual reality viewer of claim 1, wherein the              a second touchscreen input conductively coupled to the
touchscreen input is offset in the vertical direction.                   second user input, wherein, upon receipt of the mobile
   10. The virtual reality viewer of claim 9, wherein the first 25       electronic device, the second touchscreen input is in
lens and the second lens are configured to facilitate a                  physical contact with the touchscreen when the second
three-dimensional viewing experience.                                    user input is in the second position.
   11. The virtual reality viewer of claim 9, wherein the
                                                                      17.  The virtual reality viewer of claim 16, wherein the
touchscreen input is generally centered between the first lens     touchscreen    input is offset upwards in a vertical direction
and the second lens in the horizontal direction.                30 and the second touchscreen input is offset downwards in the
   12. A virtual reality viewer for use with a mobile elec-        vertical direction.
tronic device having a touchscreen, the viewer comprising:            18. The virtual reality viewer of claim 12, wherein the
   a first lens and a second lens, wherein the first lens is       touchscreen   input is offset in a vertical direction.
      facing the same direction as the second lens, and               19. The virtual reality viewer of claim 12, further com-
      wherein the first lens and the second lens are spaced 35 prising a lead that conductively couples the touchscreen
      apart in a horizontal direction;                             input to the user input, wherein a portion of the lead runs
   a housing having a back side configured to be held against      through a portion of the housing.
      or in proximity to a user's face and a front side               20. The virtual reality viewer of claim 12, wherein the
      configured to receive the mobile electronic device, the      user input is a metal or conductive polymer.
      front side of the housing opposite the back side of the                              * * * * *
       EXHIBIT C

           TO

SECOND AMENDED COMPLAINT
FOR DECLARATORY JUDGMENT;
   INJUNCTIVE RELIEF; AND
    BREACH OF CONTRACT
                                                                       I 1111111111111111
                                                                                 11111
                                                                                    111111111111111
                                                                                            IIIII 11111
                                                                                                     11111
                                                                                                        11111
                                                                                                           111111111111111111
                                                                                                  US009811184B2


c12)    United States Patent                                                   (IO)    Patent No.:             US 9,811,184 B2
        Buckley                                                                (45)    Date of Patent:                    Nov. 7, 2017

(54)    VIRTUAL REALITY VIEWER AND INPUT                                    (56)                   References Cited
        MECHANISM
                                                                                            U.S. PATENT DOCUMENTS
(71)    Applicant: DODOcase, Inc., San Francisco, CA
                                                                                   8,957,835 B2     2/2015 Hoellwarth
                   (US)                                                            9,176,325 B2    11/2015 Lyons
                                                                                                      (Continued)
(72)    Inventor:       Patrick Buckley, Mill Valley, CA (US)

(73)    Assignee:       DODOcase, Inc., San Francisco, CA                                     OTHER PUBLICATIONS
                        (US)
                                                                            Pace, Tony, "Google Cardboard DIY Guide," Jul. 1, 2014 (available
( *)    Notice:         Subject to any disclaimer, the term ofthis          at http://hacklabtaichung.blogspot.com/2014/07 I google-cardboard-
                        patent is extended or adjusted under 35             diy-guide.html ).
                        U.S.C. 154(b) by O days.                                                      (Continued)

(21)    Appl. No.: 15/448,785                                               Primary Examiner - Michael Pervan
                                                                            (74) Attorney, Agent, or Firm - Marton Ribera
(22)    Filed:          Mar. 3, 2017                                        Schumann & Chang LLP
(65)                      Prior Publication Data                            (57)                     ABSTRACT
        US 2017/0177095 Al             Jun. 22, 2017                        The present invention concerns virtual reality viewers for
                                                                            use with touchscreen enabled mobile devices. The virtual
                  Related U.S. Application Data
                                                                            reality viewer comprises: a housing configured to receive a
(63)    Continuation of application No. 15/209,397, filed on                mobile electronic device within an interior of the housing;
        Jul. 13, 2016, which is a continuation of application               and an input mechanism that is accessible from an exterior
                         (Continued)                                        of the housing and that is moveable within the interior
                                                                            between a first position and an extended position, wherein a
(51)    Int. Cl.                                                            surface of the input mechanism is configured to contact the
        G02B 27101                 (2006.01)                                touch-screen of the mobile electronic device when in the
        G06F 3/038                 (2013.01)                                extended position. The disclosed systems and methods
                             (Continued)                                    facilitate receiving user inputs on the exterior of the housing
                                                                            and providing the user inputs to the touchscreen within the
(52)    U.S. Cl.
                                                                            housing using the electro-mechanical input mechanism.
        CPC .........    G06F 3/038 (2013.01); G02B 2712228
                                                                            Accordingly, the viewer can be used with a variety of
                                 (2013.01); G06F 31011 (2013.01);
                                                                            smartphones without requiring magnetic switches or a wire-
                                (Continued)                                 less/cable connection between the input device and the
( 58)   Field of Classification Search                                      smartphone.
        CPC ................................... G02B 27/01-2027/0198
                                (Continued)                                                 20 Claims, 10 Drawing Sheets

                                                                                      10


                                                                       35
                                                                                   I
                                                                                       12
                                                                  US 9,811,184 B2
                                                                              Page 2


                 Related U.S. Application Data                                             9,377,626   B2    6/2016    Lyons
                                                                                           9,405,126   Bl    8/2016    Margolin
        No. 14/801,606, filed on Jul. 16, 2015, now Pat. No.                               9,423,827   B2    8/2016    Compton
        9,420,075.                                                                     2014/0152531    Al*   6/2014    Murray ................. G06F 1/1632
                                                                                                                                                      345/8
(60)    Provisional application No. 62/161,857, filed on May                           2014/0375531    Al    12/2014   Latypov
        14, 2015, provisional application No. 62/025,376,                              2015/0235426    Al     8/2015   Lyons
        filed on Jul. 16, 2014.                                                        2015/0339468    Al    11/2015   Son
                                                                                       2015/0348327    Al    12/2015   Zalewski
(51)    Int. Cl.                                                                       2015/0364113    Al    12/2015   Ahn
                                                                                       2016/0054802    Al     2/2016   Dickerson
        H04M 1105                      (2006.01)
                                                                                       2016/0055680    Al     2/2016   Kim
        H04M 1102                      (2006.01)                                       2016/0062514    Al     3/2016   Jo
        H04M 1121                      (2006.01)                                       2016/0063767    Al     3/2016   Lee
        G02B 27122                     (2006.01)                                       2016/0063919    Al     3/2016   Ha
        G06F 3/044                     (2006.01)                                       2016/0066295    Al     3/2016   Han
                                                                                       2016/0084647    Al     3/2016   Lee
        G06F 3/0354                    (2013.01)                                       2016/0086386    Al     3/2016   Son
        G06F 3101                      (2006.01)                                       2016/0142703    Al     5/2016   Park
(52)    U.S. Cl.                                                                       2016/0154494    Al     6/2016   Kim
        CPC .......... G06F 3/017 (2013.01); G06F 3/03547                              2016/0180591    Al     6/2016   Shiu
                    (2013.01); G06F 3/044 (2013.01); H04M                              2016/0224176    Al     8/2016   Kim
                                                                                       2016/0232879    Al     8/2016   Han
                    110266 (2013.01); H04M 1105 (2013.01);
                                                                                       2016/0238851    Al     8/2016   Jeong
                                                   H04M 1121 (2013.01)                 2016/0255748    Al     9/2016   Kim
(58)    Field of Classification Search                                                 2016/0262608    Al     9/2016   Krueger
        USPC .......................................................... 345/7-9
        See application file for complete search history.                                               OTHER PUBLICATIONS
(56)                       References Cited                                        Unknown, "Adding a capacitive lever to a google cardboard 1 (on
                                                                                   the cheap)," Jul. 6, 2015 (available at https://www.youtube.com/
                  U.S. PATENT DOCUMENTS
                                                                                   watch?FkgJpRtnqQPQ).
       D750,074 S           2/2016 Coz
       9,274,340 B2         3/2016 Lyons                                           * cited by examiner
U.S. Patent                  Nov. 7, 2017                                                                                      Sheet 1 of 10          US 9,811,184 B2




                                                                                                                                                 10
                                                                                                                                             (
                                                                                                                              35
                                                                                                                                                 12




                                                                                                                                                      70



                                                                               I                           I       \    I
              f--{                                                     /                               /           I.II~--          __   _
              I                  I                                 I                           /                       1/
                                                                                                                   1
               \                  I\                       II                              I                   I       >- - - - -
                   I                \                  I                               I                   I
                    I                I             /                           /                       /
                       \             \         I                           I                       I
                           \             I /                           I                       I
                            I             It                       I                       I
                             I            ~                    I                       I
                             \           I\                I                       I

                          I/ \ / /
                          ~   II
                         /1 X /
                                 I
                                                                                                                       40
                        / ; /I/
                   I                1.!__j_1




                                                                                                                       FIG.1
U.S. Patent        Nov. 7, 2017                          Sheet 2 of 10                        US 9,811,184 B2




                                 45                                       10             85

                                                 17                  ( -· __._I_
                                                                             ..
               I                           Il-        --------------1          I
               l



               !®
                                                                               I


                                                            @
                                                                               I
                                                                               I
                                                                               I
                                                                               I
                                                                               I
                                                                                        35     80
               i
        40     i -------------
                                                                               I




                                                 20
                                                           50
                                           FIG.2

                                                                                   10
                                                 35                      (
                                       I
                                   I




                                                 45
                                                                        25


              30
                                 .,r                          .
                            ,.r ·---------------                  ",....21",
                   ,                                                 - u
              22-';"




                                                  40

                                           FIG.3
U.S. Patent   Nov. 7, 2017     Sheet 3 of 10   US 9,811,184 B2


                                                        10
                                                    (




                             FIG.4




                             FIG.5
U.S. Patent    Nov. 7, 2017            Sheet 4 of 10                        US 9,811,184 B2



                                                                     10
                     12                                      29b (

              22




                                                        20

                                                                      28c



                                                                      29c




                              FIG.6A

                               20
                               \
                                   \--
                                   ("t
                                    .....~ ...
                                                    '-26a
                                   (\....,. ~ ...
                                    ,.,....
                                                "-26b
                                   .._1 ..
                                   I   I


                                   ......"'-26c
                                       ·'
                                   I,_ I
                                            ~

                                                \

                                                    \
                                   -                    ...,'"''
                                                          Lbd


                              FIG.6B
U.S. Patent   Nov. 7, 2017   Sheet 5 of 10   US 9,811,184 B2




                                                   715

                                               ~




                         FIG.7A
U.S. Patent   Nov. 7, 2017   Sheet 6 of 10    US 9,811,184 B2




                                                       715
                                             720
                                                   /




                        FIG.78
U.S. Patent   Nov. 7, 2017   Sheet 7 of 10   US 9,811,184 B2




              0
              ~,
                                                      .
                                                  -
                                                  (9
                                                  LL
U.S. Patent   Nov. 7, 2017     Sheet 8 of 10          US 9,811,184 B2




                                                            700
                                                       .~


                        722
                                               71{\
                                               I V




                                 7"0
                                 ,J




                             FIG.7D
U.S. Patent   Nov. 7, 2017   Sheet 9 of 10   US 9,811,184 B2




                                                        .
                                                   -
                                                   (9
                                                   LL
U.S. Patent   Nov. 7, 2017    Sheet 10 of 10   US 9,811,184 B2




                                         730        725




                             FIG.7F
                                                    US 9,811,184 B2
                              1                                                                      2
     VIRTUAL REALITY VIEWER AND INPUT                                 housing. These viewers also typically include one or more
                MECHANISM                                             optical lenses within the housing so as to facilitate a three-
                                                                      dimensional viewing experience despite the two-dimen-
          CROSS-REFERENCE TO RELATED                                  sional display of the smartphone. In some instances, the
                 APPLICATIONS                                    5    smartphone is completely contained within the housing, in
                                                                      other implementations the smartphone is attached to the
    This application is a continuation of U.S. patent applica-        housing in a manner such that the display is exposed within
tion Ser. No. 15/209,397, titled VIRTUAL REALITY                      the interior of the viewer
VIEWER AND INPUT MECHANISM, which was filed on                           One challenge to utilizing a smartphone in these types of
                                                                 10
Jul. 13, 2016, which is a continuation of U.S. patent appli-          viewers is that the touch sensitive display is concealed
cation Ser. No. 14/801,606, which was filed on Jul. 16, 2015,         within the viewer housing, thereby making it difficult for a
titled VIRTUAL REALITY VIEWER AND INPUT                               user to interact with the touch sensitive display of the device.
MECHANISM, and issued as U.S. Pat. No. 9,420,075,                     To overcome this, some existing VR viewers utilize magnets
which claims priority to U.S. Provisional Application No.             on the exterior of the viewer as input devices, however one
                                                                 15
62/161,857, which was filed on May 14, 2015, titled SYS-              drawback is that the locations of magnetic sensors on
TEM AND METHOD FOR VIRTUAL REALITY HEAD-                              smartphones vary from device to device and, as such, these
SET USER INTERACTION THROUGH ELECTROME-                               viewers with magnetic inputs are only effectively used with
CHANICAL DEVICE AND TOUCHSCREEN, and to U.S.                          a limited number of devices. Other VR viewers utilize built
Provisional Application No. 62/025,376, which was filed on            in accelerometers or other such position/orientation sensors
                                                                 20
Jul. 16, 2014, titled SYSTEM AND METHOD FOR VR
                                                                      within the smartphone to detect movement or the absence of
HEADSET USER INTERACTION, which are each hereby
                                                                      movement and identify user inputs using the movement
incorporated by reference as if set forth in their respective
                                                                      data. Other VR viewers utilize dedicated input devices, like
entireties herein.
                                                                      video game controllers, that connect to the electronic device
       STATEMENT REGARDING FEDERALLY                             25   within the viewer either by a wired plug like connection
    SPONSORED RESEARCH OR DEVELOPMENT                                 (e.g., USB or Apple compatible connector), or a wireless
                                                                      connection capabilities. However, such VR viewer configu-
  Not applicable.                                                     rations typically require complex electronic circuitry and
                                                                      wireless connectivity capabilities in order to facilitate the
     THE NAMES OF THE PARTIES TO A JOINT                         30
                                                                      capture and transfer of user inputs. Moreover, dedicated
           RESEARCH AGREEMENT                                         input controllers can be cumbersome when used with hand-
                                                                      held viewer.
  Not applicable.                                                        What is needed is a VR viewer having integrated user
                                                                 35
                                                                      input devices that is configured for use with a wide variety
        INCORPORATION-BY-REFERENCE OF
                                                                      of conventionally available smartphone devices.
      MATERIAL SUBMITTED ON A COMPACT
                                                                         These considerations are addressed by the present inven-
     DISC OR AS A TEXT FILE VIA THE OFFICE
                                                                      tion.
     ELECTRONIC FILING SYSTEM (EFS-WEB)

                                                                 40           BRIEF SUMMARY OF THE INVENTION
  Not applicable.

         STATEMENT REGARDING PRIOR                                       The present invention concerns a virtual reality viewer
      DISCLOSURES BY THE INVENTOR OR A                                including an input mechanism that can be used with mobile
               JOINT INVENTOR                                         electronic device having a touchscreen contained within the
                                                                 45   viewer. According to a first aspect, the virtual reality viewer
  Not applicable.                                                     for use with a mobile electronic device having a touch-
                                                                      screen, comprises: a housing configured to receive a mobile
         BACKGROUND OF THE INVENTION                                  electronic device within an interior of the housing. In
                                                                      addition, the viewer further comprises an input mechanism
   Virtual reality viewers and headsets (collectively referred   50   that is accessible from an exterior of the housing and is
to as viewers) are becoming an increasingly popular way of            moveable within the interior between at least a first position
viewing digital media, gaming and the like. With the wide-            and an extended position, wherein a surface of the input
spread distribution of powerful and capable smartphone                mechanism is configured to contact the touch-screen of the
devices, many VR viewers are designed to use such smart-              mobile electronic device when in the extended position.
phone devices as the visual display device, instead of having    55      According to another aspect, the virtual reality viewer for
dedicated displays and electronics.                                   use with a mobile electronic device having a touch-screen,
   Typically the viewers have a housing that a user looks into        comprises: a housing configured to receive a mobile elec-
in order to view the video display device contained within            tronic device within an interior of the housing; and an input
the housing. Viewers can be hand-held devices that a user             device including a first portion that is accessible from an
holds up to the users face/eyes, for example, like a user        60   exterior of the housing, and a surface within the interior that
would hold a pair of binoculars. Viewers can also be worn             is configured to contact the touch-screen of the mobile
on a user's head, so as to free the user's hands while looking        electronic device and transfer a capacitive touch input to the
into the viewer.                                                      touch-screen in response to a user interaction with the first
   As would be understood by those in the art, viewers                portion.
configured to use a smartphone as the visual display device      65      These and other aspects, features, steps and advantages
typically receive the smartphone such that the smart phone            can be further appreciated from the accompanying figures
display is viewable when a user looks into the viewer                 and description of certain illustrative embodiments.
                                                     US 9,811,184 B2
                               3                                                                       4
       BRIEF DESCRIPTION OF THE SEVERAL                                 display information via a display (e.g., LED, Plasma, LCD
            VIEWS OF THE DRAWINGS                                       display) and receive user inputs via a touch sensitive user
                                                                        interface (e.g., a capacitive touch sensitive display), as
   FIG. 1 illustrates an exemplary virtual reality viewer;              would be understood by those skilled in the art. For example
   FIG. 2 illustrates the viewer of FIG. 1;                        5    and without limitation, electronic device 15 can include a
   FIG. 3 illustrates the viewer of FIG. 1;                             smartphone or other such personal electronic device having
   FIG. 4 illustrates an exemplary virtual reality viewer;              a touch sensitive display, for example, an iPhone or Android
   FIG. 5 illustrates an exemplary virtual reality viewer;              smartphone device and the like that are commercially avail-
   FIG. 6A illustrates an exemplary virtual reality viewer              able.
including an input mechanism in accordance with an                 10
                                                                           Preferably the electronic device 15 is received or mounted
embodiment of the invention;                                            within the interior of the housing 12 such that the electronic
   FIG. 6B illustrates the viewer of FIG. 6A;
                                                                        device display 17 is viewable when the user is looking
   FIG. 7A illustrates an exemplary input mechanism for a
                                                                        through the housing 12. By way of further example, the
virtual reality viewer in accordance with an embodiment of
                                                                        electronic device 15, can be mounted on the housing such
the invention;                                                     15
   FIG. 7B illustrates the exemplary input mechanism for a              that it defines the back surface of the viewer. It can be
virtual reality viewer of FIG. 7A;                                      appreciated that other configurations for the viewer 10 are
   FIG. 7C illustrates an exemplary virtual reality viewer              envisioned without departing from the scope of the inven-
including the input mechanism of FIG. 7A;                               tion.
   FIG. 7D illustrates the exemplary viewer and input              20      As shown in FIG. 2, which is a back view of the viewer
mechanism of FIG. 7C;                                                   (the terminology back side ofrefers to the side that the user
   FIG. 7E illustrates the exemplary viewer and input                   looks into), preferably the housing 12 is configured to
mechanism of FIG. 7C; and                                               receive the electronic device 15 such that the touch sensitive
   FIG. 7F illustrates the exemplary viewer and input                   display 17 of the device 15 is centered in a vertical direction
mechanism of FIG. 7C.                                              25   80 and/or a horizontal direction 85.
                                                                           As shown in FIGS. 1 and 2, in some implementations, the
           DETAILED DESCRIPTION OF THE                                  housing includes one or more lenses 70 disposed therein
                    INVENTION                                           arranged to be in alignment with the user's eyes when the
                                                                        user looks into the viewer. Generally, lenses 70 are mounted
   According to an aspect of the subject application, Virtual      30   such that light from the display of the electronic device
reality viewer systems and methods are provided that facili-            passes through lenses 70 to the user's eyes. The configura-
tate the capture of user inputs while using the virtual reality         tion, construction and placement of a lens or lenses 70 for
viewer. More specifically, the disclosed systems and meth-              use in virtual reality viewers are generally known and
ods provide a virtual reality viewer for use with a wide                understood by those skilled in the art.
variety of personal electronic devices (e.g., a smartphone) as     35      A view divider 20 can also be disposed within the
the visual display device, and having improved tactile user             housing. FIG. 4 is a perspective view of an exemplary
input capabilities.                                                     configuration of a viewer 10 without a top, bottom and sides
   According to a salient aspect, the disclosed systems and             and showing the interior space of the viewer including the
methods facilitate receiving tactile user inputs (e.g., user            view divider 20. FIG. 5 shows a bottom view of the interior
touches, button depressions etc.) on the exterior of the           40   of an exemplary viewer 10 including view divider 20 and
housing of the viewer and providing the user inputs to the              having the left and right, bottom and front sides removed.
touch sensitive display of the smartphone device that is                Referring to FIG. 5, the view divider 20 is configured to
within the viewer housing. In this manner, the disclosed                isolate the field of view of the left eye from the right eye. In
systems and methods provide a viewer that is configured to              other words, the view divider serves to obstruct the right eye
be useable with a wide variety of smartphones without              45   from seeing or receiving images displayed by the left portion
requiring input devices that require specifically placed mag-           19 of the display 17 of the electronic device 15 and the left
netic sensors, wireless or dedicated cable connection to the            eye from seeing images displayed by the right portion 18 of
electronic device 15.                                                   the display 17. It should also be appreciated that the par-
   In one arrangement, the viewer is provided having a                  ticular width of the left and right portions of the display that
housing that encloses a generally hollow interior. As shown        50   are actually viewable by the user can vary depending on the
in FIG. 1, which is a perspective view of an exemplary                  lenses. In some implementations view dividers are not used.
viewer 10 having a conventional construction without an                    Between the left and right portion of the display 17 is a
input mechanism. As shown, the viewer comprises a housing               central portion 14 of the display. The central portion of the
12 that includes a front surface 30, back surface 25, top               display is not viewable by either the left or right eye due to
surface 45, bottom surface 50 (not shown), left surface 40         55   the view divider 20, and, in addition or alternatively, due to
and right surface 35.                                                   the optical characteristics of the lenses 70. The width of the
   In some implementations, when in operation, housing 12               central portion 14 can range from the width of the view
will be disposed in the position directly in front of the user's        divider 20 but can be larger depending on the optical
eyes such that the lenses contained in the housing, are in              characteristics of the lenses 70. The central portion 14 that
alignment with each of the user's eyes and the display of the      60   is not viewable by either the left or right eye can also vary
electronic device is viewable through the lenses. It should be          in shape depending on the optical characteristics of the
understood that the housing can be held by the user, or worn            lenses. For example, it might be rectangular or an hour glass
by the user such that the back surface of the housing is held           shape that is wider towards the top and bottom sides of the
against or in proximity to the users face.                              viewer and narrower in the middle section of the display 17.
   The housing 12 is configured to receive an electronic           65      In one arrangement, the viewer 10 is configured to include
device 15 having a touch sensitive display. The electronic              one or more input devices that are configured to receive user
device 15 can be any electronic device configured to visually           inputs at the exterior of the viewer and provide such inputs
                                                    US 9,811,184 B2
                              5                                                                      6
directly to the touch sensitive display 17. The input devices          input leads can be conductive wires/leads that electrically
can be configured to be passive and/or active input devices.           couple the user inputs (29a-29d) to touchscreen inputs
   Preferably the inputs are provided to the display at the            (26a-26d).
central portion 14 of the display, however one or more of the             In such an exemplary configuration in which the input
user inputs can be provided to the electronic device at           5    device is a passive input device, the user inputs (e.g.,
alternative portions of the display 17 as well. Because the            29a-29d) are preferably constructed of conductive material,
central portion 14 of the display is not viewable by the left          for example, a metalized polymer, conductive polymers,
or right eye to, by providing inputs at the central portion 14,        conductive/capacitive inks, carbon based inks or other such
the viewer 10 is capable of providing inputs to the electronic         inks designed to activate capacitive screens. Accordingly, a
device 15 in a manner that does not disturb the field of view     10
                                                                       user touch of a conductive user input (e.g., 29a), via the
of the left or right eye. Moreover, because the device 15 is
                                                                       conductive lead (e.g., 28a) and touchscreen input (e.g., 26a),
received within the housing and preferably positioned such
                                                                       will alter the electrical properties of the portion of the
that the display 17 portion of the device is generally centered
in at least a horizontal direction and often in vertical               display 17 that is in contact with the touchscreen input.
direction as well, providing inputs in the central portion 14,    15
                                                                          As will be understood by those skilled in the art, the
for example, where the view divider 20 is proximate to the             device 15 having a capacitive touch sensitive display 17 can
display 17, allows the systems and methods disclosed herein            detect the particular location of a change in the electrical
to be useable with a wide variety of touch sensitive smart-            property that is caused by the user touch of the user input
phone devices of various sizes and screen layouts. More-               (e.g., 29a ). As would be understood by those skilled in the
over, software can be configured universally to these touch       20   art, based on the particular location of the sensed change, the
points regardless of the shape or size of the device because           device 15, which has a processor executing instructions in
of the centered location.                                              the form of code, can interpret that an electrical change
   An exemplary implementation of a viewer including an                sensed at a particular location on the display 17 corresponds
input mechanism in accordance with an embodiment of the                to a user interaction with a particular user input and corre-
invention is shown in FIG. 6A-6B, which depict a cross-           25   sponds to a prescribed input instruction, for example, a left
sectional view and of the exemplary viewer 10, including the           mouse click or a right mouse click, or a double click, or as
view divider 20 and the electronic device 15 from the side             the user moving a cursor, or other such functions. Moreover,
and back perspective respectively. As shown, the viewer                it would be understood that other combinations of user
includes input devices that include one or more touchscreen            interactions sensed by the touch sensitive display can be
inputs (26a-26d). In this particular exemplary configuration,     30   interpreted as one or more of a number of user inputs such
the touchscreen inputs (26a-26d) are disposed on the distal            as pushing all 4 buttons at once could represent grabbing a
surface 22 of the view divider 20. Preferably, the electronic          virtual item. The 3 dimensional physical interaction offered
device 15 is mounted in a manner such that the touch                   by the users hands wrapping around the virtual reality
sensitive display 17 of the device 15, is proximate to (or is          viewer and interacting with the inputs can more easily be
touching) at least a portion of the distal surface 22 of the      35   translated into 3 dimensional virtual interactions in a more
view divider 20, such that the display 17 (not shown from              natural way then previous user input mechanisms used
this particular perspective) of the device is in physical              today. It should also be understood that the arrangement of
contact with the surface of the touchscreen input portion of           the touchscreen inputs the corresponding user inputs and
the input mechanism.                                                   associated functions can be pre-defined in software that is
   As most smartphones have capacitive touch sensitive            40   loaded into and executing in the device 15 processor.
displays, in an exemplary implementation, the touchscreen                 Although an exemplary passive input device configura-
inputs (26a-26d) are constructed from a conductive material,           tion having 4 distinct user inputs has been disclosed, it can
for example, a conductive foam or polymer and the like as              be appreciated that other passive input device configurations
are used as the tip of a stylus configured for use with a              are envisioned. For example, an array of user inputs and
capacitive touch screen. A compressible material will allow       45   corresponding touchscreen inputs can be provided. It should
the housing to accommodate devices of varying thicknesses              also be understood that other active input device configu-
and create a capacitive connection between the display and             rations can also be implemented in accordance with the
the touchscreen inputs without the screen touching other               disclosed embodiments without departing from the scope of
portions of the surface 22, for example, to prevent scratching         the invention.
of the screen, provide communicative connection between           50      Although FIG. 6A shows the user inputs positioned on the
touchscreen input and the touchscreen without cross-talk               top and bottom surfaces of the housing 12 and also shows
and other such considerations.                                         that the leads run through the view divider 20 and through
   Preferably, the touchscreen inputs (26a-26d) are electri-           the top and bottom surfaces of the housing to corresponding
cally coupled to one or more user inputs (29a-29d) that are            user inputs, it can be appreciated that the leads can run
configured to receive user interactions while using the           55   through any portions of the housing. It can be further
viewer. Preferably the user inputs (29a-29d) are exposed on            appreciated that any number of the user inputs (29a-29d) can
the outer surfaces of the housing or positioned on the                 be located on any portion of the housing and in any
exterior of the housing 12 such that the user can interact with        orientation or configuration. Moreover, it can be further
the user inputs (29a-29d) while using the viewer 10,                   appreciated that any number of touchscreen inputs (e.g.,
although other configurations are envisioned without depart-      60   26a-26d) can be located on the distal end 22 and in any
ing from the scope of the invention. The user inputs are               orientation or configuration.
configured to sense/detect or receive the user interactions               Moreover, although the exemplary configuration provides
and transmit/transfer/relay the user interaction to the touch          the user inputs to the screen 17 at the central portion 14 of
sensitive display via the touch screen inputs (26a-26d). In            the display 17 via the view divider 20, other configurations
some implementations, the user inputs relay the user inter-       65   are possible. For example, the viewer can provide such
actions to the touch screen inputs (26a-26d) via input leads           touchscreen inputs (e.g., 26a-26d) on a surface that abuts
(28a-28d), respectively. For example and without limitation,           one or more other portions the display 17.
                                                      US 9,811,184 B2
                               7                                                                       8
   In accordance with the disclosed embodiments of the                  metallized polymers, conductive polymers, conductive fab-
invention, the exemplary viewers can be configured to allow             rics, flexographic inks, rigid flex printed circuit board (PCB)
the user to mechanically induce an electrical/capacitive                and the like. As would be understood by those skilled in the
touch event on the touchscreen. Further to the foregoing                art, such materials have electrical properties that, when a
exemplary embodiments of the invention, additional exem-           5    surface of the material is brought in proximity to a touch-
plary configurations of a viewer having an input mechanism,             screen and/or touches a touchscreen, can affect the electrical
which is also referred to as the user input assembly, con-              properties detected at that location by the touchscreen
figured to induce a capacitive touch event that is detectable           device. Other materials having the requisite electrical prop-
by a touchscreen based on mutual-capacitance are further                erties can also be used, for example, inks or pastes with
described herein. It can be appreciated that the exemplary         10   carbon such as black flexographic inks having capacitive
implementation described herein can be adapted to mechani-              touch properties that are printed on substrates. Moreover, it
cally induce input events on a variety of types of touch-               can be appreciated that a combination of materials can be
screens (e.g., resistive touchscreen events, touch events).             used to provide a surface of the input mechanism that is
Additional exemplary configurations of the viewer in accor-             configured to induce a detectable touch input when the
dance with the disclosed embodiments are further described         15   surface is touched to the touchscreen. For example, the
herein in relation to FIGS. 7 A-7F.                                     electric shield can include a conductive polymer arranged to
   FIG. 7C depicts a perspective view of a viewer 700                   selectively contact the touchscreen and that is electrically
assembled and having a front side open showing the gen-                 coupled to a metallized fabric or conductive ink applied to
erally hollow interior of the viewer. Also shown is an input            a surface of the housing and/or input mechanism.
mechanism 715. The input mechanism is disposed within the          20      In some implementations, the electric shield is configured
interior 702 of the housing of the viewer 700. Moreover, at             (e.g., sized and/or positioned) so as to have capacitive
least a portion of the input mechanism is also accessible               properties sufficient to be detected by a capacitive touch-
from the exterior of the viewer such that a user can interact           screen when the input mechanism is in the extended position
with the input mechanism and cause the portion of the input             and in the absence of human contact with the electric shield.
mechanism contained within the housing to generate a touch         25   However, it can also be appreciated that, in some imple-
input on the touch interface. More specifically, the input              mentations, the electric shield can be electrically coupled to
mechanism is moveable within the interior between at least              the portion of the input mechanism that is interacted with by
a first position (also referred to as an unactuated state), in          the user such that electrical properties of the user's body can
which a portion of the input mechanism is retracted so as to            be utilized to induce the touch input.
not contact a touchscreen of the mobile device, and an             30      Also shown is a coupling 730 that is configured to move
extended position (also referred to as the actuated state) in           the input mechanism towards the touchscreen when the lever
which a surface of the input mechanism contacts the touch-              is actuated. The coupling is a linkage that couples the portion
screen of the mobile electronic. As shown, at least a portion           of the input mechanism that is accessible to the user from the
of the input mechanism is centrally located within the                  exterior (e.g., the proximal end of the lever) to the surface
housing and defines at least a portion of a view divider 710.      35   of the input mechanism configured to touch the touchscreen
It should be appreciated that the housing and or one or more            and induce a touch input. The coupling mechanically trans-
portions of the input mechanism further described herein can            lates user actuation of the portion of the input mechanism
be comprised of a variety of materials such as plastics,                from the exterior of the housing into movement of the input
metals, composites, woods and other heavy paper-like mate-              mechanism within the interior of the housing and causing a
rials (e.g., cardboard) and or other such natural and synthetic    40   surface of the input mechanism to touch the touchscreen. For
materials.                                                              example, in the particular implementation shown in FIGS.
   FIG. 7 A depicts the view divider 710 with one side of the           7A-7F, actuation of the lever causes the coupling to deform
view divider folded back so as to expose a portion of the user          and extend in a direction towards the touchscreen, which in
input mechanism 715 disposed within the interior of the                 tum moves a portion of the electrical shield towards the
viewer 700. The diagram also shows the user input mecha-           45   touchscreen. Furthermore, as shown in FIG. 7A the coupling
nism 715 in an unactuated state.                                        can be coupled to the housing. As can be appreciated,
   As shown, FIG. 7A depicts a distal end 720 of a user input           coupling one or more portions of the input mechanism to the
portion of the user input mechanism, which in this exem-                housing can serve to support the input mechanism as well as
plary implementation is a lever. The proximal end (not                  guide the movement of the input mechanism during user
shown) of the lever is accessible to a user from outside the       50   actuation.
viewer when assembled. The diagram depicts the input                       The coupling can be comprised of one or more flexible
assembly 715 in an unactuated state. Also shown is an                   materials such as plastics, metals, composites, woods and
electrical shield 725. The electric shield is arranged such that        other heavy paper-like materials (e.g., cardboard) and or
at least a portion of the electric shield is configured to              other such natural and synthetic materials. A linkage or
contact the touch-screen of the mobile electronic device           55   coupling that is flexible can be beneficial in that the material
when the input mechanism is in the extended position. The               memory causes the coupling to return to a resting state when
electrical shield is a material configured to, when brought in          pressure is released from the lever which automatically pulls
proximity to and/or touches the touchscreen, induce a touch             the input mechanism away from the touchscreen. However,
event that is electrically detectable by the touchscreen/               alternative methods for automatically retracting the contact
device. In some implementations, the electrical shield mate-       60   surface of the input mechanism can be similarly imple-
rial can be a metallized textile/fabric or films, e.g., polymer         mented without departing from the scope of the invention.
film coated with a thin layer of metal, for example PET                    Although a particular exemplary linkage configuration is
(Polyethylene terephthalate) films and Mylar (Bo PET Biaxi-             described in relation to FIGS. 7 A-7F, it can be appreciated
ally-oriented polyethylene terephthalate ). Such metalized              that other linkage configurations can be implemented with-
materials are commonly used in anti-static bags. Moreover,         65   out departing from the scope of the invention. It can also be
the electrical shield can be comprised of other metallic                appreciated that, although the lever, coupling and metallic
conductors, non-metallic conductors, metallized fabrics,                shield have been described as individual components, the
                                                      US 9,811,184 B2
                               9                                                                     10
 subject invention is not so limited as one or more of the                 FIG. 7C depicts a perspective view of the viewer 700
foregoing components can be joined or integrally formed as              assembled and showing the view divider 710 and showing at
 single unit. Similarly, it can also be appreciated that one or         least a portion of the user input assembly 715 disposed
more of the components of the input mechanism can be                    within the interior of the housing 700. The diagram also
joined to the housing or integrally formed with the housing        5    shows the user input assembly 715 in an unactuated state. As
m a permanent or temporary fashion using any conventional               shown, the user input (lever) includes a proximal end portion
manufacturing techniques.                                               722 that extends through a cut-out in the housing of the
    In some implementations, a compressible pad 735, for                viewer 700 and is accordingly accessible to the user from the
example, a foam or foam-like material can be disposed                   exterior of the housing. It can be appreciated that alternative
between the flexible coupling and the electric shield. The         10   configurations in which one or more portions of the lever or
pad can be placed between the flexible coupling and the                 other such mechanical actuators or portions of the input
electrical shield 725 in at least the location where the                mechanism is accessible from the exterior of the viewer are
coupling contacts the metallic shield when extended (e.g.,              envisioned. For instance, the lever can be contained within
the back side of the electrical shield where the front side of          the interior of the housing and accessible to the user through
the shield material contacts the touchscreen when extended).       15   a cut-out through an external wall of the housing.
It can be appreciated that the electrical shield can be attached           FIG. 7D depicts a side view of the viewer 700 assembled
to the foam material or unattached. It can also be appreciated          and showing the view divider 710 and showing at least a
that the pad can be coupled to the coupling either directly or          portion of the user input assembly 715 disposed within the
indirectly by one or more intermediate structures that com-             interior of the viewer housing 700. The figure also shows the
prise the input mechanism. The pad is used to create a             20   user input assembly 715 in an unactuated state.
 sufficiently sized contact surface between the front side of              FIG. 7E depicts a perspective view of the viewer 700
the shield material and the touchscreen so as to register a             assembled and showing the view divider 710 and showing at
touch input event on the screen (e.g., to simulate the size and         least a portion of the user input assembly 715 disposed
 shape of a finger). The pad also helps the surface of the input        within the interior of the viewer housing 700. The diagram
mechanism configured to touch the touchscreen (i.e., the           25   also shows the user input assembly 715 in an actuated state
 shield material) conform to the touchscreen surface when               where the electrical shield is extended out of the cut-out in
the input mechanism is in the extended position/actuated                the view divider.
 state.                                                                    FIG. 7F depicts a side view of the viewer 700 assembled
    It can be appreciated that various sizes and shapes of the          and showing the view divider 710 and showing at least a
pad can be used to induce a sufficient sized contact surf ace.     30   portion of the user input assembly 715 disposed within the
It can also be appreciated that in some implementations the             interior of the viewer 700. The diagram also shows the user
pad can be omitted. It can also be appreciated that the                 input assembly 715 in an actuated state where the electrical
metallic shield and pad may be integrated or combined into              shield is extended out of the cut-out 712 in the view divider.
a single material such as conductive foam gaskets used in                  When a user device is placed within the viewer, such that
Electromagnetic Interference (EMI) or Radio Frequency              35   the touchscreen is facing the interior of the viewer and near
Interference (RFI) applications. It can also be appreciated             the view divider, actuating the user input assembly by
that the pad can be sized and/or shaped such that actuating             actuating the lever can cause the coupling to flex and
the input mechanism with greater force causes a greater surf            therefore cause the electrical shield to extend towards and
ace area of the electrical shield to be applied to the screen           touch the touchscreen of the user device. In this exemplary
which can be interpreted differently by the device than when       40   implementation, the coupling and shield extend out of a
a smaller surface area is detected by the touchscreen. This             cut-out in the view divider. As a result, the device can detect
input mechanism configuration can be used to provide a                  the change in an electrical property at one or more locations
 secondary signal for detecting the amplitude of the users              of the screen, which is caused by the electrical shield
input, for example a method for detecting the amount of                 touching (or approaching) the touch-sensitive display.
force the user applied to the input.                               45      Accordingly, it can be appreciated that, what is provided
    A portion of the lever can be attached to or in commu-              is a virtual reality viewer for use with an electronic touch-
nication with (i.e., touching) or integrally formed to at least         screen device comprising a housing for receiving and hold-
a portion of the coupling. For instance, as shown, the distal           ing a touchscreen display device within an interior region of
end of the lever can be abutting a portion of the coupling              the housing. The viewer further comprising an input mecha-
 such that, when the lever is actuated at a proximal end,          50   nism that is accessible from an exterior of the housing and
movement of the distal end of the lever causes the plastic              is moveable within the interior between at least a first
coupling to buckle and at least a portion of the coupling               position and an extended position, wherein a surface of the
extends in the direction towards the touchscreen. In addition           input mechanism is configured to contact the touch-screen of
or alternatively, the coupling can be a structure that is               the mobile electronic device when in the extended position.
flexibly coupled to one or more portions of the housing such       55   In one particular implementation, the input mechanism
that it moves in a prescribed marmer when a lever is moved              comprises a lever having a proximal end that is exposed to
or a button is pushed by the user.                                      the exterior of the housing and a distal end disposed within
    FIG. 7 A depicts the view divider 710 with one side of the          the housing, whereby the proximal end of the lever is
view divider folded back so as to expose the user input                 accessible by a user from the exterior of the housing and
assembly 715 disposed within the view divider of the viewer        60   actuation (e.g., movement) of the lever at the proximal end
700. The diagram also shows the user input assembly 715 in              translates to mechanical movement of the distal end. The
an unactuated state.                                                    viewer further comprising a coupling attached to or in
    FIG. 7B depicts the view divider 710 with one side of the           communication with the distal end of the lever such that,
view divider folded back so as to expose the user input                 when the lever is actuated at the proximal end, movement of
assembly 715 disposed within the view divider of the viewer        65   the lever causes at least a portion of the coupling to move
700. The diagram also shows the user input assembly 715 in              toward a back wall of the housing, e.g., extend or move in
an actuated state.                                                      a direction of the touchscreen. The viewer further comprises
                                                      US 9,811,184 B2
                               11                                                                      12
an electrical shield, wherein the electrical shield is a material        devices or data sources, for example and without limitation,
configured to induce a touch event that is electrically detect-          an accelerometer that detects the orientation and location of
able by a touchscreen/device when at least a portion of the              the device or a camera or 3d scanner that detects the physical
shield contacts or is in proximity to a touchscreen. In                  environment of the user or portions of the user's body
addition, the portion of the electrical shield is positioned        5    position. In addition, the housing can also include one or
between the coupling and the touchscreen such that move-                 more additional user input devices electrically coupled to the
ment of the coupling advances at least the portion of the                mobile device by a wireless or wired connection, such that
electrical shield material toward the touchscreen so as to               inputs via the electro-mechanical input mechanism can be
induce the touch event. Moreover, the viewer can further                 provided to the mobile device in addition to inputs provided
comprise a compressible pad disposed between the portion            10   using the additional input device. For example, based on the
of the coupling and the electrical shield, wherein the pad is            orientation and location of the device and the information
attached to the coupling and is sized, shaped and has the                being viewed by the user on the device, the device can
softness/rigidness to create a sufficiently sized contact point          determine that a user is looking at an interactive virtual icon
for generating a touchscreen detection event on the touch-               using the viewer. Paired with the user actuation of the user
screen device. The compressible pad and electrical shield           15   input mechanism and the detection of a touch input, the
material work to mimic the electrical and physical properties            device can interpret the combined user input (e.g. acceler-
of a human finger so that any form of touch screen tech-                 ometer data and the touch interaction data) as a "mouse
nology will register a touch event when the lever mechanism              click" on that particular virtual icon or as a grab or hold of
is actuated. As would be understood by those skilled in the              that virtual item or icon. Another example might be com-
art the combination of physical, and electrical properties of       20   bining the accelerometer data for device position, camera
this pad electrical shield material can be tuned to work on a            data from the device capturing the user's physical environ-
variety of touch screen technologies such as capacitive,                 ment, and a touch event from the mechanism described in
resistive, or conductive touch screen technologies. As pre-              this invention in a way that allows the user to select a real
viously noted, in some implementations, one or more com-                 physical item to scan/import into a virtual or augmented
ponents of the exemplary user input assembly can be inte-           25   reality interface allowing for the digital manipulation of the
grated into or part of the view divider.                                 physical item or overlaying additional information about the
   According to a salient aspect, the viewer and the exem-               physical item.
plary electro-mechanical user input assembly is configured                  It can also be appreciated that the user input mechanism
to allow a user to interact with the touch sensitive screen              can be adapted to induce user interactions at a variety of
without access to the touch sensitive screen while within the       30   different locations or multiple user input assemblies can be
viewer. Moreover, the exemplary viewer and user input                    provided to facilitate more complex user inputs.
assembly can be configured to allow a user to interact with                 It is to be understood that like numerals in the drawings
the touch sensitive screen without reliance on the electrical            represent like elements through the several figures, and that
properties of the human body to induce the electrical event.             not all components and/or steps described and illustrated
For instance, the metallized film 725 can be sized such that        35   with reference to the figures are required for all embodi-
it is suitable for inducing a touch event without requiring              ments or arrangements.
user contact therewith. In addition or alternatively, the                   The subject matter described above is provided by way of
portion of the metallized film that is configured to touch the           illustration only and should not be construed as limiting. The
screen can be accessible to receiving a user touch. For                  terminology used herein is for the purpose of describing
instance, a portion of the metallized film can be exposed on        40   particular embodiments only and is not intended to be
the lever 722 or otherwise accessible to the user on an                  limiting of the invention. As used herein, the singular forms
external surface.                                                        "a", "an" and "the" are intended to include the plural forms
   As would be understood by those skilled in the art, the               as well, unless the context clearly indicates otherwise. It will
mobile electronic device, which has a processor executing                be further understood that the terms "comprises" and/or
instructions in the form of code, can detect that electrical        45   "comprising", when used in this specification, specify the
property change at the one or more locations and interpret               presence of stated features, integers, steps, operations, ele-
the change as one or more prescribed user interactions. In               ments, and/or components, but do not preclude the presence
some implementations, the user interaction can be inter-                 or addition of one or more other features, integers, steps,
preted as a simple click event. In some implementations, a               operations, elements, components, and/or groups thereof.
variety of possible user interactions can be detected as a          50      Also, the phraseology and terminology used herein is for
function of the location of the touch event on the touch-                the purpose of description and should not be regarded as
screen (e.g., as caused by different input mechanisms con-               limiting. The use of"including," "comprising," or "having,"
figured to cause touch inputs at respective locations on the             "containing," "involving," and variations thereof herein, is
touchscreen), the duration of the touch event, the size of the           meant to encompass the items listed thereafter and equiva-
area of the touchscreen registering the touch event, and the        55   lents thereof as well as additional items.
like. These detected aspects of the touch event can be                      The subject matter described above is provided by way of
interpreted and translated into one or more prescribed input             illustration only and should not be construed as limiting.
instructions, for example, a left mouse click or a right mouse           Various modifications and changes can be made to the
click, a double click, or as the user moving a cursor, a virtual         subject matter described herein without following the
gesture such as a grab, push, pull, throw, pinch or as a scaled     60   example embodiments and applications illustrated and
input instruction such as a hold softly or hold firmly or other          described, and without departing from the true spirit and
such functions.                                                          scope of the present invention, as set forth in each and any
   Moreover, user interactions detected by the touch sensi-              of the following claims.
tive display can be interpreted in combination with one or
more other input devices. More specifically, a user interac-        65     The invention claimed is:
tion detected can be interpreted in light of other input data              1. A virtual reality viewer for use with a mobile electronic
received by the user device from other on-board input                    device having a touchscreen, the viewer comprising:
                                                      US 9,811,184 B2
                              13                                                                    14
   a first lens and a second lens, wherein the first lens is            a first lens and a second lens, wherein the first lens is
      facing the same direction as the second lens and                     facing the same direction as the second lens and
      wherein the first lens and the second lens are s~aced                wherein the first lens and the second lens are s~aced
      apart in a horizontal direction;                                     apart in a horizontal direction;
   an enclosure having a first side and a second side opposite 5        an enclosure having a first side and a second side opposite
      the first side, the first side configured to hold the first          the first side, the first side configured to hold the first
      lens and the second lens, the second side configured to              lens and the second lens, the second side configured to
      receive the mobile electronic device·                                receive the mobile electronic device;
   a touchscreen input constructed of co~ductive material               a user input that is accessible from an exterior of the
      wherein the touchscreen input is in physical contac~ 10
                                                                           enclosure and has a first position and a second position;
      with the touchscreen upon receipt of the mobile elec-
                                                                        a touchscreen input conductively coupled to the user input
      tronic device.
                                                                           and generally centered between the first lens and the
   2. The virtual reality viewer of claim 1, further comprising
a user input that is accessible from an exterior of the                    second lens in the horizontal direction, wherein, upon
enclosure and is conductively coupled to the touchscreen 15                receipt of the mobile electronic device, the touchscreen
input.                                                                     input is in physical contact with the touchscreen when
   3. The virtual reality viewer of claim 2, further comprising
                                                                           the user input is in thesecond position.
a lead that conductively couples the touchscreen input to the           13. The virtual reality viewer of claim 12, further com-
user input, wherein a portion of the lead runs through a             prising:
portion of the enclosure.                                         20
                                                                        a second user input that is accessible from an exterior of
   4. The virtual reality viewer of claim 1, further comprising
                                                                           the enclosure and has a first position and a second
a second touchscreen input constructed of conductive mate-                 position; and
rial, wherein the second touchscreen input is generally                 a second touchscreen input conductively coupled to the
centered between the first lens and the second lens in the                 second user input, wherein, upon receipt of the mobile
horizontal direction and in physical contact with the touch- 25            electronic device, the second touchscreen input is in
screen upon receipt of the mobile electronic device.                       physical contact with the touchscreen when the second
   5. The virtual reality viewer of claim 4, wherein the
                                                                           user input is in the second position.
touchscreen input is offset upwards in a vertical direction             14.  The virtual reality viewer of claim 13, wherein the
and the second touchscreen input is offset downwards in the          touchscreen input is offset upwards in a vertical direction
vertical direction.                                               30
                                                                     and the second touchscreen input is offset downwards in the
   6. The virtual reality viewer of claim 4, wherein the user
                                                                     vertical direction.
input is a metal or conductive polymer.                                 15. The virtual reality viewer of claim 12, wherein the
   7. The virtual reality viewer of claim 1, wherein the
                                                                     touchscreen input is offset in a vertical direction.
touchscreen input is offset in the vertical direction.                  16. The virtual reality viewer of claim 12, wherein a
   8. The virtual reality viewer of claim 1, wherein the first 35
                                                                     portion  of the enclosure has a cut-out, and wherein at least
lens and the second lens are configured to facilitate a              a portion of the user input is accessible through the cut-out.
three-dimensional viewing experience.                                   17. The virtual reality viewer of claim 12, wherein the
   9. The virtual reality viewer of claim 1, wherein the
                                                                     touchscreen input is constructed of a conductive material.
touchscreen input is generally centered between the first lens          18. The virtual reality viewer of claim 17, wherein the
and the second lens in the horizontal direction.                  40
                                                                     conductive material is a conductive foam or polymer.
   10. The virtual reality viewer of claim 1 wherein a                  19. The virtual reality viewer of claim 12, further com-
portion of the enclosure has a cut-out, and wh~rein at least         prising a lead that conductively couples the touchscreen
a portion of the user input is accessible through the cut-out.       input to the user input, wherein a portion of the lead runs
   11. The virtual reality viewer of claim 1, wherein the
                                                                     through a portion of the enclosure.
conductive material is a conductive foam or polymer.              45
                                                                        20. The virtual reality viewer of claim 12, wherein the
   12. A virtual reality viewer for use with a mobile elec-          user input is a metal or conductive polymer.
tronic device having a touchscreen, the viewer comprising:                                    * * * * *
